Exhibit 10.1

 

 

DEBTOR IN POSSESSION

 

CREDIT AGREEMENT

 

dated as of

 

December 17, 2015

 

among

 

MAGNUM HUNTER RESOURCES CORPORATION,
as Borrower,

 

CANTOR FITZGERALD SECURITIES,
as Administrative Agent and Collateral Agent,

 

and

 

THE LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions and Accounting Matters

 

1

 

 

 

Section 1.01.

Terms Defined Above

 

1

Section 1.02.

Certain Defined Terms

 

1

Section 1.03.

[Reserved]

 

25

Section 1.04.

Terms Generally; Rules of Construction

 

25

Section 1.05.

Accounting Terms and Determinations; GAAP

 

26

 

 

 

 

ARTICLE II The Credit

 

26

 

 

 

 

Section 2.01.

Commitments

 

26

Section 2.02.

Loans

 

26

Section 2.03.

Borrowing Procedure

 

27

Section 2.04.

Evidence of Debt; Repayment of Loans

 

28

Section 2.05.

Fees

 

28

Section 2.06.

Interest on Loans

 

29

Section 2.07.

Default Interest

 

29

Section 2.08.

Alternate Rate of Interest

 

29

Section 2.09.

[Reserved]

 

29

Section 2.10.

[Reserved]

 

30

Section 2.11.

Repayment of Loans

 

30

Section 2.12.

Voluntary Prepayment

 

30

Section 2.13.

Mandatory Prepayments

 

30

Section 2.14.

Reserve Requirements; Change in Circumstances

 

31

Section 2.15.

Change in Legality

 

32

Section 2.16.

Breakage

 

32

Section 2.17.

Pro Rata Treatment

 

33

Section 2.18.

Sharing of Setoffs

 

33

Section 2.19.

Payments

 

33

Section 2.20.

Taxes

 

34

Section 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

 

37

Section 2.22.

Defaulting Lenders

 

38

Section 2.23.

Priority and Liens

 

39

 

 

 

 

ARTICLE III Conditions Precedent

 

40

 

 

 

 

Section 3.01.

Conditions of Initial Borrowing

 

40

Section 3.02.

Conditions of Final Order Date Borrowing

 

43

Section 3.03.

Conditions of Third Borrowing

 

44

Section 3.04.

Covenant Regarding Third Borrowing

 

45

 

 

 

ARTICLE IV Representations and Warranties

 

45

 

 

 

Section 4.01.

Organization; Powers

 

45

Section 4.02.

Authority; Enforceability

 

46

Section 4.03.

Approvals; No Conflicts

 

46

 

i

--------------------------------------------------------------------------------


 

Section 4.04.

Financial Condition; No Material Adverse Effect

 

46

Section 4.05.

Litigation

 

47

Section 4.06.

Environmental Matters

 

47

Section 4.07.

Compliance with the Laws and Agreements; No Defaults

 

48

Section 4.08.

Not a Regulated Entity

 

48

Section 4.09.

Taxes

 

48

Section 4.10.

ERISA

 

48

Section 4.11.

Disclosure; No Material Misstatements

 

49

Section 4.12.

Insurance

 

49

Section 4.13.

Labor Matters

 

49

Section 4.14.

Subsidiaries

 

50

Section 4.15.

Location of Business and Offices

 

50

Section 4.16.

Properties; Titles, Etc.

 

50

Section 4.17.

Maintenance of Properties

 

51

Section 4.18.

Gas Imbalances, Prepayments

 

51

Section 4.19.

Marketing of Production

 

51

Section 4.20.

Hedging Agreements

 

51

Section 4.21.

Use of Proceeds

 

52

Section 4.22.

[Reserved]

 

52

Section 4.23.

Sanctioned Persons; USA PATRIOT Act; FCPA

 

52

Section 4.24.

Security Instruments

 

52

Section 4.25.

Bankruptcy Orders

 

52

 

 

 

 

ARTICLE V Affirmative Covenants

 

53

 

 

 

Section 5.01.

Financial Statements; Ratings Change; Other Information

 

53

Section 5.02.

[Reserved]

 

56

Section 5.03.

Existence; Conduct of Business

 

56

Section 5.04.

Payment of Obligations

 

56

Section 5.05.

Performance of Obligations under Loan Documents

 

57

Section 5.06.

Operation and Maintenance of Properties

 

57

Section 5.07.

Insurance

 

57

Section 5.08.

Books and Records; Inspection Rights

 

58

Section 5.09.

Compliance with Laws

 

58

Section 5.10.

Environmental Matters

 

58

Section 5.11.

Further Assurances

 

59

Section 5.12.

Reserve Reports

 

59

Section 5.13.

[Reserved]

 

60

Section 5.14.

Additional Collateral

 

60

Section 5.15.

ERISA Compliance

 

60

Section 5.16.

Additional Guarantors

 

61

Section 5.17.

OFAC; Anti-Corruption Laws

 

61

Section 5.18.

[Reserved]

 

62

Section 5.19.

[Reserved]

 

62

Section 5.20.

Post-Closing Matters

 

62

Section 5.21.

Use of Proceeds

 

62

Section 5.22.

Bankruptcy Filings

 

63

 

ii

--------------------------------------------------------------------------------


 

Section 5.23.

Budget Variance

 

63

Section 5.24.

Milestones

 

63

Section 5.25.

Cash Management

 

63

 

 

 

 

ARTICLE VI Negative Covenants

 

64

 

 

 

 

Section 6.01.

[Reserved]

 

64

Section 6.02.

Debt

 

64

Section 6.03.

Liens

 

65

Section 6.04.

Restricted Payments

 

66

Section 6.05.

Investments, Loans and Advances

 

66

Section 6.06.

Nature of Business; International Operations

 

67

Section 6.07.

Limitation on Leases

 

67

Section 6.08.

Use of Proceeds

 

67

Section 6.09.

Sale or Discount of Receivables

 

67

Section 6.10.

Mergers, Etc.

 

68

Section 6.11.

Sale of Assets

 

68

Section 6.12.

Environmental Matters

 

68

Section 6.13.

Transactions with Affiliates

 

69

Section 6.14.

Subsidiaries

 

69

Section 6.15.

Subsidiary Obligations and Preferred Stock

 

69

Section 6.16.

Negative Pledge Agreements

 

69

Section 6.17.

Gas Imbalances, Take-or-Pay or Other Prepayments

 

69

Section 6.18.

Hedging Agreements

 

69

Section 6.19.

Sale and Leaseback Transactions

 

69

Section 6.20.

Certain Amendments and Modifications; Other Debt

 

70

Section 6.21.

Contracts and Leases

 

70

Section 6.22.

Marketing of EHH

 

70

 

 

 

 

ARTICLE VII Events of Default; Remedies

 

70

 

 

 

 

Section 7.01.

Events of Default

 

70

Section 7.02.

Remedies

 

73

 

 

 

 

ARTICLE VIII The Administrative Agent

 

74

 

 

 

Section 8.01.

Appointment and Authority

 

74

Section 8.02.

Actions by Agents

 

74

Section 8.03.

Rights as a Lender

 

74

Section 8.04.

Exculpatory Provisions

 

75

Section 8.05.

Reliance by Agent

 

75

Section 8.06.

Delegation of Duties

 

75

Section 8.07.

Resignation of Agent

 

76

Section 8.08.

Non-Reliance on Agent and Other Lenders

 

76

Section 8.09.

Agency Provisions Relating to Collateral; Release of Liens and Guarantees

 

76

 

iii

--------------------------------------------------------------------------------


 

ARTICLE IX Miscellaneous

 

77

 

 

 

Section 9.01.

Notices; Electronic Communications

 

77

Section 9.02.

Survival of Agreement

 

79

Section 9.03.

Binding Effect

 

80

Section 9.04.

Successors and Assigns

 

80

Section 9.05.

Expenses; Indemnity

 

84

Section 9.06.

Right of Setoff

 

85

Section 9.07.

Applicable Law

 

86

Section 9.08.

Waivers; Amendment

 

86

Section 9.09.

Interest Rate Limitation

 

87

Section 9.10.

Entire Agreement

 

87

Section 9.11.

WAIVER OF JURY TRIAL

 

87

Section 9.12.

Severability

 

87

Section 9.13.

Counterparts

 

88

Section 9.14.

Headings

 

88

Section 9.15.

Jurisdiction; Consent to Service of Process

 

88

Section 9.16.

Confidentiality

 

89

Section 9.17.

Lender Action

 

89

Section 9.18.

USA PATRIOT Act Notice

 

89

Section 9.19.

Option to Purchase

 

90

Section 9.20.

Additional Funding

 

90

Section 9.21.

DIP Orders

 

90

Section 9.22.

Other Financings

 

90

 

 

 

 

Exhibit A         Form of Note

 

 

Exhibit B

Form of Borrowing Request

 

 

Exhibit C

Form of Compliance Certificate

 

 

Exhibit D

Interim Order

 

 

Exhibit E-1

Form of Security Agreement

 

 

Exhibit E-2

Form of Guaranty

 

 

Exhibit F

Form of Assignment and Assumption

 

 

Exhibit G

Form of Joinder Agreement

 

 

Exhibit H-1

Form of U.S. Tax Compliance Certificate

 

 

Exhibit H-2

Form of U.S. Tax Compliance Certificate

 

 

Exhibit H-3

Form of U.S. Tax Compliance Certificate

 

 

Exhibit H-4

Form of U.S. Tax Compliance Certificate

 

 

 

 

 

 

Schedule 1.01

Permitted Asset Sale

 

 

Schedule 2.01

Commitments

 

 

Schedule 2.02(c)

Agent’s Account

 

 

Schedule 4.05

Litigation

 

 

Schedule 4.14

Subsidiaries

 

 

Schedule 4.16

Properties

 

 

Schedule 4.18

Gas Imbalances

 

 

Schedule 4.19

Marketing Contracts

 

 

Schedule 4.20

Hedging Agreements

 

 

Schedule 4.24(a)

Filing Offices

 

 

Schedule 5.20

Post-Closing Matters

 

 

 

iv

--------------------------------------------------------------------------------


 

Schedule 6.02

Debt

 

 

Schedule 6.03

Liens

 

 

Schedule 6.05

Investments

 

 

 

v

--------------------------------------------------------------------------------


 

THIS DEBTOR IN POSSESSION CREDIT AGREEMENT, dated as of December 17, 2015, is
among MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation (the
“Borrower”), each of the Lenders from time to time party hereto, Cantor
Fitzgerald Securities, acting through one or more of its branches or affiliates
(in its individual capacity, “Cantor Fitzgerald”), as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, including
any successor thereto, the “Collateral Agent”).

 

R E C I T A L S

 

WHEREAS, on December 15, 2015 (the “Petition Date”), the Borrower and certain
Subsidiaries of Borrower (in such capacity, each a “Debtor” and collectively,
the “Debtors”) filed a voluntary petition for relief under Chapter 11 of the
Bankruptcy Code in the Bankruptcy Court;

 

WHEREAS, the Borrower has requested that Lenders provide it with a
non-amortizing senior secured multi-draw term loan credit facility in an
aggregate principal amount not to exceed $200,000,000 (the “DIP Facility”) to be
used during the Bankruptcy Cases to repay certain Debt and for general corporate
purposes and working capital of the Borrower during the Bankruptcy Cases to be
disbursed in accordance with the Budget (subject to the covenant set forth in
Section 5.23) in all respects the terms of this Agreement (i) with an aggregate
principal amount of up to $40,000,000 to be borrowed on the Closing Date (as
defined below), (ii) with an aggregate principal amount of up to $100,000,000 to
be borrowed on the Final Order Funding Date (as defined below) and (iii) the
remainder to be made available on the Third Borrowing Funding Date (as defined
below), in each case, subject to the terms set out herein and the other Loan
Documents and in the DIP Order;

 

WHEREAS the Guarantors have agreed to guarantee the Obligations of Borrower
hereunder and Borrower and each Guarantor has agreed to secure all of the
Obligations hereunder by granting to the Collateral Agent, for the benefit of
Secured Parties, a Lien on substantially all of its assets on the terms set
forth in the DIP Order; and

 

WHEREAS, subject only to the Carve-Out, pursuant to the terms of the DIP Order,
all Obligations will be secured by valid perfected Liens on substantially all of
Borrower’s and each Guarantor’s assets, having priority set forth in the DIP
Order;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans and commitments hereinafter referred to, the parties
hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions and Accounting Matters

 

Section 1.01.                         Terms Defined Above.

 

As used in this Agreement, each term defined above has the meaning indicated
above.

 

Section 1.02.                         Certain Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

--------------------------------------------------------------------------------


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adequate Protection” has the meaning set forth in the DIP Order.

 

“Ad Hoc Group of Existing Second Lien Lenders” means those certain Existing
Second Lien Lenders who, as of December 15, 2015, comprised the Ad Hoc Group of
Existing Second Lien Lenders.

 

“Ad Hoc Group of Noteholders” means those certain Noteholders who, as of
December 15, 2015, comprised the Ad Hoc Group of Noteholders.

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
acceptable to the Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent’s Account” has the meaning assigned to such term in Section 2.02(c).

 

“Agents” has the meaning assigned to such term in ARTICLE VIII.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Agreement Value” means, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or a Subsidiary would be required to pay if such
Hedging Agreement were terminated on such date.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
interest period in effect on such day plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective day of such change
in the Prime Rate, the Federal Funds Effective Rate and the LIBO Rate,
respectively.

 

“Applicable Margin” means, for any day, for Eurodollar Borrowings 8.00% per
annum payable in cash, and for ABR Borrowings 7.00% per annum payable in cash.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in loans and similar
extensions of credit in its ordinary course of activities, and is administered
or managed by a Lender, an entity that administers or manages a Lender, or an
Affiliate of either.

 

“Approved Petroleum Engineers” means an independent petroleum engineer or
engineers proposed by the Borrower and approved by the Required Lenders.

 

2

--------------------------------------------------------------------------------


 

“Asset Sale” means any sale, assignment, farm out, conveyance, transfer of any
asset or other Disposition of Property, other than a Disposition pursuant to
clauses (a), (b), (e), or (f) of Section 6.11.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Backstop Commitments” means, collectively, the Backstop Tranche A Commitments
and the Backstop Tranche B Commitments.

 

“Backstop Fee” has the meaning set forth in Section 2.05(b).

 

“Backstop Lenders” means, collectively, the Backstop Tranche A Lenders and the
Backstop Tranche B Lenders.

 

“Backstop Loans” means, collectively, the Backstop Tranche A Loans and the
Backstop Tranche B Loans.

 

“Backstop Tranche A Lenders” means those certain Existing Second Lien Lenders
who are members of Ad Hoc Group of Existing Second Lien Lenders and who executed
and delivered the RSA and who hold a Commitment in the DIP Facility and any
other Person to whom such Backstop Tranche A Lender assigns its Tranche A Loans
and Tranche A Commitments (other than in connection with any Tranche A
Solicitation Assignment) and who becomes a party hereto pursuant to an
Assignment and Assumption and the RSA in accordance with the terms thereof.

 

“Backstop Tranche B Lenders” means those certain Noteholders who are members of
the Ad Hoc Group of Noteholders and who executed and delivered the RSA and who
hold a Commitment in the DIP Facility and any other Person to whom such Backstop
Tranche B Lender assigns its Tranche B Loans and Tranche B Commitments (other
than in connection with any Tranche B Solicitation Assignment) and who becomes a
party hereto pursuant to an Assignment and Assumption and the RSA in accordance
with the terms thereof.

 

“Backstop Tranche A Commitments” means Tranche A Commitments that are held by
Backstop Tranche A Lenders, other than Tranche A Commitments that have at any
point been assigned pursuant to a Tranche A Solicitation Assignment.

 

“Backstop Tranche B Commitments” means Tranche B Commitments that are held by
Backstop Tranche B Lenders, other than Tranche B Commitments that have at any
point been assigned pursuant to a Tranche B Solicitation Assignment.

 

“Backstop Tranche A Loans” means Tranche A Loans that are held by Backstop
Tranche A Lenders, other than Tranche A Loans that have at any point been
assigned pursuant to a Tranche A Solicitation Assignment.

 

“Backstop Tranche B Loans” means Tranche B Loans that are held by Backstop
Tranche B Lenders, other than Tranche B Loans that have at any point been
assigned pursuant to a Tranche B Solicitation Assignment.

 

“Bankruptcy Cases” means the voluntary case of the Loan Parties filed under
Chapter 11 of the Bankruptcy Code in the Bankruptcy Court.

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms “Beneficially Owns” and “Beneficially Owned” have corresponding meanings.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning given in the introductory paragraph.

 

“Borrower Materials” has the meaning assigned to such term in Section 9.01.

 

“Borrowing” means Loans made on the same date and as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a written request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form of Exhibit B hereto.

 

“Budget” has the meaning assigned to such term in Section 5.01(d).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York City, New York, are
authorized or required by law to remain closed; and if such day relates to a
Borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a
Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing
or continuation, payment, prepayment, conversion or Interest Period, any day
which is also a day on which dealings in dollar deposits are carried out in the
London interbank market.

 

“Cantor Fitzgerald” has the meaning given in the introductory paragraph.

 

“Capital Leases” means, in respect of any Person, all leases that shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Collateral Account” has the meaning set forth in Section 2.13.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $1,000,000.

 

“Carve Out” has the meaning set forth in the applicable DIP Order.

 

“Challenge Period” has the meaning set forth in the applicable DIP Order.

 

“Change of Control” means the occurrence of any of the following:

 

4

--------------------------------------------------------------------------------


 

(a)                                 the direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Loan Parties and their
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act));

 

(b)                                 the adoption of a plan relating to the
liquidation or dissolution of the Borrower;

 

(c)                                  the consummation of any transaction
(including, without limitation, any merger or consolidation), the result of
which is that any Person (including any “person” (as defined above)) becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the Voting Stock
of the Borrower measured by voting power rather than number of shares; or

 

(d)                                 the first day on which a majority of the
members of the Board of Directors of the Borrower are not Continuing Directors.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or any
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Charges” has the meaning assigned to such term in Section 9.09.

 

“Closing Date” means the date on which the conditions specified in Section 3.01
are satisfied or waived in accordance with Section 3.01.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means all present and after-acquired Property of the Loan Parties
(including the Mortgaged Properties), but excluding any Property specifically
excluded in the Security Instruments.

 

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Commitment Fee” has the meaning set forth in Section 2.05(c).

 

“Commitments” means the Initial Commitments, the Final Order Commitments and the
Third Borrowing Commitments, each subject to the conditions set forth herein. 
The amount of each Lender’s Commitment as of the Closing Date is set forth on
Schedule 2.01 and the aggregate amount of the Commitments as of the Closing Date
is $200,000,000 (in each case, before giving effect to the Loans made on the
Closing Date, the Final Order Funding Date and the Third Borrowing Funding
Date).

 

“Communications” has the meaning assigned to such term in Section 9.01.

 

5

--------------------------------------------------------------------------------


 

“Company Competitor” means a Person that is engaged primarily in the exploration
and production of crude oil, natural gas or NGL resources or the related
midstream industry and that is identified in writing to the Administrative Agent
by the Borrower on or prior to the Closing Date (and its readily identifiable
Subsidiaries), which list may be updated from time to time after the Closing
Date at the written request of the Borrower to the Administrative Agent, and
which list and any updates thereto must be reasonably acceptable to the Required
Lenders.  For the avoidance of doubt, the list of Company Competitors will be
available for inspection by any Lender upon request subject to the
confidentiality provisions herein.

 

“Confirmation Hearing” has the meaning assigned to such term in the definition
of “Milestones”.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 40% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) Disqualified Capital Stock; (g) the undischarged balance of any Production
Payment created by such Person or for the creation of which such Person directly
or indirectly received payment; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt of others; (i) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements in the ordinary course of business; (j) all obligations of the kind
referred to clauses (a) through (i) above of others secured by a Lien on any
Property of such Person, whether or not such obligation is assumed by such
Person; (k) all Guarantees of such Persons in respect of obligations of the kind
referred to clauses (a) through (i) above of others guaranteed by such Person or
in which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; or (l) any Debt of a partnership for which such Person is liable
either by agreement, by operation of law or by a Governmental Requirement but
only to the extent of such liability. The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP; provided
that for purposes of calculating the financial covenants set forth in
Section 6.01, the term “Debt” shall not include LC Exposure (as defined in the
First Lien Credit Agreement) or obligations in respect of Hedging Agreements.

 

6

--------------------------------------------------------------------------------


 

“Debtor” has the meaning assigned to it in the preamble hereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed, within three Business Days of the date required to be
funded by it hereunder, to fund any portion of its Loans, (b) notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based upon such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (d) (i) become or
is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, including the Federal Deposit Insurance
Corporation or any other federal or state regulatory authority acting in such a
capacity, or has taken any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, including the Federal
Deposit Insurance Corporation or any other federal or state regulatory authority
acting in such a capacity, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be considered a Defaulting Lender
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Lender by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
by the Administrative Agent to the Borrower and each Lender.

 

“Default Margin” “means, for any day, 10.00% per annum payable in cash.

 

“DIP Agency Fee” has the meaning set forth in Section 2.05(a).

 

“DIP Agent Fee Letter” has the meaning set forth in Section 2.05(a).

 

“DIP Facility” has the meaning set forth in the recitals hereto.

 

“DIP Order” means the Interim Order and, upon entry thereof, the Final Order.

 

“DIP Superpriority Claim” has the meaning given to that term in the Interim
Order (or, when entered, the Final Order).

 

7

--------------------------------------------------------------------------------


 

“Disbursements” shall mean disbursements other than disbursements (i) on account
of  professional fees or (ii)  made in accordance with the order of the
Bankruptcy Court approving the Lien Motion or Royalty Motion to the extent such
order contains restrictions or consent rights on such disbursements.

 

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback transaction, assignment, conveyance, transfer or other disposition
(including by way of a merger, consolidation or issuance of Equity Interests) of
such Property or any interest therein (excluding the creation of any Liens
permitted by Section 6.03 on such Property but including the sale or factoring
at maturity or collection of any accounts or permitting or suffering any other
Person to acquire any interest (in any Property other than a Lien permitted by
Section 6.03 in such Property) or the entering into any agreement to do any of
the foregoing; and the terms “Dispose” and “Disposed of” shall have correlative
meanings.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans or other
obligations hereunder outstanding and all of the Commitments are terminated;
provided, however, Disqualified Capital Stock shall not include Series C,
Series D or Series E preferred stock permitted under Section 6.02, so long as
any dividends paid with respect thereto comply with the provisions of
Section 6.04.

 

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“EHH” means Eureka Hunter Holdings, LLC, a Delaware limited liability company.

 

“Electing Noteholders” has the meaning set forth in Section 9.04(d).

 

“Electing Second Lien Lenders” has the meaning set forth in Section 9.04(d).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund of a Lender, (d) an Approved Fund (e) the Existing Second Lien
Lenders, (f) the Noteholders and (g) any other Person (other than a natural
person) approved by the Administrative Agent (not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower and any of the Borrower’s Affiliates.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which a Loan Party
or any of its Subsidiary is conducting or at any time has conducted business, or
where any Property of a Loan Party or any of its Subsidiary is located,
including without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended,
the Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the

 

8

--------------------------------------------------------------------------------


 

Safe Drinking Water Act, as amended, the Toxic Substances Control Act, as
amended, the Superfund Amendments and Reauthorization Act of 1986, as amended,
the Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection Governmental Requirements. The term “oil” shall have
the meaning specified in OPA, the terms “hazardous substance” and “release” (or
“threatened release”) have the meanings specified in CERCLA, the terms “solid
waste” and “disposal” (or “disposed”) have the meanings specified in RCRA and
the term “oil and gas waste” shall have the meaning specified in Section 91.1011
of the Texas Natural Resources Code (“Section 91.1011”); provided, however, that
(a) in the event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and (b) to the extent
the laws of the state or other jurisdiction in which any Property of the
Borrower or any Subsidiary is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is
broader than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such
broader meaning shall apply.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that, together with any Loan Party or its Subsidiary is treated as a “single
employer” under Section 414(b) or (c) of the Code, or solely for the proposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Loan Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Loan Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

9

--------------------------------------------------------------------------------


 

“Eureka Hunter” means Eureka Hunter Pipeline, LLC, a Delaware limited liability
company.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excepted Liens” means:

 

(a)                                 Liens for Taxes, assessments or other
governmental charges or levies which are not delinquent, for which adequate
reserves have been maintained in accordance with GAAP;

 

(b)                                 Liens in connection with workers’
compensation, unemployment insurance or other social security, old age pension
or public liability obligations which are not delinquent or for which adequate
reserves have been maintained in accordance with GAAP;

 

(c)                                  statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations (i) that are not delinquent,  (ii) for which
adequate reserves have been maintained in accordance with GAAP or (iii) that
arise under applicable state law in respect of the exploration, development,
operation or maintenance of Oil and Gas Properties and are of the type set forth
in the Lienholder Motion;

 

(d)                                 contractual Liens that arise in the ordinary
course of business under operating agreements, joint venture agreements, oil and
gas partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are (i) not
delinquent, (ii) for which adequate reserves have been maintained in accordance
with GAAP or (ii) that arise under applicable state law and are of the type set
forth in the Lienholder Motion or Royalty Motion, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Loan Parties or any of their Subsidiaries;

 

(e)                                  Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
the Loan Parties or any of their Subsidiaries to provide collateral to the
depository institution;

 

(f)                                   easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any Property of
the Loan Parties or any of their Subsidiaries for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil, coal or other minerals or timber, and other like purposes,
or for the joint or common use of real estate, rights of way, facilities and
equipment, which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Loan Parties or
any of their Subsidiaries or materially impair the value of such Property
subject thereto;

 

10

--------------------------------------------------------------------------------


 

(g)                                  Liens on cash, letters of credit or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, office lease and office equipment arrangements, trade
contracts, transportation contracts, statutory obligations and regulatory
obligations incurred in the ordinary course of business;

 

(h)                                 judgment and attachment Liens not giving
rise to an Event of Default, provided that any appropriate legal proceedings
which may have been duly initiated for the review of such judgment shall not
have been finally terminated or the period within which such proceeding may be
initiated shall not have expired and no action to enforce such Lien has been
commenced;

 

(i)                                     Liens arising from UCC financing
statement filings regarding operating leases entered into by the Loan Parties or
any of their Subsidiaries in the ordinary course of business covering only the
Property under lease; and

 

provided, further that Liens described in clauses (a) through (e) shall remain
Excepted Liens only for so long as no action to enforce such Lien has been
commenced (unless subject to the automatic stay of Section 362 of the Bankruptcy
Code) and no intention to subordinate the Lien granted in favor of the
Collateral Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Information” means any non-public information with respect to the
Borrower or its Subsidiaries or any of their respective securities to the extent
such information could have a material effect upon, or otherwise be material to,
an assigning Lender’s decision to assign Loans or a purchasing Lender’s decision
to purchase Loans.

 

“Excluded Taxes” means, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder or under any other Loan Document, (a) income or franchise
Taxes imposed on (or measured by) its net income by the United States of America
or such other jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located, (b) any branch profits Taxes
imposed by the United States of America or any similar Tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any U.S. federal withholding Tax that is imposed on amounts
payable to such Lender at the time such Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Lender’s failure
to comply with Section 2.20(e), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Tax pursuant to Section 2.20 and (d) any U.S. federal withholding
Taxes imposed by FATCA.

 

“Exclusivity Period” means the Debtors’ exclusive plan filing and plan
solicitation periods under section 1121 of the Bankruptcy Code.

 

“Existing First Lien Administrative Agent” has the meaning assigned to such term
in the definition of Existing First Lien Credit Agreement.

 

“Existing First Lien Agent” has the meaning assigned to such term in the
definition of Existing First Lien Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

“Existing First Lien Credit Agreement” means that certain Fourth Amended and
Restated Credit Agreement, dated as of October 22, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time), by
and among the Borrower, as the borrower thereunder, Bank of Montreal, as the
administrative agent thereunder (the “Existing First Lien Administrative
Agent”), Cantor Fitzgerald Securities, as the loan administrator thereunder
(together with the Existing First Lien Administrative Agent, the “Existing First
Lien Agent”) and the lenders party thereto from time to time (the “Existing
First Lien Lenders”).

 

“Existing First Lien Lenders” has the meaning assigned to such term in the
definition of Existing First Lien Credit Agreement

 

“Existing Other Secured Debt” means obligations arising under the loan and debt
arrangements described on Schedule 6.02 hereto under the title “Existing Other
Secured Debt”.

 

“Existing Second Lien Agent” has the meaning assigned to such term in the
definition of Existing Second Lien Credit Agreement.

 

“Existing Second Lien Credit Agreement” means the Second Lien Credit Agreement,
dated as of October 22, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time), by and among the
Borrower, as the borrower thereunder, Credit Suisse AG, Cayman Islands Branch,
as the administrative agent and collateral agent thereunder (the “Existing
Second Lien Agent”), and the lenders party thereto from time to time (the
“Existing Second Lien Lenders”),

 

“Existing Second Lien Lenders” has the meaning assigned to such term in the
definition of Existing Second Lien Credit Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreement that
implements or modifies the provisions of the foregoing (together with any law
implementing such agreement).

 

“FCPA” has the meaning assigned to such term in Section 4.23(c).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, New York or, if such rate is not so
published for any day that is a Business Day, the “Federal Funds Effective Rate”
for such day shall be the Federal Funds Effective Rate for the last day on which
such rate was announced.

 

“Fees” means all amounts payable pursuant to or referred to in Section 2.05.

 

“Final Order” means the final order of the Bankruptcy Court with respect to the
Debtors, substantially in the form of the Interim Order and otherwise in form
and substance satisfactory to the Required Backstop Lenders in their sole and
absolute discretion, as the same may be amended, modified or supplemented from
time to time with the express written joinder or consent of the Required
Backstop Lenders.

 

“Final Order Commitment” means the commitment of a Lender to make or otherwise
fund any Loan pursuant to Section 2.01(b), and “Final Order Commitments” means
such commitments of all

 

12

--------------------------------------------------------------------------------


 

Lenders in the aggregate.  The amount of each Lender’s Final Order Commitment is
set forth opposite such Lender’s name on Schedule 2.01, or, if such Lender’s
Final Order Commitment has been assigned, in the applicable Assignment and
Assumption Agreement, subject to any adjustment pursuant to the terms and
conditions hereof. The aggregate amount of the Final Order Commitments as of the
Closing Date is $100,000,000.

 

“Final Order Date Borrowing” has the meaning assigned to such term in
Section 2.01.

 

“Final Order Funding Date” means the date on which the conditions specified in
Section 3.02 are satisfied or waived in accordance with Section 3.02.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Gas Gathering Agreement” means the Amended and Restated Gas Gathering Services
Agreement, effective as of March 21, 2012 among Eureka Hunter, Triad Hunter LLC,
a Delaware limited liability company, and solely with respect to Sections 2.6
and 2.7 therein, the Borrower (as amended, modified, supplemented or restated
from time to time).

 

“General Unsecured Claims” means all unsecured claims, as of the Petition Date,
against the Debtors, to the extent allowed, other than the Noteholders’ claims,
any deficiency claim in respect of the Existing Second Lien Credit Agreement,
any claims subject to section 510(b) of the Bankruptcy Code, and any claims
related to equity interests in the Debtors.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any of their Properties, the Agents or any Lender
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Granting Lender” has the meaning assigned to such term in Section 9.04(i).

 

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt or other obligation of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Debt or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment of
such Debt or other obligation, (b) to purchase or lease property,

 

13

--------------------------------------------------------------------------------


 

securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment of such Debt or other obligation or (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Debt or other obligation; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantor” means:

 

(a)                                 each entity who guarantees (or is required
to guarantee) the obligations of the Borrower and the other Loan Parties (as
defined therein) arising under the Existing Second Lien Credit Agreement;

 

(b)                                 each entity who guarantees (or is required
to guarantee) the obligations of the Borrower arising with respect to the Senior
Notes;

 

(c)                                  each entity who guarantees (or is required
to guarantee) the obligations of the Borrower and the other Loan Parties (as
defined therein) arising under the Existing First Lien Credit Agreement;

 

(d)                                 each other Debtor; and

 

(e)                                  each other Person that signs a Guaranty.

 

“Guaranty” means the Guaranty executed by the Guarantors of even date herewith,
in the form of Exhibit E-2 attached hereto, as amended, modified, supplemented
or restated from time to time.

 

“Hazardous Materials” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no stock incentive, stock
option, phantom stock or similar plan or program providing for stock-based
awards or payments to current or former directors, officers, employees or
consultants of the Loan Parties or their Subsidiaries, shall be considered to be
a Hedging Agreement.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

14

--------------------------------------------------------------------------------


 

“Indemnitee” has the meaning assigned to such term in Section 9.05(b).

 

“Information” has the meaning assigned to such term in Section 9.16.

 

“Initial Borrowing” has the meaning set forth in Section 2.01(a).

 

“Initial Budget” has the meaning set forth in Section 3.01(f).

 

“Initial Commitment” means, as to each Backstop Lender, its commitment to make a
Loan to the Borrower under the Initial Borrowing on the Closing Date (before
giving effect to the Loans made on the Closing Date) pursuant to Section 2.01,
and “Initial Commitments” means such commitments of all Backstop Lenders in the
aggregate.  The amount of each Backstop Lender’s Initial Commitment as of the
Closing Date is as set forth opposite such Backstop Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Backstop Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement; provided, that the Initial
Commitments to make Loans on the Closing Date shall not exceed $40,000,000 (in
each case, before giving effect to the Loans made on the Closing Date).

 

“Interest Payment Date” means the last Business Day of each calendar month of
each calendar year, commencing on the first such date to occur after the Closing
Date, and the Maturity Date.

 

“Interest Period” means the period commencing on the date of Borrowing, and
thereafter on the last calendar day of each month, and ending on the last
calendar day of each calendar month; provided that, no Interest Period for any
Loan shall extend beyond the maturity date of such Loan. Interest shall accrue
from and including the first day of an Interest Period to but excluding the last
day of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date specified in the Borrowing Request and thereafter
shall be the effective date of the most recent continuation of such Borrowing.

 

“Interim Order” means the interim order of the Bankruptcy Court with respect to
the Debtors entered by the Bankruptcy Court in the form of Exhibit D, as the
same may be amended, modified or supplemented from time to time with the express
written joinder or consent of the Required Backstop Lenders and the Loan
Parties.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale) or any capital contribution to any other Person; (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person); or (c) the entering into of any Guarantee of, or other contingent
obligation (including the deposit of any Equity Interests to be sold) with
respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person. Except as otherwise provided in this Agreement, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value.

 

“Joinder Agreement” means the Addendum and Joinder Agreement substantially in
the form of Exhibit G.

 

15

--------------------------------------------------------------------------------


 

“Lenders” means (a) as of the Closing Date and prior to Final Order Borrowing
Date, the Backstop Lenders and (b) on and after the Final Order Borrowing Date,
collectively, the Tranche A Lenders and Tranche B Lenders.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the higher of (a) the offered rate per annum for deposits of Dollars for
the applicable Interest Period that appears on Bloomberg Page BBAM1 as of 11:00
A.M. (New York time) two (2) Business Days prior to the first day in such
Interest Period for a period equal to such Interest Period; provided that, to
the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum, as determined by the Administrative Agent to be the average of the rates
per annum at which deposits in Dollars in immediately available funds are
offered at 11:00 A.M. (London, England time) two (2) Business Days prior to the
first day in such Interest Period by major financial institutions reasonably
satisfactory to the Administrative Agent in the London interbank market for such
relevant Interest Period; provided that if such rate shall be less than zero,
such rate shall be deemed to be zero and (b) 1.00% per annum.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) royalties, production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, encroachments,
exceptions or reservations. For the purposes of this Agreement, the Loan Parties
and their Subsidiaries shall be deemed to be the owner of any Property which it
has acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

 

“Lienholder Motion” means that certain Debtors’ Motion for Entry of Interim and
Final Orders (I) Authorizing the Payment of (A) Operating Expenses, (B) Joint
Interest Billings, (C) Marketing Expenses, (D) Shipping and Warehousing Claims,
and (E) 503(B)(9) Claims, (II) Confirming Administrative Expense Priority of
Outstanding Orders, and (III) Granting Related Relief filed by the Loan Parties
with the Bankruptcy Court.

 

“Loan Documents” means this Agreement, the Notes, the Security Instruments, the
Guaranty, the DIP Agent Fee Letter, the DIP Order and, after the execution and
delivery thereof pursuant to the terms of this Agreement, any amendment or
joinder to this Agreement and any other instrument or agreement now or hereafter
executed and delivered in connection herewith or therewith.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Loans” means the Tranche A Loans and the Tranche B Loans made by the Lenders to
the Borrower on the Closing Date, on the Final Order Funding Date and the Third
Borrowing Funding Date pursuant to this Agreement.

 

“Material Adverse Effect” means any change, effect, fact, event, occurrence,
condition, circumstances or development that, individually or in the aggregate
(a) is, or is reasonably likely to have, a material adverse effect on the
business, condition (financial or otherwise), operations, performance,
properties, contingent liabilities, or material agreements or prospects of the
Loan Parties, taken as a whole, since June 30, 2015 or (b) would reasonably be
expected to prevent or materially restrict or delay the ability of the Loan
Parties to perform their respective material obligations under the Loan
Documents,

 

16

--------------------------------------------------------------------------------


 

in each case other than any change, effect, fact, event, occurrence, condition,
circumstance or development resulting from an (i) the effect of any change in
the United States or foreign economies or securities, commodities or financial
markets; (ii) the effect of any change arising in connection with hostilities,
acts of war, sabotage or terrorism or military actions or any escalation or
material worsening of any such hostilities, acts of war, sabotage or terrorism
or military actions existing or underway; (iii) the effect of any action taken
by the Backstop Lenders or their Affiliates with respect to the DIP Facility or
with respect to the Loan Parties (including through such persons’ participation
in the Bankruptcy Cases); (iv) the effect of any changes in applicable laws or
accounting rules; and (v) any effect resulting from the filing or public
announcement of the Bankruptcy Cases.  For purposes of Articles IV and V,
“Material Adverse Effect” shall be determined without giving effect to the
phrases “or is reasonably likely to have” and “reasonably be expected”.

 

“Maturity Date” means the earliest to occur of (i) the Scheduled Maturity Date,
(ii) 31 days after entry by the Bankruptcy Court of the Interim Order (as
defined herein) approving the DIP Facility (the “Interim DIP Period”), if the
Final Order has not been entered by the Bankruptcy Court prior to the expiration
of such 30-day period, (iii) the effective date of a plan of reorganization or
liquidation in the Bankruptcy Cases, (iv) the consummation of a sale of all or
substantially all of the assets of the Borrower and its Subsidiaries pursuant to
Section 363 of the Bankruptcy Code or otherwise or (v) the date of termination
of the Lenders’ Commitments and the acceleration of any outstanding extensions
of credit, in each case, under the DIP Facility in accordance with the terms of
the Loan Documents.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.09.

 

“Milestones” means the following milestones, to be completed in each case, in a
manner satisfactory to the Required Tranche Lenders in their sole discretion:

 

(a)                                 On or before December 17, 2015, the
Bankruptcy Court shall have entered the Interim Order;

 

(b)                                 On or before January 7, 2016, the Debtors
shall have filed with the Bankruptcy Court a motion to reject executory
contracts and set procedures with regard to the determination of rejection
damages in form and content acceptable to the Required Tranche Lenders;

 

(c)                                  On or before January 7, 2016, the Debtors
shall have filed with the Bankruptcy Court (i) a plan of reorganization (the
“Plan of Reorganization”) that the Loan Parties believe in good faith is
confirmable and related disclosure statement (the “Disclosure Statement”),
(ii) a motion to approve the adequacy of such Disclosure Statement and
procedures for solicitation of such Plan of Reorganization (the “Disclosure
Statement Motion”) in form and content acceptable to the Required Tranche
Lenders, and (iii) a motion to assume the RSA in form and content acceptable to
the Required Tranche Lenders;

 

(d)                                 On or before January 15, 2016, the
Bankruptcy Court shall have entered the Final Order;

 

(e)                                  On or before February 12, 2016, the Debtors
shall have assumed the RSA in form and content acceptable to the Required
Tranche Lenders;

 

(f)                                   On or before February 12, 2016, the
Bankruptcy Court shall have entered an order approving the adequacy of the
Disclosure Statement Motion, in form and content acceptable to the Required
Tranche Lenders;

 

17

--------------------------------------------------------------------------------


 

(g)                                  On or before March 28, 2016, the Bankruptcy
Court shall have commenced the hearing to consider confirmation of the Plan of
Reorganization (the “Confirmation Hearing”);

 

(h)                                 On or before April 1, 2016, the Bankruptcy
Court shall have entered an order confirming such Plan of Reorganization, in
form and content acceptable to the Required Tranche Lenders; and

 

(i)                                     On or before April 15, 2016, the Plan of
Reorganization shall become effective.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Loan Parties or any of its
Subsidiaries that is subject to the Liens existing and to exist under the terms
of the Security Instruments.

 

“Mortgages” means all mortgages and deeds of trust executed in connection
herewith.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means (a) with respect to any Disposition or Asset Sale, the
cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of
(i) selling expenses (including reasonable broker’s fees or commissions, legal
fees, transfer and similar taxes and the Borrower’s good faith estimate of
income taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) the principal amount, premium or penalty, if any, interest and
other amounts on any Debt for borrowed money which is secured by the asset sold
in such Asset Sale and which is required to be repaid with such proceeds (other
than any such Debt assumed by the purchaser of such asset) and (iv) the
Agreement Value due under any Hedging Agreement as a result of such Asset Sale
that is paid by the Loan Parties or any of its Subsidiaries and (b) with respect
to any (i) issuance or incurrence of Debt that is not permitted by Section 6.02
or (ii) issuance of Equity Interests, the cash proceeds thereof, net of all
taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Noteholders” has a meaning assigned to such term in the definition of “Senior
Notes”.

 

“Notes” means the promissory notes of the Borrower described in
Section 2.04(e) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“Obligations” means the unpaid principal of and interest on (including, interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of any Loan Party to the
Administrative Agent, the Collateral Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or

 

18

--------------------------------------------------------------------------------


 

hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, fees, reimbursement obligations, indemnities, costs, expenses
(including, all fees, charges and disbursements of counsel and financial advisor
(including service fees) to Administrative Agent, the Collateral Agent, to any
Lender or to the Ad Hoc Group of Existing Second Lien Lenders or the Ad Hoc
Group of Existing Noteholders that are required to be paid by any Loan Party
pursuant hereto) or otherwise.

 

“OFAC” has the meaning assigned to such term in Section 4.23(a).

 

“Oil and Gas Business” means:

 

(a)                                 the business of acquiring, exploring,
exploiting, developing, producing, operating and disposing of interests in oil,
natural gas, liquefied natural gas and other Hydrocarbons and mineral properties
or products produced in association with any of the foregoing;

 

(b)                                 the business of gathering, marketing,
distributing, treating, processing, storing, selling and transporting of any
production from such interests or properties and products produced in
association therewith and the marketing of oil, natural gas, other Hydrocarbons
and minerals obtained from unrelated Persons; and

 

(c)                                  any business or activity relating to,
arising from, or necessary, appropriate or incidental to the activities
described in the foregoing clauses (a) and (b) of this definition.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to Hydrocarbon Interests
and (g) all Properties, rights, titles, interests and estates described or
referred to above, including any and all Property, real or personal, now owned
or hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

“OPA” has the meaning assigned to such term in “Environmental Laws.”

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than

 

19

--------------------------------------------------------------------------------


 

connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any other excise or property Taxes, intangible, recording, filing or
similar Taxes arising from any payment made hereunder or from the execution,
delivery or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement and any other Loan
Document.

 

“Participant” has the meaning set forth in Section 9.04(f).

 

“Participant Register” has the meaning set forth in Section 9.04(f).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.

 

“Permitted Asset Sale” means Asset Sales described to the advisors to the
Noteholders and the Existing Second Lien Lenders prior to December 14, 2015 as
detailed on Schedule 1.01.

 

“Permitted Priority Liens” means Liens described in clauses (b),(c),(f), (h),
(i) and (j) of Section 6.03; provided that in the case of clause (j), only to
the extent such Liens are valid Liens in existence on the Petition Date.

 

“Permitted Variance” has the meaning assigned to such term in Section 5.23.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning set forth in the recitals hereto.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan), subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan of Reorganization” has the meaning assigned to such term in the definition
of “Milestones”.

 

“Platform” has the meaning assigned to such term in Section 9.01.

 

“Prepetition” shall mean the time period prior to the effective date of the
Interim Order as set forth therein.

 

“Prepetition Collateral” shall mean the assets and property subject to a valid,
perfected and non-avoidable lien as of the Petition Date (including any such
liens securing obligations under the Existing First Lien Credit Agreement,
Existing Second Lien Credit Agreement or the Other Existing Secured Debt).

 

“Present Value” means, as of any date of determination for the Loan Parties, the
discounted net present value, on a pre-income tax basis, of projected future
cash flows from the production of the Loan Parties’ Proved Reserves, as set
forth in the most recent Reserve Report delivered pursuant hereto,

 

20

--------------------------------------------------------------------------------


 

calculated in accordance with the SEC guidelines but using the five-year strip
price for crude oil (WTI Cushing), for natural gas liquids (Mont Belvieu) and
natural gas (Henry Hub), with such price held flat for each subsequent year,
quoted on the New York Mercantile Exchange (or its successor) on such date of
determination and adjusted by appropriate management adjustments for additions
to reserves and depletion or sale of reserves since the date of such Reserve
Report, adjusted for any basis differential as of the date of determination, as
of the date of estimation without future escalation, and discounted using an
annual discount rate of 10%. Present Value shall be adjusted to give effect to
the Hedging Agreements permitted by this Agreement as in effect on the date of
such determination.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s 30 largest banks), as in effect
from time to time.

 

“Production Payment” means collectively Dollar-Denominated Production Payments
and Volumetric Production Payments.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proved Reserves” means those Oil and Gas Properties designated as proved (in
accordance with SEC rules and regulations) in the Reserve Report most recently
delivered to Administrative Agent pursuant to Section 5.12(a).

 

“Public Lender” has the meaning assigned to such term in Section 9.01.

 

“Purchase” has the meaning assigned to such term in Section 9.19(a).

 

“Receipts” shall mean receipts other than on account of royalty obligations.

 

“Recipient” means (a) the Agents and (b) any Lender, as applicable.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.

 

“Register” has the meaning assigned to such term in Section 9.04(d).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Fund” means, with respect to any Lender that is a fund or commingled
investment vehicle that invests in bank loans, any other fund that invests in
bank loans and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such investment advisor

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and each of their respective directors, officers, employees, agents
and advisors (including attorneys, accountants, experts and representatives) of
such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

21

--------------------------------------------------------------------------------


 

“Remedial Work” has the meaning assigned to such term in Section 5.10(a).

 

“Repayment Date” has the meaning assigned to such term in Section 2.11(a).

 

“Required Backstop Lenders” means both (a) two or more Backstop Tranche A
Lenders holding at least a majority of the sum of the Backstop Tranche A Loans
and the Backstop Tranche A Commitments and (b) two or more Backstop Tranche B
Lenders holding at least a majority of the sum of the Backstop Tranche B Loans
and the Backstop Tranche B Commitments; provided that the Loans of any
Defaulting Lender shall be disregarded in the definition of the Required
Backstop Lenders at any time.

 

“Required Lenders” means Lenders holding at least a majority of the sum of the
aggregate unpaid principal balance of the Loans and Commitments held by all of
the Lenders; provided that the Loans of any Defaulting Lender shall be
disregarded in the definition of the Required Lenders at any time.

 

“Required Tranche Lenders” means both (a) the Tranche A Lenders holding at least
a majority of the sum of the aggregate unpaid principal balance of the Tranche A
Loans and Commitments held by the Tranche A Lenders and (b) the Tranche B
Lenders holding at least a majority of the sum of the aggregate unpaid principal
balance of Tranche B Loans and Commitments held by the Tranche B Lenders;
provided that the Loans of any Defaulting Lender shall be disregarded in the
definition of the Required Tranche Lenders at any time.

 

“Reserve Report” means the engineering reports delivered pursuant to
Section 3.01(h) and each engineering report delivered pursuant to
Section 5.12(a) evaluating all Oil and Gas Properties and interests owned by the
Loan Parties and their Subsidiaries which have Proved Reserves attributable to
them, and including a projection of the rate of production and future net
income, taxes, operating expenses and capital expenditures with respect thereto
as of such date, based upon the pricing assumptions consistent with SEC
reporting requirements at the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein means a Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to or on account of any Equity
Interests in the Loan Parties or any of its Subsidiary (including, without
limitation, any payment in connection with any merger or consolidation involving
the Borrower or any of its Subsidiaries) or to the direct or indirect holders of
the Borrower’s or any of its Subsidiaries’ Equity Interests in their capacity as
such (other than dividends or distributions payable in Equity Interests (other
than Disqualified Capital Stock) of the Borrower and other than dividends or
distributions payable to the Borrower or a Subsidiary of the Borrower).

 

“Royalty Motion” means that certain Debtors’ Motion for Entry of Interim and
Final Orders (I) Authorizing Payment of (A) Mineral Payments and (B) Working
Interest Disbursements and (II) Granting Related Relief filed by the Loan
Parties with the Bankruptcy Court.

 

“RSA” means the Restructuring Support Agreement, dated on or before the Petition
Date, by and among, the Debtors, the Ad Hoc Group of Existing Second Lien
Lenders, the Ad Hoc Group of Noteholders and each other Lender.

 

“Scheduled Maturity Date” means the date that is 9 months after the Closing
Date.

 

22

--------------------------------------------------------------------------------


 

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

 

“Secured Debt” means all Debt that is secured by a Lien on any Property of the
Loan Parties or any of its Subsidiary; provided that the term Secured Debt shall
not include obligations in respect of Hedging Agreements.

 

“Secured Parties” means the Administrative Agent, the Collateral Agent and the
Lenders.

 

“Security Agreement” means the Security and Pledge Agreement executed by the
Borrower and the Guarantors, in the form of Exhibit E-1 attached hereto, as
amended, modified, supplemented or restated from time to time.

 

“Security Instruments” means the Security Agreement, the Mortgages, the
Guaranty, the Joinder Agreements and each of the security agreements, mortgages
and other instruments and documents.

 

“Senior Notes” means the Borrower’s 9.750% senior unsecured notes due 2020
governed by that certain indenture, dated May 16, 2012 (and the holders of such
Senior Notes, the “Noteholders”).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Specified Asset Sale Proceeds” have the meaning assigned to such term in
Section 2.13.

 

“Specified Tranche A Lender” means Tranche A Lenders holding at least 25% of the
sum of the aggregate unpaid balance of the Tranche A Loans and Tranche A
Commitments held by all of the Tranche A Lenders; provided that the Loans of any
Defaulting Lender shall be disregarded in the definition of Specified Tranche A
Lender at any time.

 

“Specified Tranche B Lender” means Tranche B Lenders holding at least 25% of the
sum of the aggregate unpaid balance of the Tranche B Loans and Tranche B
Commitments held by all of the Tranche B Lenders; provided that the Loans of any
Defaulting Lender shall be disregarded in the definition of Specified Tranche B
Lender at any time.

 

“SPV” has the meaning assigned to such term in Section 9.04(i).

 

“Subsidiary” means (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or Controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a Subsidiary of each Loan Party.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
Obligations for borrowed money for purposes of U.S. federal income taxes, if the
lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination

 

23

--------------------------------------------------------------------------------


 

an amount in excess of, 80% of the residual value of the Property subject to
such operating lease upon expiration or early termination of such lease.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Event” has the meaning set forth in the DIP Order.

 

“Third Borrowing” has the meaning assigned to such term in Section 2.01.

 

“Third Borrowing Commitment” means the commitment of a Lender on the terms set
forth herein to make or otherwise fund any Loan pursuant to Section 2.01(c), and
“Third Borrowing Commitments” means such commitments of all Lenders in the
aggregate.  The amount of each Lender’s Third Borrowing Commitment is set forth
opposite such Lender’s name on Schedule 2.01, or, if such Lender’s Third
Borrowing Commitment has been assigned, in the applicable Assignment and
Assumption Agreement, subject to any adjustment pursuant to the terms and
conditions hereof. The aggregate amount of the Third Borrowing Commitments as of
the Closing Date is $60,000,000.

 

“Third Borrowing Funding Date” means the date on which the conditions specified
in Section 3.03 are satisfied or waived in accordance with Section 3.03.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and each other Loan Document to which it is a party, the
borrowing of Loans and the use of the proceeds thereof, and the grant of Liens
by the Loan Parties on Mortgaged Properties and other Properties pursuant to the
Security Instruments.

 

“Tranche A Commitments” means each commitment of a Tranche A Lender to make or
otherwise fund Tranche A Loans pursuant to Section 2.01.

 

“Tranche A Lender” means each Existing Second Lien Lender who holds Commitments
and Loans in the DIP Facility and any other Person to whom such Tranche A Lender
assigns its Tranche A Loans and Tranche A Commitments and who becomes a party
hereto pursuant to an Assignment and Assumption and a party to the RSA in
accordance with the terms thereof.

 

“Tranche A Loan” means a loan advanced to the Borrower by a Backstop Tranche A
Lender or a Tranche A Lender.

 

“Tranche A Solicitation Assignment” has the meaning set forth in
Section 9.04(d).

 

“Tranche B Commitments” means each commitment of a Tranche B Lender to make or
otherwise fund Tranche B Loans pursuant to Section 2.01.

 

“Tranche B Lender” means each Noteholder who holds Commitments and Loans in the
DIP Facility and any other Person to whom such Tranche B Lender assigns its
Tranche B Loans and Tranche B Commitments and who becomes a party hereto
pursuant to an Assignment and Assumption and a party to the RSA in accordance
with the terms thereof.

 

“Tranche B Loan” means a loan advanced to the Borrower by a Backstop Tranche B
Lender or a Tranche B Lender.

 

24

--------------------------------------------------------------------------------


 

“Tranche B Solicitation Assignment” has the meaning set forth in
Section 9.04(d).

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of New York, or, where applicable as to specific Property, any other relevant
state.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning given to such term in
Section 2.20(e)(ii)(2)(III).

 

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

 

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing:

 

(a)                                 the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect of the Debt, by (ii) the number of years (calculated
to the nearest one-twelfth) that will elapse between such date and the making of
such payment; by

 

(b)                                 the then outstanding principal amount of
such Debt.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Agents.

 

Section 1.03.                         [Reserved].

 

Section 1.04.                         Terms Generally; Rules of Construction.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word

 

25

--------------------------------------------------------------------------------


 

“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement. No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision. The
following terms have the meanings given to them in the UCC and terms used herein
without definition that are defined in the UCC have the meanings given to them
in the UCC (such meanings to be equally applicable to both the singular and
plural forms of the terms defined): “fixture”, “goods”, “instruments”,
“proceeds”, “record”, “supporting obligation” and “uncertificated security”. The
term “insider” as used herein has the meaning given to such term in
Section 101(31) of the Bankruptcy Code.

 

Section 1.05.                         Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which Borrower’s
independent certified public accountants concur and which are disclosed to
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 5.01(a); provided that,
unless the Borrower and the Required Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

 

ARTICLE II

 

The Credit

 

Section 2.01.                         Commitments.  On the terms and the
conditions contained in this Agreement and the DIP Order and relying upon the
representations and warranties herein, (a) each Backstop Lender severally, but
not jointly, agrees to make on the Closing Date, Loans to the Borrower in an
amount equal to such Lender’s Initial Commitment in effect at such time, subject
to satisfaction (or waiver by the Required Backstop Lenders) of the conditions
precedent set forth in Section 3.01 (the “Initial Borrowing”), (b) each Lender
severally, but not jointly, agrees to make on the Final Order Funding Date,
Loans to the Borrower in an amount equal to such Lender’s Final Order Commitment
in effect on such time, subject to satisfaction (or waiver by the Required
Backstop Lenders) of the conditions precedent set forth in Section 3.02 (the
“Final Order Date Borrowing”) and (c) each Lender severally, but not jointly,
agrees to make on the Third Borrowing Funding Date, Loans to the Borrower in an
amount equal to such Lender’s Third Borrowing Commitment in effect on such time,
subject to satisfaction (or waiver by the Required Tranche Lenders) of the
conditions precedent set forth in Section 3.03 (the “Third Borrowing”).  At the
request of any Lender, the Borrower shall promptly deliver a Note to such
Lender.  The applicable Commitment of each Lender shall be automatically and
permanently reduced upon the making of such Lender’s applicable Loan pursuant to
Section 3.01, Section 3.02 or Section 3.03, as applicable, by the amount of such
Loan.

 

Section 2.02.                         Loans.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided, however, that the failure of any Lender
to make any Loan shall not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). The Loans comprising any

 

26

--------------------------------------------------------------------------------


 

Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1,000,000 and not less than $5,000,000 or (ii) equal to the
remaining available balance of the applicable Commitment.

 

(b)                                 Subject to Section 2.08, each Borrowing
shall be comprised entirely of Eurodollar Loans. Each Lender may at its option
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Administrative Agreement. The Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than five
Eurodollar Borrowings outstanding hereunder at any time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

 

(c)                                  Each Backstop Lender shall make its pro
rata share of the Initial Borrowing available to the Agent not later than 1:00
p.m. New York City time on the Closing Date by wire transfer of immediately
available funds in Dollars, to the account set forth on Schedule 2.02(c) or such
other account as the Administrative Agent may designate (the “Agent’s
Account”).  The Administrative Agent shall make the proceeds of the Initial
Borrowing, upon the occurrence of the Closing Date, available to Borrower on the
Closing Date by causing an amount of immediately available funds in Dollars
equal to the proceeds of all such Loans received by the Administrative Agent
from the Lenders to be made available to Borrower by wire transfer in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower prior to the Closing Date (or in the case of Loan proceeds
to be applied to fees and expenses of the Agents that are required to be paid by
the Borrower, to such other account as shall be agreed by the Agents and the
Borrower).

 

(d)                                 Each Lender shall make its pro rata share of
the Final Order Date Borrowing available to the Administrative Agent not later
than 1:00 p.m. New York City time on the Final Order Funding Date by wire
transfer of immediately available funds in Dollars, to the Agent’s Account.  The
Administrative Agent shall make the proceeds of the Final Order Date Borrowing
available to Borrower on the Final Oder Funding Date by causing an amount of
immediately available funds in Dollars equal to the proceeds of all such Loans
received by the Administrative Agent from the Lenders to be made available to
Borrower by wire transfer in accordance with instructions provided to (and
reasonably acceptable to) the Agent by the Borrower prior to the requested
funding date (or in the case of Loan proceeds to be applied to fees and expenses
of the Agents that are required to be paid by the Borrower, to such other
account as shall be agreed by the Agents and the Borrower).

 

(e)                                  Each Lender shall make its pro rata share
of the Third Borrowing available to the Administrative Agent not later than 1:00
p.m. New York City time on the Third Borrowing Funding Date by wire transfer of
immediately available funds in Dollars, to the Agent’s Account.  The
Administrative Agent shall make the proceeds of the Third Borrowing available to
Borrower on the Third Borrowing Funding Date by causing an amount of immediately
available funds in Dollars equal to the proceeds of all such Loans received by
the Administrative Agent from the Lenders to be made available to Borrower by
wire transfer in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower prior to the requested
funding date (or in the case of Loan proceeds to be applied to fees and expenses
of the Agents that are required to be paid by the Borrower, to such other
account as shall be agreed by the Agents and the Borrower).

 

Section 2.03.                         Borrowing Procedure.  To request a
Borrowing, the Borrower shall deliver a Borrowing Request to the Administrative
Agent not later than 12:00 (noon), New York City time, three Business Day before
a proposed Borrowing.  Each such Borrowing Request shall be irrevocable, and
shall specify the following information: (i) the date of such Borrowing (which
shall be a Business Day); (ii) the number and location of the account to which
funds are to be disbursed, and (iii) the amount of such

 

27

--------------------------------------------------------------------------------


 

Borrowing; provided, however, that, notwithstanding any contrary specification
in any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no Interest Period with respect to
any Eurodollar Borrowing is specified in any such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.  Except as specified in
Section 2.08, all Borrowings must be Eurodollar Borrowings.

 

Section 2.04.                         Evidence of Debt; Repayment of Loans.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the principal
amount of each Loan of such Lender as provided in Section 2.11.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made hereunder,
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraphs (b) and (c) above shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrower to repay the Loans in accordance with their terms.

 

(e)                                  Any Lender may request that Loans made by
it hereunder be evidenced by a Note.  In such event, the Borrower shall execute
and deliver to such Lender a Note payable to such Lender and its registered
assigns and in a substance reasonably acceptable to such Lender and the
Borrower. Notwithstanding any other provision of this Agreement, in the event
any Lender shall request and receive such a Note, the interests represented by
such note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 9.04) be represented by one or more Note
payable to the payee named therein or its registered assigns.  Notwithstanding
the foregoing, in the event of any conflict between any Note and the Register,
the Register shall be controlling.

 

Section 2.05.                         Fees.

 

(a)                                 The Borrower agrees to pay to the Agents,
for their own account, a non-refundable administration fee and any other fees
due to Cantor Fitzgerald (the “DIP Agency Fee”) set forth in that certain letter
between the Borrower and the Agents, dated as of the Closing Date (the “DIP
Agent Fee Letter”), which the DIP Agency Fee shall be fully earned, due and
payable on the Closing Date.

 

(b)                                 The Borrower agrees to pay to each Backstop
Lender a non-refundable closing fee (the “Backstop Fee”) in an aggregate amount
equal to 3.00% of the aggregate amount of such Backstop Lender’s Commitment in
effect on the Closing Date, which Backstop Fee shall be fully earned

 

28

--------------------------------------------------------------------------------


 

on the entry of the Interim Order and due and payable on the effective date of
the Plan (as defined in the RSA)  pursuant to the terms of the RSA in the new
common stock to be issued by the Borrower or its re-organized or successor
company upon the emergence from the Bankruptcy Case in accordance with the Plan
(as defined in the RSA); provided, however, in the event the RSA is terminated,
such Backstop Fee shall be payable in cash on the Maturity Date; provided,
further, that to the extent the Third Borrowing does not occur and the Backstop
Fee is paid in cash, such Backstop Fee shall be in an aggregate amount equal to
3.00% of the aggregate amount of such Backstop Lender’s Initial Commitments and
Final Order Commitments as in effect on the Closing Date (for the avoidance of
doubt, any Commitment referenced in this Section 2.05(b) shall be calculated
without giving effect to the Tranche A Solicitation Assignment and the Tranche B
Solicitation Assignment).

 

(c)                                  The Borrower agrees to pay to each Lender a
non-refundable commitment fee (the “Commitment Fee”) in an aggregate amount
equal to 2.00% of the aggregate amount of such Lender’s Loan and unfunded
Commitment in effect on the Final Order Funding Date after giving effect to the
Tranche A Solicitation Assignment and the Tranche B Solicitation Assignment,
which Commitment Fee shall be fully earned on the Closing Date and due and
payable on the Final Order Funding Date.

 

Section 2.06.                         Interest on Loans.

 

(a)                                 The Loans comprising each Borrowing shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days at all times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the LIBO Rate plus the Applicable Margin.

 

(b)                                 Interest on each Loan shall be payable on
the Interest Payment Dates applicable to such Loan except as otherwise provided
in this Agreement.

 

Section 2.07.                         Default Interest.  If any Event of Default
under Article VII has occurred and is continuing, to the extent permitted by
law, all amounts outstanding under this Agreement and the other Loan Documents
shall, unless waived in writing by the Required Tranche Lenders, bear interest
(after as well as before judgment), payable on demand, (computed on the basis of
the actual number of days elapsed over a year of 360 days at all times and
calculated from and including the date of such Event of Default to but excluding
the date of repayment thereof) at a rate per annum equal to the LIBO Rate plus
the Default Margin.  The Borrower shall promptly notify the Administrative Agent
of any additional interest payable pursuant to this Section 2.07.  The
Administrative Agent shall have no duty to determine whether such additional
interest is payable.

 

Section 2.08.                         Alternate Rate of Interest.  In the event,
and on each occasion, that on the day two Business Days prior to the
commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined that Dollar deposits in the principal
amounts of the Loans comprising such Borrowing are not generally available in
the London interbank market, or that reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

 

Section 2.09.                         [Reserved].

 

29

--------------------------------------------------------------------------------


 

Section 2.10.                         [Reserved].

 

Section 2.11.                         Repayment of Loans.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Lenders on the Maturity Date, the entire outstanding balance of
the stated original principal amount of the Loans and all other outstanding
interest and amounts that remain due and payable under this Agreement and any
Note (including accrued interest not previously paid in cash or interest that
has been added to the principal amount of the Loans).

 

(b)                                 All repayments pursuant to this Section 2.11
shall be subject to Section 2.16, but shall otherwise be without premium or
penalty.

 

Section 2.12.                         Voluntary Prepayment.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon 3
Business Days’ irrevocable written notice by Borrower to each of the Lenders and
the Agents of such prepayment.  Each notice shall be irrevocable and shall
specify the prepayment date and the principal amount to be prepaid, and any
other amounts to be paid in connection with such prepayment.  All prepayments
under this Section 2.12 shall be subject to Section 2.16. All prepayments under
this Section 2.12 shall be accompanied by the concurrent payment of the accrued
and unpaid interest on the principal amount to be prepaid to but excluding the
date of payment. Any partial prepayments shall be in a minimum aggregate
principal amount of $1,000,000 or multiples of $1,000,000 in excess thereof.

 

(b)                                 Any voluntary prepayment of any Borrowing
pursuant to Section 2.12(a) above shall be applied to repay all outstanding
Loans on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof).

 

Section 2.13.                         Mandatory Prepayments.

 

(a)                                 Subject to the terms of the applicable DIP
Order, on or prior to the third Business Day following receipt by the Borrower
or any Subsidiary of Net Cash Proceeds of any Asset Sale or a series of related
Asset Sales (other than (a) up to an aggregate amount of $10,000,000 from the
Net Cash Proceeds from Permitted Asset Sales or (b) up to an aggregate amount of
$1,000,000 from the Net Cash Proceeds from any or all Asset Sales) (the
“Specified Asset Sale Proceeds”)), the Borrower shall prepay the Loans in an
amount equal to 100% of the Net Cash Proceeds received therefrom.  For the
avoidance of doubt, the Specified Asset Sale Proceeds shall be utilized in
accordance with the Budget covenant set forth in Section 5.23 in all respects.

 

(b)                                 Subject to the terms of the applicable DIP
Order, on or prior to the third Business Day following receipt by the Borrower
or any Subsidiary of Net Cash Proceeds from any insurance proceeds or
condemnation awards, the Borrower shall prepay the Loans in an amount equal to
100% of the Net Cash Proceeds received therefrom.

 

(c)                                  In the event that the Borrower or any
Subsidiary issues or incurs any post-petition Debt other than any cash proceeds
from the incurrence of Debt permitted pursuant to Section 6.02 or Equity
Interest, the Borrower shall substantially simultaneously with (and in any event
not later than the Business Day immediately following) the receipt of such Net
Cash Proceeds by the Borrower or any Guarantor, apply an amount equal to 100% of
such Net Cash Proceeds to prepay outstanding Loans.

 

30

--------------------------------------------------------------------------------


 

(d)                                 All prepayments of Borrowings under this
Sections 2.13 shall be accompanied by the concurrent payment of the accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment.

 

(e)                                  Mandatory prepayments of Loans under this
Agreement shall be applied on a pro rata basis as follows, in each case subject
to the Carve-Out:

 

(i)                                     first, to pay accrued and unpaid
interest on, and expenses in respect of, the Obligations, to the extent due and
payable;

 

(ii)                                  second, to repay any principal amounts or
other obligations which have been advanced and are outstanding under the DIP
Facility; and

 

(iii)                               third, until repayment in full in cash of
the Obligations, and termination of the Lenders’ commitments in respect thereof,
to be held and maintained by the Agent in an interest-bearing cash collateral
account maintained by the Agent in a financial institution selected by the Agent
(the “Cash Collateral Account”) until 30 Business Days after the date such
Obligations are repaid in full in cash and the Lenders’ commitments in respect
of the DIP Facility are terminated.

 

(f)                                   The Borrower shall deliver to the
Administrative Agent, (i) at the time of each prepayment required under this
Section 2.13, a certificate signed by a Financial Officer of the Borrower
setting forth in reasonable detail the calculation of the amount of such
prepayment and (ii) at least three Business Days prior written notice of such
prepayment required under this Section 2.13. Each notice of prepayment shall
specify the prepayment date, the Type of each Loan being prepaid, the principal
amount of each Loan (or portion thereof) to be prepaid and any other amounts to
be paid in connection with such prepayment. All prepayments of Borrowings under
this Section 2.13 shall be subject to Section 2.16.

 

(g)                                  Each offer to prepay Loans pursuant to
Section 2.13(a) shall be an offer by the Borrower to all Lenders on a pro rata
basis and shall include any amounts owing pursuant to Section 2.13(c).
Notwithstanding any other provision of this Section 2.13, each Lender shall have
the right to reject its pro rata portion of any offer of prepayment by written
notice to the Borrower and the Administrative Agent, in which case, such amounts
may be retained by the applicable Loan Party and used or applied by such Loan
Party in a manner not prohibited by this Agreement (including Investments
permitted hereunder).  The Borrower shall provide Lenders a period of five
Business Days to accept or reject the Borrower’s offer to prepay the Loans.  If
a Lender does not reject any such prepayment offer, such amounts shall be
applied as set forth in clause (d) against such Lender’s pro rata portion of the
remaining principal due hereunder.

 

Section 2.14.                         Reserve Requirements; Change in
Circumstances.

 

(a)                                 If any of the Agents or any Lender
determines (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any Change in Law shall
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Agents or
any Lender (or its applicable lending office or any company controlling the
Administrative Agent or such Lender) (except any reserve requirement reflected
in the Adjusted LIBO Rate); (ii) subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other

 

31

--------------------------------------------------------------------------------


 

liabilities or capital attributable thereto; or (iii) impose on any Lender or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender; and the result of
any of the foregoing shall be to increase the cost to such Lender or such other
Recipient of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
other Recipient, the Borrower will pay to such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 If any of the Agents or any Lender
determines (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.14 and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.14 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be under any obligation to compensate any Lender under
paragraph (a) or (b) above with respect to increased costs or reductions with
respect to any period prior to the date that is 120 days prior to such request
if such Lender knew or could reasonably have been expected to know of the
circumstances giving rise to such increased costs or reductions and of the fact
that such circumstances would result in a claim for increased compensation by
reason of such increased costs or reductions; provided further that the
foregoing limitation shall not apply to any increased costs or reductions
arising out of the retroactive application of any Change in Law within such
120-day period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the Change in Law that shall have occurred or been imposed.

 

Section 2.15.                         Change in Legality.  Reserved.

 

Section 2.16.                         Breakage.  The Borrower shall indemnify
each Lender against any loss or expense that such Lender may sustain or incur as
a consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor
or (ii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder. In the case of any Breakage Event, such loss
shall

 

32

--------------------------------------------------------------------------------


 

include an amount equal to the excess, as reasonably determined by such Lender,
of (i) its cost of obtaining funds for the Eurodollar Loan that is the subject
of such Breakage Event for the period from the date of such Breakage Event to
the last day of the Interest Period in effect (or that would have been in
effect) for such Loan over (ii) the amount of interest likely to be realized by
such Lender in redeploying the funds released or not utilized by reason of such
Breakage Event for such period. A certificate of any Lender setting forth any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

Section 2.17.                         Pro Rata Treatment. Subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, and as required
under Section 2.15, each Borrowing, each payment or prepayment of principal of
any Borrowing and each payment of interest on the Loans shall be allocated pro
rata among the Lenders in accordance with their respective Loans. Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole Dollar amount.

 

Section 2.18.                         Sharing of Setoffs.  Each Lender agrees
that if it shall, through the exercise of a right of banker’s lien, setoff or
counterclaim against the Borrower or any other Loan Party, or pursuant to a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means, obtain payment (voluntary or involuntary)
in respect of any Loan or Loans as a result of which the unpaid principal
portion of its Loans shall be proportionately less than the unpaid principal
portion of the Loans of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in the Loans of such
other Lender, so that the aggregate unpaid principal amount of the Loans and
participations in Loans held by each Lender shall be in the same proportion to
the aggregate unpaid principal amount of all Loans then outstanding as the
principal amount of its Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that (i) if any such purchase or purchases or adjustments
shall be made pursuant to this Section 2.18 and the payment giving rise thereto
shall thereafter be recovered, such purchase or purchases or adjustments shall
be rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, and (ii) the provisions of this
Section 2.18 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any of its Affiliates (as to which the provisions of this
Section 2.18 shall apply). The Borrower expressly consents to the foregoing
arrangements and agrees that any Lender holding a participation in a Loan deemed
to have been so purchased may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing by the Borrower
to such Lender by reason thereof as fully as if such Lender had made a Loan
directly to the Borrower in the amount of such participation.

 

Section 2.19.                         Payments.

 

(a)                                 The Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim. Each such payment shall be
made to the Administrative Agent at its offices at 110 East 59th Street, New
York, NY 10022; Attention: Nils Horning (Magnum Hunter Resources DIP). Any
payments received by the Administrative Agent after that time on such due date
(in

 

33

--------------------------------------------------------------------------------


 

the Administrative Agent’s sole discretion) shall be deemed to have been paid by
the Borrower on the next succeeding Business Day for the purpose of calculating
interest thereon. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.

 

(b)                                 Except as otherwise expressly provided
herein, whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.

 

Section 2.20.                         Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b)                                 In addition, the Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c)                                  The Loan Parties shall indemnify the Agents
and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or any other Loan Party to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent and the affected Lenders.

 

(e)                                  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative

 

34

--------------------------------------------------------------------------------


 

Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.20(e)(ii)(1), 2.20(e)(ii)(2) and
2.20(e)(ii)(4) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(1)                                 any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding;

 

(2)                                 any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or W-8BEN-E (as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E (as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E (as applicable); or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS

 

35

--------------------------------------------------------------------------------


 

Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

 

(3)                                 any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(4)                                 if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (4), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(f)                                   Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so. On or before the date that Cantor Fitzgerald Securities (or any successor
or replacement Administrative Agent) becomes the Administrative Agent hereunder,
it shall deliver to the Borrower properly and completed executed originals of
either (i) IRS Form W-9, or (ii) such other documentation as will establish that
the Borrower can make payments to the Administrative Agent without deduction or
withholding of any Taxes imposed by the United States.

 

(g)                                  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04 relating to the maintenance of a Participant

 

36

--------------------------------------------------------------------------------


 

Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

 

(h)                                 If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.

 

Notwithstanding anything to the contrary in this paragraph (g), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Each party’s obligations under this
Section 2.20 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document. For purposes of this Section 2.20, the
term “applicable law” includes FATCA.

 

Section 2.21.                         Assignment of Commitments Under Certain
Circumstances; Duty to Mitigate.

 

(a)                                 In the event (i) any Lender delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender
delivers a notice described in Section 2.15, (iii) the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority on account
of any Lender pursuant to Section 2.20, or (iv) any Lender is a Defaulting
Lender, then, in each case, the Borrower may, at its sole expense and effort
(including with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement (or, in the case of
clause (iv) above, all of its interests, rights and obligation with respect to
the Loans or Commitments that is the subject of the related consent, amendment,
waiver or other modification) to an Eligible Assignee that shall assume such
assigned obligations (which assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or

 

37

--------------------------------------------------------------------------------


 

regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld or
delayed, and (z) the Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender plus all Fees and other amounts accrued for the account of
such Lender hereunder with respect thereto (including any amounts under
Section 2.14 and 2.16); provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s claim for
compensation under Section 2.14, notice under Section 2.15 or the amounts paid
pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender
pursuant to paragraph (b) below), or if such Lender shall waive its right to
claim further compensation under Section 2.14 in respect of such circumstances
or event or shall withdraw its notice under Section 2.15 or shall waive its
right to further payments under Section 2.20 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Assumption necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
Section 2.21(a).

 

(b)                                 If (i) any Lender shall request compensation
under Section 2.14, (ii) any Lender delivers a notice described in Section 2.15,
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender, pursuant to Section 2.20, then
such Lender shall use reasonable efforts (which shall not require such Lender to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under
Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15 or
would reduce amounts payable pursuant to Section 2.20, as the case may be, in
the future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such filing or assignment,
delegation and transfer.

 

Section 2.22.                         Defaulting Lenders.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)                                     Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agents

 

38

--------------------------------------------------------------------------------


 

hereunder; second, as the Borrower may request (so long as no Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
fifth, provided that all amounts owing to the Borrower under “fourth” above have
been paid to the Borrower, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 3.01, 3.02 or 3.03, as
applicable, were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with their Commitments.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section 2.22(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)                                 If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their Commitments, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.]

 

Section 2.23.                         Priority and Liens.

 

(a)                                 Each of the Loan Parties hereby covenants,
represents and warrants that, upon entry of the applicable DIP Order noted below
and the delivery and execution of this Agreement, the Obligations of the Loan
Parties under the Loan Documents shall at all times:

 

(i)                                     Upon entry of the Interim Order,
pursuant to section 364(c)(1) of the Bankruptcy Code, be entitled to joint and
several super-priority administrative expense claims status in the Bankruptcy
Cases, subject only to the Carve-Out;

 

(ii)                                  pursuant to sections 364(d)(i) and
(c)(2) of the Bankruptcy Code, be secured by (x) upon entry of the Final Order,
to the extent, and only to the extent of, Obligations not to exceed $70,000,000,
a perfected first priority “priming” liens on the Prepetition Collateral (other
than Permitted Priority Liens), subject in all respects to Section 12 of the
Seventh Amendment to the Existing First Lien Credit Agreement, dated

 

39

--------------------------------------------------------------------------------


 

as of November 30, 2015 and to repayment in full of the Obligations, as defined
and under, the Existing First Lien Credit Agreement and (y) upon entry of the
Interim Order, a perfected first priority Lien on all Collateral that is not
subject to valid, perfected, and non-avoidable liens as of the Petition Date
(including, subject to entry of the Final Order, Equity Interests in EHH owned
by any Loan Party, to the extent that necessary consents are obtained for the
pledge of such Equity Interests, and all proceeds thereof), in each case,
subject to the Carve-Out; and

 

(iii)                               upon entry of the Interim Order, pursuant to
section 364(c)(3) of the Bankruptcy Code and except as provided in
Section 2.23(a)(ii)(x), be secured by a perfected Lien on all Prepetition
Collateral, subject to the Carve-Out and subject to (w) Liens on Prepetition
Collateral securing obligations under the Existing Second Lien Credit Agreement
and Existing Other Secured Debt, (x) valid Liens in existence on the Petition
Date with respect to each Debtor, or (y) valid Liens that are perfected
subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy
Code.

 

In the case of clauses (i), (ii) and (iii) above, such Liens shall be senior to
all administrative expenses of the kind specified in sections 503(b) and
507(b) of the Bankruptcy Code, subject only to the Carve-out.

 

(b)                                 All of the Liens described in this
Section 2.23 shall be effective and perfected upon entry of the Interim Order or
Final Order, as applicable, without the necessity of the execution, recordation
of filings by the Debtors of mortgages, security agreements, control agreements,
pledge agreements, financing statements or other similar documents or notices,
or the possession, control or other acts by any Agent of, or over, any
Collateral, as set forth in the Interim Order or Final Order, as applicable. 
The Lenders, or the Collateral Agent on behalf of the Lenders, shall be
permitted, but not required, to make any filings, deliver any notices or take
any other acts as may be desirable under state law in order to reflect the
perfection and priority of the Lenders’ claims described herein

 

(c)                                  Subject in all respects to the priorities
set forth in Section 2.23(a) above, the Loan Parties hereby grant to the
Collateral Agent on behalf of the Secured Parties a security interest in, and
mortgage on, all of the right, title and interest of the Loan Parties in all
real Property owned or leased by the Loan Parties, together in each case with
all of the right, title and interest of such Loan Parties in and to all
buildings, improvements, and fixtures related thereto, any lease or sublease
thereof, all general intangibles relating thereto and all proceeds thereof.  The
Loan Parties hereby acknowledge that, pursuant to the DIP Order, the Liens in
favor of the Collateral Agent on behalf of the Secured Parties in all of such
real Property owned or leased by the Loan Parties shall be perfected without the
recordation of any instruments of mortgage or assignment and the Collateral
Agent and the other Secured Parties shall have the benefits of the DIP Orders.

 

ARTICLE III

 

Conditions Precedent

 

Section 3.01.                         Conditions of Initial Borrowing.  The
obligations of the Backstop Lenders to make Loans hereunder on the Closing Date
are subject to the satisfaction (or waiver by the Required Backstop Lenders) of
the following conditions, on or before the Closing Date:

 

(a)                                 The filing of the Bankruptcy Cases with the
Bankruptcy Court shall have occurred;

 

40

--------------------------------------------------------------------------------


 

(b)                                 Within two (2) Business Days of the Petition
Date, the Interim Order in form and substance satisfactory to the Required
Backstop Lenders in their sole discretion authorizing and approving the DIP
Facility and the transactions contemplated hereby, shall have been entered by
the Bankruptcy Court, and such order shall not have been reversed, vacated or
stayed and shall not have been amended, supplemented or otherwise modified
without the prior written consent of the Required Backstop Lenders. The Loan
Parties shall be in compliance in all material respects with the Interim Order.

 

(c)                                  All filed “first day motions” and “first
day orders” entered at the time of commencement of the Bankruptcy Cases shall be
reasonably satisfactory in form and substance to the Required Backstop Lenders.

 

(d)                                 The Administrative Agent shall have received
duly executed (and properly acknowledged where applicable) and delivered
counterparts of each Loan Document in form and substance satisfactory to the
Administrative Agent and the Required Backstop Lenders.

 

(e)                                  The Existing First Lien Lenders and
Existing Second Lien Lenders shall have received, subject to entry of the Final
Order, (i) a waiver of any “equities of the case” exception under
Section 552(b) of the Bankruptcy Code and (ii) a waiver of the provisions of
Section 506(c) of the Bankruptcy Code. In no event shall any of the Lenders be
subject to the equitable doctrine of “marshalling” or any similar doctrine with
respect to the Collateral.

 

(f)                                   The Administrative Agent shall have
received a 13-week budget, containing line items of sufficient detail to reflect
Borrower’s projected Receipts and Disbursements for such thirteen-week period,
in form and substance acceptable to the Required Backstop Lenders in their sole
discretion (the “Initial Budget”), together with a certificate of a Financial
Officer of Borrower stating that such Initial Budget has been prepared on a
reasonable basis and in good faith and is based on assumptions believed by
Borrower and each Guarantor to be reasonable at the time made and from the best
information then available to Borrower and each Guarantor.

 

(g)                                  No event shall have occurred that results
in a Material Adverse Effect.

 

(h)                                 All necessary governmental and third party
consents and approvals necessary in connection with the DIP Facility and the
transactions contemplated thereby shall have been obtained and shall remain in
effect; and no law or regulation shall be applicable that restrains, prevents or
imposes adverse conditions upon the DIP Facility or the transactions
contemplated thereby.

 

(i)                                     The Required Backstop Lenders shall be
satisfied that the Collateral Agent has been granted, and holds for the benefit
of the Secured Parties, a perfected Lien on, and security interest in, all of
the Collateral, subject to the priorities set forth in the DIP Order and to the
Carve-Out, and the Collateral Agent shall have received any such documents as it
or the Required Backstop Lenders may reasonably request in connection with the
creation, perfection and priority of its Lien and security interest.

 

(j)                                    The Administrative Agent shall have
received a certificate of the Secretary, an Assistant Secretary or other
authorized officer of each Loan Party setting forth (i) resolutions of its Board
of Directors or similar governing authority with respect to the authorization of
such Loan Party to execute and deliver the Loan Documents to which it is a
party, to enter into the Transactions to which it is a party, (ii) the officers
of such Loan Party (y) who are authorized to sign the Loan Documents to which
such Loan Party is a party and (z) who will, until replaced by another officer
or officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the Transactions, (iii) specimen signatures
of

 

41

--------------------------------------------------------------------------------


 

such authorized officers, and (iv) the articles or certificate of incorporation
and bylaws or similar organizational documents of such Loan Party, certified as
being true and complete.  The Administrative Agent and the Backstop Lenders may
conclusively rely on such certificate until Administrative Agent receives notice
in writing from the Borrower to the contrary.

 

(k)                                 The Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower certifying that, other
than any action which existed as of the Petition Date, there is no action, suit,
investigation, litigation or proceeding pending (other than the Bankruptcy
Cases) or threatened against any Debtor in any court or before any arbitrator or
governmental authority that is not stayed (unless agreed to in writing by the
Required Tranche Lenders, that affects any of the transactions contemplated
hereby, or that has or could be reasonably likely to have a material adverse
change or material adverse condition in or affecting the businesses, assets,
operations or condition (financial or otherwise) of any of the Debtors, their
respective parents and their respective direct and indirect subsidiaries, or any
of the transactions contemplated hereby.

 

(l)                                     The Required Backstop Lenders shall be
satisfied that, except as authorized by the Interim Order, there shall not occur
as a result of, and after giving effect to, the Initial Borrowing, a Default (or
any event which with the giving of notice or lapse of time or both would be a
Default) under any of the Borrower’s or the Guarantors’ other material
agreements (other than debt instruments or defaults arising due to the filing of
the Bankruptcy Cases).

 

(m)                             The Administrative Agent shall have received a
Borrowing Request as required by Section 2.03.

 

(n)                                 The Borrower shall have delivered to the
Agents appropriate lien, judgment and other customary UCC search certificates
from the jurisdiction of incorporation or formation of each Loan Party.

 

(o)                                 The Administrative Agent shall have received
the opinions of Kirkland & Ellis LLP, special counsel to the Borrower, in form
and substance acceptable to the Required Backstop Lenders and the Administrative
Agent.

 

(p)                                 [Reserved].

 

(q)                                 The Required Backstop Lenders shall be
satisfied with the amount, types and terms and conditions of all insurance
maintained by the Borrower and its Subsidiaries, and the Collateral Agent shall
have received endorsements naming the Collateral Agent as an additional insured
and loss payee under all insurance policies to be maintained with respect to the
properties of the Borrower and its subsidiaries forming part of the Collateral.

 

(r)                                    The Borrower shall have delivered to the
Administrative Agent certificates of the appropriate State agencies with respect
to the existence, qualification and good standing of each Loan Party in its
jurisdiction of organization.

 

(s)                                   The Administrative Agent shall have
received from each party thereto duly executed counterparts (in such number as
may be requested by the Administrative Agent) of the Security Instruments and
the Guaranty.

 

(t)                                    All representations and warranties made
by the Loan Parties under Article IV and in each other Loan Document shall be
true and correct in all material respects (other than representations and
warranties qualified as to materiality, which will be true and correct in all
respects) on and as of the

 

42

--------------------------------------------------------------------------------


 

Closing Date immediately after giving effect to the Initial Borrowing, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date in which case
they will be true and correct as of such earlier date and no Default shall have
occurred or be continuing.

 

(u)                                 No Default or Event of Default shall have
occurred and be continuing or would result from such Borrowing.

 

(v)                                 The Administrative Agent shall have received
the Debtors’ executed counterparts of the RSA, which shall be in form and
substance satisfactory to the Debtors and the Required Backstop Lenders in their
sole discretion.

 

(w)                               The Administrative Agent and the Backstop
Lenders shall have received all fees and other amounts due and payable on or
prior to the Closing Date (or arrangements for the netting of such fees and
other amounts due and payable on the Closing Date shall have been made),
including, to the extent invoiced at least two Business Days prior to the
Closing Date, reimbursement or payment of all reasonable and documented legal
fees and all out-of-pocket expenses, in each case, required to be reimbursed or
paid by the Borrower hereunder or under any other Loan Document.

 

(x)                                 [reserved]

 

(y)                                 The Administrative Agent shall have received
such other documents as the Administrative Agent or its special counsel may
reasonably request.

 

(z)                                  The engagement of BMO regarding its
investment banking work (and any other work regarding any sale process of Equity
Interests in EHH or any Equity Interests in any EHH subsidiaries or Affiliates)
shall have been terminated.

 

Section 3.02.                         Conditions of Final Order Date Borrowing. 
The obligations of the Lenders to make the Final Order Date Borrowing hereunder
on the Final Order Funding Date are subject to the satisfaction (or waiver by
the Required Backstop Lenders) of the following conditions:

 

(a)                                 The Administrative Agent and the Backstop
Lenders shall have received all fees and other amounts due and payable on or
prior to the Final Order Funding Date (or arrangements for the netting of such
fees and other amounts due and payable on the Final Order Funding Date shall
have been made), including, to the extent invoiced at least two Business Days
prior to the Final Order Funding Date, reimbursement or payment of all
reasonable and documented legal fees and all out-of-pocket expenses, in each
case, required to be reimbursed or paid by the Borrower hereunder or under any
other Loan Document.

 

(b)                                 All motions filed and orders entered after
the Petition Date and prior to or on the date of the entry of the Final Order
shall be reasonably satisfactory in form and substance to the Required Backstop
Lenders.

 

(c)                                  (i) No Default or Event of Default shall
have occurred and be continuing or would result from the Final Order Date
Borrowing on the Final Order Funding Date and (ii) there shall not have occurred
as a result of, and after giving effect to, the Final Order Date Borrowing, a
Default (or any event which with the giving of notice or lapse of time or both
would be a Default) under any of the Borrower’s or the Guarantors’ other
material agreements (other than debt instruments or defaults arising due to the
filing of the Bankruptcy Cases).

 

43

--------------------------------------------------------------------------------


 

(d)                                 All representations and warranties made by
the Loan Parties under Article IV and in each other Loan Document shall be true
and correct in all material respects (other than representations and warranties
qualified as to materiality, which will be true and correct in all respects) on
and as of the Final Order Funding Date immediately prior to, and after giving
effect to the Final Order Date Borrowing, with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date in which case they will be true and correct
as of such earlier date and no Default shall have occurred or be continuing.

 

(e)                                  The making of the Loans constituting the
Final Order Date Borrowing shall not violate any material requirement of law and
shall not be enjoined, temporarily, preliminarily or permanently;

 

(f)                                   The Final Order shall be in form and
substance satisfactory to the Required Backstop Lenders in their sole discretion
authorizing and approving the DIP Facility and the transactions contemplated
hereby, shall have been entered by the Bankruptcy Court not later than 31 days
after the entry of the Interim Order, and such Final Order shall not have been
reversed, vacated or stayed and shall not have been amended, supplemented or
otherwise modified without the prior written consent of the Required Backstop
Lenders. The Loan Parties shall be in compliance in all material respects with
the Final Order.

 

(g)                                  The Administrative Agent shall have
received a Borrowing Request for the Final Order Date Borrowing as required by
Section 2.03;

 

(h)                                 All Obligations, as defined and under, the
Existing First Lien Credit Agreement shall have been, substantially concurrently
with the funding of the Final Order Date Borrowing, repaid in full in cash;

 

(i)                                     The RSA shall be in full force and
effect; and

 

(j)                                    The then-current status of the
contractual relationship with EHH, as directed by Morgan Stanley, in connection
with EHH and its Subsidiaries shall be in form and substance satisfactory to the
Required Backstop Lenders.

 

Section 3.03.                         Conditions of Third Borrowing.  The
obligations of the Lenders to make the Third Borrowing hereunder on the Third
Borrowing Funding Date are subject to the satisfaction (or waiver by the
Required Backstop Lenders) of the following conditions:

 

(a)                                 The Administrative Agent and the Backstop
Lenders shall have received all fees and other amounts due and payable on or
prior to the Third Borrowing Funding Date (or arrangements for the netting of
such fees and other amounts due and payable on the Third Borrowing Funding Date
shall have been made), including, to the extent invoiced at least two Business
Days prior to the Third Borrowing Funding Date, reimbursement or payment of all
reasonable and documented legal fees and all out-of-pocket expenses, in each
case, required to be reimbursed or paid by the Borrower hereunder or under any
other Loan Document.

 

(b)                                 (i) No Default or Event of Default shall
have occurred and be continuing or would result from the Third Borrowing on the
Third Borrowing Funding Date and (ii) there shall not occur as a result of, and
after giving effect to, the Third Borrowing, a Default (or any event which with
the giving of notice or lapse of time or both would be a Default) under any of
the Borrower’s or the

 

44

--------------------------------------------------------------------------------


 

Guarantors’ other material agreements (other than debt instruments or defaults
arising due to the filing of the Bankruptcy Cases).

 

(c)                                  All representations and warranties made by
the Loan Parties under Article IV and in each other Loan Document shall be true
and correct in all material respects (other than representations and warranties
qualified as to materiality, which will be true and correct in all respects) on
and as of the Third Borrowing Funding Date immediately prior to, and after
giving effect to the Third Borrowing, with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date in which case they will be true and correct
as of such earlier date.

 

(d)                                 The making of the Loans constituting the
Third Borrowing shall not violate any material requirement of law and shall not
be enjoined, temporarily, preliminarily or permanently;

 

(e)                                  The Final Order as in effect on the Final
Order Funding Date shall be in full force and effect, and such order shall not
have been reversed, vacated or stayed and shall not have been amended,
supplemented or otherwise modified without the prior written consent of the
Required Backstop Lenders. The Loan Parties shall be in compliance in all
material respects with the Final Order.

 

(f)                                   The Administrative Agent shall have
received a Borrowing Request for the Third Borrowing as required by
Section 2.03;

 

(g)                                  Specified Tranche A Lenders or Specified
Tranche B Lenders shall have determined to fund the Third Borrowing;

 

(h)                                 The Disclosure Statement, in form and
substance satisfactory to the Required Backstop Lenders, shall have been
approved by the Bankruptcy Court;

 

(i)                                     The then-current status of the
contractual relationship with EHH, as directed by Morgan Stanley, in connection
with EHH and its Subsidiaries shall be in form and substance satisfactory to the
Required Backstop Lenders; and

 

(j)                                    The RSA shall be in full force and
effect.

 

Section 3.04.                         Covenant Regarding Third Borrowing.  No
later than seven (7) days prior to the Confirmation Hearing, the Specified
Tranche A Lenders or the Specified Tranch B Lenders shall notify the Loan
Parties and the Administrative Agent whether they will fund the Third Borrowing
(which such determination shall be based exclusively on whether the conditions
set forth in Section 3.03 have been satisfied); provided, however, any failure
of the Lenders to send such notice in accordance with this Section 3.04 shall
not affect (or relieve) any Lender of its Commitment to fund the Third
Borrowing.

 

ARTICLE IV

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders that:

 

Section 4.01.                         Organization; Powers. Each of the Loan
Party and their Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and subject to
entry of the DIP Order and subject to any restrictions arising on account of any
Loan Party’s status as a “debtor” under the Bankruptcy Code, has all requisite
power and authority, and has all material

 

45

--------------------------------------------------------------------------------


 

governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

 

Section 4.02.                         Authority; Enforceability.

 

(a)                                 Subject to the entry of the DIP Order, the
Transactions to be entered into by each Loan Party are within such Loan Party’s
corporate, limited liability company or limited partnership powers and have been
duly authorized by all necessary corporate, limited liability company or
partnership and, if required, stockholder action (including, without limitation,
any action required to be taken by any class of directors of such Loan Party or
any other Person, whether interested or disinterested, in order to ensure the
due authorization of the Transactions).

 

(b)                                 Each Loan Document to which any Loan Party
is a party has been duly executed and delivered by such Loan Party and, upon
entry of the Interim Order or Final Order, as the case may be, constitutes a
legal, valid and binding obligation of such Loan Party enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 4.03.                         Approvals; No Conflicts.  Subject to the
entry of the DIP Order, the Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority (other than the entry of the DIP Order) or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of any Loan Party or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any Loan Parties or their Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon a Loan Party or
any of its Subsidiaries or its and their Properties, or give rise to a right
thereunder to require any payment to be made by such Loan Party or Subsidiary
and (d) will not result in the creation or imposition of any Lien on any
Property of any Loan Party or any of their Subsidiaries (other than the Liens
created by the Loan Documents).

 

Section 4.04.                         Financial Condition; No Material Adverse
Effect.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders its audited consolidated balance sheet and statement of income,
stockholders equity and cash flows as of and for the fiscal years ended
December 31, 2013 and December 31, 2014, all reported on by a firm of
independent public accountants acceptable to the Required Lenders. Such audited
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

 

(b)                                 Since June 30, 2015, there has been no
event, development or circumstance that has had a Material Adverse Effect.

 

46

--------------------------------------------------------------------------------


 

Section 4.05.                         Litigation.

 

(a)                                 As of the Closing Date, except as set forth
on Schedule 4.05 and other than the Bankruptcy Cases, there are no actions,
suits, investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Loan Parties, threatened
in writing against or affecting the Loan Parties or any of their Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) that involve any
Loan Document or the Transactions.

 

(b)                                 Since the Closing Date, there has been no
change in the status of the matters disclosed in Schedule 4.05 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

Section 4.06.                         Environmental Matters.  Except as could
not reasonably be expected to have a Material Adverse Effect (or with respect to
clauses (c), (d) and (e) below, where the failure to take such actions could not
be reasonably expected to have a Material Adverse Effect), to the knowledge of
the Loan Parties:

 

(a)                                 no Property of the Loan Parties or any of
their Subsidiaries nor the operations conducted thereon violate any order or
requirement of any court or Governmental Authority or any Environmental Laws;

 

(b)                                 no Property of the Loan Parties or any of
their Subsidiaries nor the operations currently conducted thereon or by any
prior owner or operator of such Property or operation, are in violation of or
subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws;

 

(c)                                  all notices, permits, licenses, exemptions,
approvals or similar authorizations, if any, required to be obtained or filed in
connection with the operation or use of any and all Property of each Loan Party
or any of its Subsidiaries, including, without limitation, past or present
treatment, storage, disposal or release of a hazardous substance, oil and gas
waste or solid waste into the environment, have been duly obtained or filed, and
each Loan Party and its Subsidiaries are in compliance with the terms and
conditions of all such notices, permits, licenses and similar authorizations;

 

(d)                                 all hazardous substances, solid waste and
oil and gas waste, if any, generated at any and all Property of a Loan Party or
any of its Subsidiaries have in the past been transported, treated and disposed
of in accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and all
such transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws;

 

(e)                                  the Loan Parties have taken all steps
reasonably necessary to determine and have determined that no oil, hazardous
substances, solid waste or oil and gas waste, have been disposed of or otherwise
released and there has been no threatened release of any oil, hazardous
substances, solid waste or oil and gas waste on or to any Property of a Loan
Party or any of its Subsidiaries except in compliance

 

47

--------------------------------------------------------------------------------


 

with Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment;

 

(f)                                   to the extent applicable, all Property of
the Loan Parties and each of their Subsidiaries currently satisfies all design,
operation, and equipment requirements imposed by the OPA, and the Loan Parties
do not have any reason to believe that such Property, to the extent subject to
the OPA, will not be able to maintain compliance with the OPA requirements
during the term of this Agreement; and

 

(g)                                  neither the Loan Parties nor any of their
Subsidiaries has any known contingent liability or Remedial Work in connection
with any release or threatened release of any oil, hazardous substance, solid
waste or oil and gas waste into the environment.

 

Section 4.07.                         Compliance with the Laws and Agreements;
No Defaults.  Except as could not be reasonably be expected to have a Material
Adverse Effect:

 

(a)                                 each of the Loan Parties and each of its
Subsidiaries is in compliance with all Governmental Requirements applicable to
it or its Property and all agreements and other instruments binding upon it or
its Property, and possesses all licenses, permits, franchises, exemptions,
approvals and other governmental authorizations necessary for the ownership of
its Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect;

 

(b)                                 [reserved]; and

 

(c)                                  no Default has occurred and is continuing.

 

Section 4.08.                         Not a Regulated Entity.  Neither the Loan
Parties nor any of their Subsidiaries (a) is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Governmental Requirement regarding
its authority to incur Debt.

 

Section 4.09.                         Taxes.  Each of the Loan Parties and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Loan Party or Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP, (b) where such payment is in violation of the Budget covenant set forth in
Section 5.23, or (c) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Loan Parties and their Subsidiaries in
respect of Taxes and other governmental charges are, in the reasonable opinion
of the Loan Parties, adequate. No Lien relating to Taxes described in the first
sentence of this Section 4.09 has been filed and, to the knowledge of the Loan
Parties, no claim is being asserted with respect to any such Tax or other such
governmental charge.

 

Section 4.10.                         ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $250,000 the fair market value of the assets of such Plan,

 

48

--------------------------------------------------------------------------------


 

and the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $250,000 the
fair market value of the assets of all such underfunded Plans.

 

Section 4.11.                         Disclosure; No Material Misstatements. 
Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. To the knowledge of the Loan Parties, taken as a whole,
none of the written reports, financial statements, certificates or other
information furnished by or on behalf of a Loan Party or any of its Subsidiaries
to the Administrative Agent or any Lender or any of their Affiliates in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) (other than information of a
general industry nature or constituting projected financial information,
prospect information, geological and geophysical data and engineering
projections) contains, when taken as a whole, any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, taken as a whole, not
misleading; provided that, with respect to projected financial information,
prospect information, geological and geophysical data and engineering
projections, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. To
the knowledge of the Loan Parties there is no fact peculiar to the Loan Parties
or any of their Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or in the future is reasonably likely to have a Material
Adverse Effect and which has not been set forth in this Agreement or the Loan
Documents or the other documents, certificates and statements furnished to the
Administrative Agent or the Lenders by or on behalf of the Loan Parties or any
of their Subsidiaries prior to, or on, the Closing Date in connection with the
transactions contemplated hereby. There are no statements or conclusions known
to the Loan Parties in any Reserve Report which are based upon or include
misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Loan Parties and
their Subsidiaries do not warrant that such opinions, estimates and projections
will ultimately prove to have been accurate.

 

Section 4.12.                         Insurance.  Each Loan Party has, and has
caused all of its Subsidiaries to have, (a) all insurance policies sufficient
for the compliance by each of them with all material Governmental Requirements
and all material agreements and (b) insurance coverage in at least amounts and
against such risk (including, without limitation, public liability) that are
usually insured against by companies similarly situated and engaged in the same
or a similar business for the assets and operations of the Loan Parties and
their Subsidiaries. The Administrative Agent and the Lenders have been named as
additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee with respect to Property loss
insurance.

 

Section 4.13.                         Labor Matters.  As of the Closing Date,
there are no strikes, lockouts or slowdowns against the Loan Parties or any of
their Subsidiaries pending or, to the knowledge of the Loan Parties, threatened
that are reasonably likely to impact the Loan Parties and their Subsidiaries
material operations (taken as a whole). The hours worked by and payments made to
employees of the Loan Parties and their Subsidiaries have not been in violation
in any material respect of the Fair Labor Standards Act or any other material
Federal, state, local or foreign law dealing with such matters. All material
payments due from the Loan Parties or any of their Subsidiaries, or for which
any claim may be made against the Loan Parties or any of their Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Loan Parties or
their

 

49

--------------------------------------------------------------------------------


 

Subsidiary. The consummation of the Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Loan Parties or any of their
Subsidiaries is bound.

 

Section 4.14.                         Subsidiaries.  Schedule 4.14 sets forth
the name of, and the ownership interest of the Loan Parties in, each Subsidiary
of the Loan Parties (as such Schedule may be updated from time to time,
including pursuant to a notice delivered in accordance with Section 5.01(j)).

 

Section 4.15.                         Location of Business and Offices.  The
Borrower’s jurisdiction of organization is Delaware; the name of the Borrower as
listed in the public records of Delaware is Magnum Hunter Resources Corporation;
and the organizational identification number of the Borrower in Delaware is
2758331 (or, in each case, as set forth in a notice delivered to the
Administrative Agent pursuant to Section 5.01(j) in accordance with
Section 9.01). Each other Loan Parties’ jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization and
organizational identification number in its jurisdiction of organization is
stated on Schedule 4.14 (as such Schedule may be updated from time to time,
including pursuant to a notice delivered in accordance with Section 5.01(j)).

 

Section 4.16.                         Properties; Titles, Etc.

 

(a)                                 Except as disclosed in Schedule 4.16, each
of the Loan Parties and their Subsidiaries has good and defensible title to the
proved Oil and Gas Properties evaluated in the most recently delivered Reserve
Report (excluding, to the extent this representation and warranty is deemed to
be made after the Closing Date, any such Oil and Gas Properties sold or
transferred in compliance with Section 6.11) and good title to all its personal
Properties, in each case, free and clear of all Liens except Liens permitted by
Section 6.03. After giving full effect to the Excepted Liens, a Loan Party or
its Subsidiary specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate such Loan Party or Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in such Loan Party’s or Subsidiary’s net
revenue interest in such Property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Loan Parties and their Subsidiaries are
valid and subsisting, in full force and effect, and there exists no default or
event or circumstance which with the giving of notice or the passage of time or
both would give rise to a default under any such lease or leases, which could
reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Loan Parties and their Subsidiaries including, without
limitation, all easements and rights of way, include all rights and Properties
necessary to permit the Loan Parties and their Subsidiaries to conduct their
business in all material respects in the same manner as its business has been
conducted prior to the Closing Date.

 

(d)                                 All of the material Properties of the Loan
Parties and their Subsidiaries which are reasonably necessary for the operation
of their businesses are in good working condition and are maintained in
accordance with prudent business standards.

 

(e)                                  Each Loan Party and its Subsidiary owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual Property material to its business, and the use thereof by such Loan
Party or Subsidiary does not infringe upon the rights of any other Person,
except for any

 

50

--------------------------------------------------------------------------------


 

such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. Each Loan Party and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

 

Section 4.17.        Maintenance of Properties.  Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all Government Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties. Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(i) no Oil and Gas Property is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) to the knowledge of the Loan Parties, none of
the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) is deviated from the vertical more than the maximum
permitted by Government Requirements, and such wells are, in fact, bottomed
under and are producing from, and the well bores are wholly within, the Oil and
Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties). All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by the Loan Parties or any of their  Subsidiaries that are
necessary to conduct normal operations are being maintained in a state adequate
to conduct normal operations, and with respect to such of the foregoing that are
operated by the Loan Parties or any of their Subsidiaries, in a manner
consistent with the Loan Parties’ or their Subsidiaries’ past practices (other
than those the failure of which to maintain in accordance with this Section 4.17
could not reasonably be expect to have a Material Adverse Effect).

 

Section 4.18.        Gas Imbalances, Prepayments.  As of the Closing Date,
except as set forth on Schedule 4.18 or on the most recent certificate delivered
pursuant to Section 5.12(c), on a net basis there are no gas imbalances, take or
pay or other prepayments which would require the Loan Parties or any of their
Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
exceeding 500 mmcf equivalent in the aggregate.

 

Section 4.19.        Marketing of Production.  Except for contracts listed and
in effect on the Closing Date on Schedule 4.19, and thereafter either disclosed
in writing to the Administrative Agent or included in the most recently
delivered Reserve Report (with respect to all of which contracts the Loan
Parties represent that they and their Subsidiaries are receiving a price for all
production sold thereunder which is computed substantially in accordance with
the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist which are not cancelable on 60 days’ notice or less without
penalty or detriment for the sale of production from the Loan Parties’ or their
Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six (6) months from the
Closing Date.

 

Section 4.20.        Hedging Agreements.  Schedule 4.20, as of the Closing Date,
sets forth, a true and complete list of all Hedging Agreements of the Loan
Parties and each of their Subsidiaries, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or

 

51

--------------------------------------------------------------------------------


 

volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

 

Section 4.21.        Use of Proceeds.  The proceeds of the Loans shall be used
in accordance with Section 5.21.

 

Section 4.22.        [Reserved].

 

Section 4.23.        Sanctioned Persons; USA PATRIOT Act; FCPA.

 

(a)           None of the Loan Parties or any of their Subsidiaries nor, to the
knowledge of the Loan Parties, any director, officer, agent, employee or
Affiliate of the Loan Parties or any of their Subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Borrower will not directly or
indirectly use the proceeds of the Loans or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

 

(b)           Each Loan Party and each of their Subsidiaries is in compliance in
all material respects with all applicable statutes, regulations and orders of
(including any laws relating to terrorism, money laundering, embargoed persons
or the USA PATRIOT Act), and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation,
applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls).

 

(c)           Each Loan Party and each of their Subsidiaries is in compliance in
all material respects with the Foreign Corrupt Practices Act, 15 U.S.C.§§
78dd-1, et seq. (“FCPA”) and any foreign counterpart thereto applicable to such
Loan Party or Subsidiary. Neither the Loan Parties nor any of their Subsidiaries
has made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value (a) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(b) to a foreign official, foreign political party or party official or any
candidate for foreign political office, and (c) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to the Loan Parties or any of their Subsidiaries or to any other Person.

 

Section 4.24.        Security Instruments.

 

Subject to Section 4.25, upon the execution and delivery by the Loan Parties
hereto and the entry of the applicable DIP Order by the Bankruptcy Court, the
Security Instruments, upon execution and delivery thereof by the parties
thereto, will create in favor of the Collateral Agent, for the ratable benefit
of the Lenders, a legal, valid and enforceable fully perfected security interest
in the Collateral described therein and the proceeds thereof.

 

Section 4.25.        Bankruptcy Orders.

 

(a)           On and after the entry of the Interim Order and prior to the entry
of the Final Order, the Interim Order is in full force and effect, and has not
been reversed, vacated, stayed or modified or subject to appeal, and on and
after the entry of the Final Order, the Final Order is in full force and effect,
and has not been reversed, vacated, stayed or modified or subject to appeal.

 

52

--------------------------------------------------------------------------------


 

(b)           No order has been entered in the Bankruptcy Cases (i) for the
appointment of a Chapter 11 trustee, (ii) for the appointment of an examiner
with enlarged powers (beyond those set forth in Sections 1106(a)(3) and (4) of
the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code or (iii) to
convert any Bankruptcy Cases to a Chapter 7 case or to dismiss any Bankruptcy
Case.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full, each Loan Party
covenants and agrees with the Lenders that:

 

Section 5.01.        Financial Statements; Ratings Change; Other Information. 
The Borrower will furnish to the Administrative Agent which shall furnish to
each Lender:

 

(a)           Annual Financial Statements. As soon as available, but in any
event not later than the 90 days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by a firm of independent public
accountants proposed by Borrower and approved by the Required Tranche Lenders
(it being agreed and understood that BDO USA, LLP is approved by the Required
Tranche Lenders) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied.

 

(b)           Quarterly Financial Statements. As soon as available, but in any
event not later than 45 days after the end of each fiscal quarter of each fiscal
year of the Borrower (other than the fiscal quarter ending December 31, 2015),
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

(c)           Monthly Financial Statements. As soon as available, but in any
event not later than 30 days after the end of each fiscal month, consolidated
monthly balance sheet and related statements of operations, stockholders’ equity
and cash flows as of the end of and for such month of the Borrower and its
Subsidiaries setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

 

(d)           Update.  No later than the third Business Day after the end of
(x) every three calendar weeks in the case of clause (i) below (beginning with
the three-week period ending on January 1, 2016) or (y) every calendar week in
the case of clause (ii) below, in each case, after the Closing Date, the
Borrower will provide to the Lenders:

 

53

--------------------------------------------------------------------------------


 

(i) a new thirteen (13)-week weekly budget, in form and substance reasonably
satisfactory to the Required Tranche Lenders and containing information
reasonably requested by the Required Tranche Lenders (such budget, together with
the Initial Budget, the “Budget”) and

 

(ii) a variance report (the “Variance Report”), in form and substance reasonably
satisfactory to the Required Tranche Lenders, detailing the following:

 

(A) the aggregate Receipts and the royalty receipts  received by the Borrower
and its Subsidiaries during the four-week period immediately preceding the
Testing Date (the “Testing Period”) and the aggregate capital expenditures, and
the aggregate Disbursements, the aggregate disbursements on account of
professional fees, and the aggregate disbursements made in accordance with the
order of the Bankruptcy Court approving the Lien Motion or Royalty Motion to the
extent such order contains restrictions or consent rights on such disbursements,
in each case made by the Borrower and its Subsidiaries during such Testing
Period; and

 

(B) any variance (whether plus or minus and expressed as a percentage)
(a) between the aggregate Receipts received by the Borrower and its Subsidiaries
during such Testing Period against the aggregate Receipts set forth in the
Budget for such Testing Period, (b) between the aggregate Disbursements made
during such Testing Period by the Borrower and its Subsidiaries against the
aggregate Disbursements set forth in the Budget for such Testing Period and
(c) between the aggregate capital expenditures made during such Testing Period
by the Borrower and its Subsidiaries against the aggregate capital expenditures
set forth in the Budget for such Testing Period.

 

(iii) For purposes herein, “Testing Date” shall mean the last Business Day of
every week occurring after the Closing Date, which such initial date shall be on
the earlier of the four week anniversary of the Petition Date, or the date that
is two days prior to the hearing to approve the Final Order.

 

(e)           Certificate of Financial Officer — Compliance. (x) Concurrently
with any delivery of financial statements under 5.01(a), 5.01(b) and 5.01(c), a
certificate of the Borrower’s Financial Officer in substantially the form of
Exhibit C hereto certifying as to whether (i) a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) whether any change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 4.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (y) concurrently with any delivery of
financial statements under 5.01(c) a report certified by the Borrower’s Chief
Financial Officer setting forth:

 

(i)            the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration previously disclosed to the Lenders that, in either such case, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

(ii)           the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

54

--------------------------------------------------------------------------------


 

(iii)          the occurrence of any Environmental Liability that, alone or
together with any other Environmental Liability that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and

 

(iv)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each report delivered under this Section 5.01(e)(y) shall be accompanied by a
statement of the Borrower’s Chief Financial Officer setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

(f)            Eureka Hunter Financial Statements.  Promptly, and in any event
not later than three (3) Business Days after the receipt by any Loan Party of
periodic monthly, quarterly or annually financial statements with respect to
Eureka Hunter and/or any of its Subsidiaries, a copy of such financial
statements.

 

(g)           Notice of Certain Dispositions. (i) Prompt written notice, and in
any event within five (5) Business Days, following the occurrence of any
Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event and (ii) prior written
notice of any Disposition of any Oil and Gas Properties or any Equity Interests
in any Subsidiary owning Oil and Gas Properties in an amount in excess of
$1,000,000.

 

(h)           USA PATRIOT Act. Promptly after the request by any Agent or
Lender, all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

 

(i)            Lender Conference Calls. In connection with the distribution of
the financial statements required under Sections 5.01 (c), upon the
Administrative Agent’s reasonable written request, deliver notice of the date
and time of a conference call with the Administrative Agent and the Lenders to
discuss such financial information, including the Budget and Variance Report,
which conference calls the Borrower shall host not later than 5 Business Days
after such distribution (provided that any conference call hosted by the
Borrower which is generally available to holders of its debt or equity
securities shall satisfy this condition).

 

(j)            Information Regarding the Loan Parties. Prompt written notice
(and in any event within five (5) Business Days prior thereto) of any change in
any Loan Party’s corporate name, jurisdiction of organization, chief executive
office, organizational identification number in such jurisdiction of
organization or federal taxpayer identification number.

 

(k)           Production Report and Lease Operating Statements. Within 45 days
after the end of each calendar month, a report certified by the Borrower’s Chief
Financial Officer setting forth, for each calendar month during the then current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Oil and Gas
Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month.

 

(l)            Notices of Certain Changes. Promptly, but in any event within
five (5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate

 

55

--------------------------------------------------------------------------------


 

or articles of incorporation, by-laws, any preferred stock designation or any
other organic document of the Borrower or any Subsidiary.

 

(m)          Environmental Information.  Promptly, but in no event later than
five Business Days of the occurrence of a triggering event, notify the
Administrative Agent in writing of any threatened action, investigation or
inquiry by any Governmental Authority or any threatened demand or lawsuit by any
landowner or other third party against a Loan Party or its Subsidiaries or their
Properties of which the Borrower has knowledge in connection with any applicable
Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action could reasonably result in a
Material Adverse Effect.

 

(a)           Other Requested Information. Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.  In addition, upon reasonable request, the Borrower, any
of its Subsidiaries and any of their respective Affiliates will provide the
Lenders and their advisors, at reasonable times and upon reasonable prior
notice, access to the Borrower’s management and advisors concerning information
regarding the Borrower’s relationships with (and accounts payable to) its
contract counterparties.

 

Documents or notices required to be delivered pursuant to Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on “EDGAR”, the Borrower’s website on the Internet at
www.magnumhunterresources.com or another website identified by the Borrower to
the Administrative Agent and which is accessible by the Administrative Agent at
no charge or (ii) on which such documents are delivered to the Administrative
Agent. Upon its receipt of any such documents or notices that are not posted to
EDGAR or such a website, the Administrative Agent shall post such documents or
notices to a website available to the Lenders and shall notify the Lenders of
such posting. Notwithstanding the foregoing, the Administrative Agent shall have
no obligation whatsoever to determine whether or not such information, documents
or reports have been filed pursuant to EDGAR or the such a website.

 

Section 5.02.        [Reserved].

 

Section 5.03.        Existence; Conduct of Business.  Each Loan Party will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Oil and Gas Properties are
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.10.

 

Section 5.04.        Payment of Obligations.  Each Loan Party will, and will
cause each of its Subsidiary to, pay its obligations, including Tax liabilities
of the Borrower and all of its Subsidiaries before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (b) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse

 

56

--------------------------------------------------------------------------------


 

Effect or result in the seizure or levy of any material Property of the Borrower
or any Subsidiary or (c) such payment is in violation of the Budget covenant set
forth in Section 5.23.

 

Section 5.05.        Performance of Obligations under Loan Documents.  The
Borrower will pay the Loans and the Notes according to the reading, tenor and
effect thereof, and the Borrower will, and will cause each Subsidiary to, do and
perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including, without limitation, this
Agreement, at the time or times and in the manner specified.

 

Section 5.06.        Operation and Maintenance of Properties.  Except, in each
case, where the failure to comply could not reasonably be expected to have a
Material Adverse Effect, each Loan Party, at its own expense, will, and will
cause each of its Subsidiary to:

 

(a)           operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in accordance with the practices of the industry and in compliance with
all applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom;

 

(b)           keep and maintain all Property material to the conduct of its
business in good working order and condition (ordinary wear and tear excepted),
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material producing Oil and Gas
Properties and other material Properties, including, without limitation, all
equipment, machinery and facilities;

 

(c)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and obligations accruing under the leases or other agreements affecting
or pertaining to its proved producing Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder, in each case, to the
extent in compliance with the DIP Order and not in violation of the Budget
covenant set forth in Section 5.23;

 

(d)           promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its proved producing Oil and Gas
Properties and other material Properties;

 

(e)           operate its Oil and Gas Properties and other material Properties
or cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements; and

 

(f)            to the extent the Borrower is not the operator of any Property,
the Borrower shall use reasonable efforts to cause the operator to comply with
this Section 5.06.

 

Section 5.07.        Insurance.  Each Loan Party will, and will cause each of
its Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses

 

57

--------------------------------------------------------------------------------


 

operating in the same or similar locations. The loss payable clauses or
provisions in said insurance policy or policies insuring any of the collateral
for the Loans shall be endorsed in favor of and made payable to the Collateral
Agent as its interests may appear and such policies shall name the Collateral
Agent as “additional insureds” and provide that the insurer will endeavor to
give at least 30 days prior notice of any cancellation to the Administrative
Agent (or 10 days in the event of non-payment).

 

Section 5.08.        Books and Records; Inspection Rights.  Each Loan Party
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its Properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested on an individual and
aggregate basis.

 

Section 5.09.        Compliance with Laws.  Each Loan Party will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.10.        Environmental Matters.

 

(a)           Each Loan Party shall at its sole expense: (i) comply, and shall
cause its Properties and operations and each of its Subsidiaries and each
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release, and shall
cause each Subsidiary not to dispose of or otherwise release, any oil, oil and
gas waste, hazardous substance, or solid waste on, under, about or from any of
the Loan Party’s or each of its Subsidiaries’ Properties or any other Property
to the extent caused by the Loan Parties’ or any of its Subsidiaries’ operations
except in compliance with applicable Environmental Laws, the disposal or release
of which could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain or file, and shall cause each Subsidiary to timely obtain or
file, all notices, permits, licenses, exemptions, approvals, registrations or
other authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Loan Party’s or
its Subsidiaries’ Properties, which failure to obtain or file could reasonably
be expected to have a Material Adverse Effect; promptly commence and diligently
prosecute to completion, and shall cause each Subsidiary to promptly commence
and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required or reasonably necessary under applicable
Environmental Laws because of or in connection with the actual or suspected
past, present or future disposal or other release of any oil, oil and gas waste,
hazardous substance or solid waste on, under, about or from any of the Loan
Party’s or its Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; and (iv) establish and implement, and shall cause each
Subsidiary to establish and implement, such reasonable procedures as may be
necessary to assure that the Loan Party’s and its Subsidiaries’ obligations
under this Section 5.10(a) are timely and fully satisfied, which failure to
establish and implement could reasonably be expected to have a Material Adverse
Effect.

 

(b)           The Borrower will promptly, but in no event later than five
Business Days of the occurrence of a triggering event, notify the Administrative
Agent in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any

 

58

--------------------------------------------------------------------------------


 

landowner or other third party against a Loan Party or its Subsidiaries or their
Properties of which the Borrower has knowledge in connection with any applicable
Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action could reasonably result in a
Material Adverse Effect.

 

(c)           Each Loan Party will, and will cause each of its Subsidiaries to,
undertake reasonable environmental audits in connection with any future
acquisitions of producing Oil and Gas Properties.

 

Section 5.11.        Further Assurances.

 

(a)           Each Loan Party at its expense will, and will cause each of its
Subsidiaries to, promptly execute and deliver to the Administrative Agent all
such other documents, agreements and instruments reasonably requested by the
Administrative Agent or the Required Lenders to comply with, cure any defects or
accomplish the conditions precedent, covenants and agreements of the Loan Party
or any of its Subsidiaries, as the case may be, in the Loan Documents, including
the Notes, or to further evidence and more fully describe the collateral
intended as security for the Obligations, or to correct any omissions in this
Agreement or the Security Instruments, or to state more fully the obligations
secured therein, or to perfect, protect or preserve any Liens created pursuant
to this Agreement or any of the Security Instruments or the priority thereof, or
to make any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent or the Required Lenders, in connection therewith.

 

(b)           Each Loan Party hereby authorizes the Administrative Agent and the
Collateral Agent to file or authorize the filing of one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral. A carbon, photographic or other reproduction of the Security
Instruments or any financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement where permitted by law.

 

Section 5.12.        Reserve Reports.

 

(a)           On or before January 31, 2016, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report, certified by its Chief
Financial Officer, evaluating all Oil and Gas Properties and interests owned by
a Loan Party and each of its Subsidiaries which have attributable to them Proved
Reserves as of December 31, 2015. Each Reserve Report shall be prepared by one
or more Approved Petroleum Engineers under the supervision of the appropriate
personnel of the Borrower. In each case, such appropriate personnel of the
Borrower shall also certify that such Reserve Report is true an accurate and
based on information that was prepared in good faith based upon assumptions
believed to be reasonable at the time and to have been prepared in accordance
with the procedures used in the immediately preceding Reserve Report.

 

(b)           Each Reserve Report may be supplemented by all such other internal
information as the Borrower, the Required Tranche Lenders, or the Administrative
Agent, acting reasonably, may request or deem appropriate, including without
limitation sufficient internally prepared information to permit the Lenders’
engineering consultants to prepare economic engineering evaluations covering the
Oil and Gas Properties.

 

(c)           With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from its Chief
Financial Officer certifying that to his or her knowledge, after reasonable
investigation, in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
based on information

 

59

--------------------------------------------------------------------------------


 

that was prepared in good faith based upon assumptions believed to be reasonable
at the time, (ii) either a Loan Party or its Subsidiaries owns good and
defensible title to the Proved Reserves evaluated in such Reserve Report and
such Properties are free of all Liens except for Liens permitted by
Section 6.03, (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no gas imbalances, take or pay or other prepayments in
excess of the volume specified in Section 4.18 with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require a Loan Party or
any Subsidiary to deliver Hydrocarbons either generally or produced from such
Oil and Gas Properties at some future time without then or thereafter receiving
full payment therefor, and (iv) none of the Loan Parties’ and its Subsidiaries’
Proved Reserves have been sold since the date of the last Reserve Report except
as set forth on an exhibit to the certificate, which certificate shall list all
of its Proved Reserves sold and in such detail as reasonably required by the
Required Tranche Lenders.  Upon the request of the Administrative Agent, the
Borrower shall attach to such certificate a list of all marketing agreements
entered into subsequent to the later of the Closing Date or the most recently
delivered Reserve Report which the Borrower could reasonably be expected to have
been obligated to list on Schedule 4.19 had such agreement been in effect on the
Closing Date.

 

Section 5.13.        [Reserved].

 

Section 5.14.        Additional Collateral.

 

(a)           From time to time, the Borrower will, at its cost and expense,
secure the Obligations by pledging or creating, or causing to be pledged or
created, perfected security interests with respect to such of its assets and
properties as the Administrative Agent or the Required Lenders shall designate
within 30 days of such designation (or such later date as the Required Lenders
may agree (it being understood that it is the intent of the parties that the
Obligations shall be secured by substantially all the assets of the Loan Parties
and each of its Subsidiaries (including real and other Property acquired
subsequent to the Closing Date)); provided that, neither the Loan Parties nor
any of its Subsidiaries  shall be required to take additional action with
respect to assets specifically excluded from Collateral in the Security
Instruments and assets which in the reasonable judgment of the Required Lenders
are of de minimis value or for which the cost of obtaining a perfected security
interest outweighs the value thereof. Such security interests and Liens will be
created under the Security Instruments and other security agreements, mortgages,
deeds of trust and other instruments and documents in form and substance
satisfactory to the Required Lenders and the Collateral Agent, and the Borrower
shall deliver or cause to be delivered to the Administrative Agent all such
instruments and documents (including legal opinions and lien searches but
excluding title insurance) as the Collateral Agent or the Required Lenders shall
reasonably request within such thirty-day period to evidence compliance with
this Section. The Borrower agrees to provide such evidence as the Collateral
Agent or the Required Lenders shall reasonably request as to the perfection and
priority status of each such security interest and Lien.

 

Section 5.15.        ERISA Compliance.  In addition to and without limiting the
generality of Section 5.09, each Loan Party shall and shall cause each of its
Subsidiaries to (a) comply in all material respects with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all employee benefit plans (as defined in ERISA), (b) not take
any action or fail to take action the result of which could be (i) a liability
to the PBGC (other than liability for PBGC premiums) or (ii) a past due
liability to any Multiemployer Plan, (c) not participate in any prohibited
transaction that could result in any material civil penalty under ERISA or any
tax under the Code, (d) operate each employee benefit plan in such a manner that
will not incur any material tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
except to the extent such failure to comply could not reasonably be expected to
have Material Adverse Effect and (e) furnish to the Administrative Agent upon
the Administrative Agent’s or the

 

60

--------------------------------------------------------------------------------


 

Required Lenders’ request such additional information about any employee benefit
plan as may be reasonably requested by the Administrative Agent or the Required
Lenders.

 

Section 5.16.        Additional Guarantors.  Concurrently with the acquisition
or formation of any Subsidiary and in any event not later than 30 days following
such acquisition or formation, the Borrower shall cause to be delivered to the
Administrative Agent (i) a Joinder Agreement executed by such Subsidiary and the
direct owner of the Equity Interests of such Subsidiary, (ii) stock certificates
or other instruments representing all the Equity Interests of such Subsidiary
and stock powers and instruments of transfer, endorsed in blank, with respect to
such stock certificates or other instruments, or, if any Equity Interests
pledged pursuant to such Security Agreement are uncertificated securities,
confirmation and evidence satisfactory to the Required Lenders that the security
interest in such uncertificated securities has been transferred to and perfected
by the Collateral Agent in accordance with the UCC, (iii) all agreements, deeds
of trust, mortgages, documents and instruments, including UCC Financing
Statements (Form UCC-1), required by law or reasonably requested by the
Collateral Agent (acting at the direction of the Required Lenders) to be
executed, filed, registered or recorded to create or perfect the Liens on the
Property of such Subsidiary (except to the extent not required under the
Security Agreement), (iv) UCC searches, all dated reasonably close to the date
of the Joinder Agreement and in form and substance satisfactory to the Required
Lenders, and evidence reasonably satisfactory to the Required Lenders that any
Liens indicated in such UCC searches are Excepted Liens or have been released,
(v) the corporate resolutions or similar approval documents of such Subsidiary
approving the execution and delivery of the Joinder Agreement and the
performance of the Security Agreement and Guaranty by such Subsidiary, and
(vi) a legal opinion reasonably acceptable to the Required Lenders, opining
favorably on the execution, delivery and enforceability of the Loan Documents to
which such Subsidiary is a party, and the grant and perfection of the security
interest or trust lien purported to be made or effected by any such Loan
Document and otherwise being in form and substance reasonably satisfactory to
the Required Lenders and their counsel.

 

Section 5.17.        OFAC; Anti-Corruption Laws.  Neither any Loan Party nor any
of its Subsidiaries (a) is an “enemy” or “ally of the enemy” within the meaning
of Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C.
App. §§ 1 et seq.), as amended, (b) is in violation of (i) the Trading with the
Enemy Act, as amended, (ii) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended),
or any enabling legislation or executive order relating thereto or (iii) the USA
PATRIOT Act, (c) is a Sanctioned Person (as hereinafter defined), (d) has more
than 10% of its assets in Sanctioned Countries (as hereinafter defined) or
(e) derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan will be used directly, or to the knowledge of the Borrower,
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country. As used
herein, “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”) and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time and “Sanctioned Person” means (a) a
Person named on the list of “Specially Designated Nationals and Blocked Persons”
maintained by OFAC available as
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC. The Borrower and its
Subsidiaries, to their knowledge, are in compliance in all material respects
with all laws, rules and regulations of any jurisdiction applicable to the
Borrower or its Subsidiaries from time to time concerning or relating to bribery
or corruption.

 

61

--------------------------------------------------------------------------------


 

Section 5.18.        [Reserved].

 

Section 5.19.        [Reserved].

 

Section 5.20.        Post-Closing Matters.  The Borrower will (a) deliver or
cause to be delivered to the Administrative Agent each of the agreements,
documents, instruments or certificates described on Schedule 5.20, all in form
and substance reasonably satisfactory to the Required Tranche Lenders;
(b) perform each of the actions described on Schedule 5.20 in a manner
reasonably satisfactory to the Required Tranche Lenders; and (c) cause all such
matters described in clauses (a) and (b) to be completed within the time periods
set forth opposite each such item or action on such Schedule 5.20 (in each case,
unless otherwise agreed to by the Administrative Agent (acting at the direction
of the Required Tranche Lenders)).

 

Section 5.21.        Use of Proceeds.

 

(a)           The proceeds of the Initial Borrowing shall be used by the
Borrower on or after the Closing Date to (i) pay certain costs, fees and
expenses related to the Bankruptcy Cases, (ii) make payments pursuant to any
interim or final order entered by the Bankruptcy Court within two Business Days
of the Petition Date permitting the payment by the Debtors of any prepetition
amounts then due and owing (the “First Day Orders”), provided, that, the form
and substance of such First Day Orders shall be acceptable to the Required
Backstop Lenders in their sole and absolute discretion, (iii) make the payments
in respect of the Adequate Protection (as defined below) and General Unsecured
Claims in accordance with the RSA, and (iv) to fund the working capital needs,
including capital expenditure needs, of the Loan Parties during the Interim DIP
Period, further provided that, in each case such payments shall be made in
accordance with the Initial Budget, in form and substance acceptable to the
Required Backstop Lenders in their sole and absolute discretion, including the
Budget Variances.

 

(b)           On and after Final Order Funding Date, the proceeds of the Final
Order Date Borrowing shall be used by the Borrower to (i) pay certain costs,
fees and expenses related to the Bankruptcy Cases, (ii) fund working capital
needs, including capital expenditure needs, of the Loan Parties during the
Bankruptcy Cases (including, if applicable, any Adequate Protection payments),
(iii) to repay in full in cash all Obligations, as defined and under, the
Existing First Lien Credit Agreement and (iv) make payments pursuant to the
Final Order or any other order of the Bankruptcy Court for the payment of any
other prepetition amounts then due and owing, in each case in accordance with
the Budget covenant set forth in Section 5.23, in form and substance acceptable
to the Required Tranche Lenders in their sole and absolute discretion, including
the Budget Variances.

 

(c)           On and after Third Borrowing Funding Date, the proceeds of the
Third Borrowing shall be used by the Borrower to (i) pay certain costs, fees and
expenses related to the Bankruptcy Cases, (ii) fund working capital needs,
including capital expenditure needs, of the Loan Parties during the Bankruptcy
Cases (including, if applicable, any Adequate Protection payments), (iii) make
payments pursuant to the Final Order or any other order of the Bankruptcy Court
for the payment of any prepetition amounts then due and owing, in each case in
accordance with the Budget covenant set forth in Section 5.23, in form and
substance acceptable to the Lenders in their sole and absolute discretion,
including the Budget Variances and (iv) (a) if the Loan Parties and Required
Backstop Lenders mutually agree to go forward with a 363 sales process of the
Loan Parties’ assets, upon terms and conditions (including a Budget) agreed to
be the Loan Parties and the Required Backstop Lenders (it being agreed and
understood that the decision-making authority with respect to such sale process
shall be retained by the Loan Proceeds), then such proceeds shall be used to
fund such 363 sales process or (b) in the event the Loan Parties and Required
Backstop Lenders do not agree to go forward with a 363 sales

 

62

--------------------------------------------------------------------------------


 

process of the Loan Parties’ assets, then such proceeds shall be used to fund
the confirmation and consummation of the Plan of Reorganization.

 

(d)           The proceeds of the Loans shall be applied by the Borrower for
uses solely to the extent that any such application of proceeds shall be in
compliance with the Budget covenant set forth in Section 5.23 and such proceeds
shall be not used (i) to fund acquisitions, capital expenditures, capital
leases, or any other expenditure in violation of the Budget set forth in
Section 5.23 or (ii) for the benefit of any of the Borrower’s Subsidiaries that
is not a debtor under the Bankruptcy Cases.

 

(e)           No portion of the proceeds of any Loan shall be used in any manner
that causes such Loan or the application of such proceeds to violate Regulation
T, Regulation U or Regulation X of the Board of Governors or any other
regulation thereof

 

(f)            Subject to the Challenge Period and except as permitted pursuant
to the Final DIP Order, proceeds of the DIP Facility shall not be used (i) to
permit the Loan Parties or any other party-in-interest or their representatives
to challenge or otherwise contest or institute any proceeding to determine
(x) the validity, perfection or priority of security interests in favor of any
of the Lenders or (y) the enforceability of the obligations of any Loan Party
under the DIP Facility or (ii) to investigate, commence or prosecute any claim,
motion, proceeding or cause of action against any of the Lenders and their
agents, attorneys, advisors or representatives, including, without limitation,
any lender liability claims, subordination claims or any claims attempting to
invalidate any lock-up agreement.

 

Section 5.22.        Bankruptcy Filings. Not less than 48 hours prior to the
filing thereof, the Borrower shall deliver to the Administrative Agent and the
Lenders and their counsel copies of all material pleadings, motions and other
documents to be filed with the Bankruptcy Court on behalf of the Debtors in the
Bankruptcy Cases.

 

Section 5.23.        Budget Variance. As of any Testing Date, for the
immediately preceding Testing Period, the Borrower shall not allow (i) the
aggregate Receipts received by the Borrower and its Subsidiaries during such
Testing Period to be less than 80% of the aggregate Receipts for the Borrower
and its Subsidiaries set forth in the Budget for such Testing Period, (ii) the
aggregate Disbursements made by the Borrower and its Subsidiaries during such
Testing Period to be greater than 120% of the aggregate Disbursements set forth
for the Borrower and its Subsidiaries in the Budget for such Testing Period or
(iii) the aggregate capital expenditures made by the Borrower and its
Subsidiaries during such Test Period to exceed 120% of the capital expenditures
set forth in the Budget for such Testing Period (the variances described in this
Section 5.23, the “Permitted Variances”).

 

Section 5.24.        Milestones. The Loan Parties shall comply with and achieve
each of the Milestones (as the same may be extended from time to time with the
consent of the Required Tranche Lenders).

 

Section 5.25.        Cash Management. The Loan Parties shall use a cash
management system as approved by the Bankruptcy Court in form and substance
satisfactory to the Required Lenders; provided, that the Borrower shall only
withdraw or transfer from its accounts amounts necessary to fund expenses of the
Loan Parties and their respective Subsidiaries for the immediately following
week which do not violate the Budget covenant set forth in Section 5.23. Any
material changes from such prepetition cash management system must be acceptable
to the Required Tranche Lenders.

 

63

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full, each Loan Party
covenants and agrees with the Lenders that:

 

Section 6.01.        [Reserved].

 

Section 6.02.        Debt. Each Loan Party will not, and will not permit any of
its Subsidiaries to, incur, create, assume or suffer to exist any Debt, except:

 

(a)           the Loans or other Obligations arising under the Loan Documents;

 

(b)           [reserved];

 

(c)           Debt of the Loan Parties and its Subsidiaries existing on the
Closing Date that is reflected in the financial statements referred to in
Section 4.04(a) and described on Schedule 6.02[, including all amounts
outstanding on the Closing Date under the Existing First Lien Credit Agreement,
the Existing Second Lien Credit Agreement and the Senior Notes];

 

(d)           accounts payable and accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services, from
time to time incurred in the ordinary course of business and in compliance with
the Budget covenant set forth in Section 5.23 in all respects which are not
greater than 90 days past the date of invoice or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;

 

(e)           Debt under Capital Leases in amounts that are in compliance under
the Budget covenant set forth in Section 5.23;

 

(f)            Debt associated with worker’s compensation claims, or in respect
of self-insurance obligations or bid, plugging and abandonment, appeal,
reimbursement, performance, bid, surety or similar bonds or surety obligations
required by Governmental Requirements or third parties in connection with the
operation of the Oil and Gas Properties of the Loan Parties or any of its
Subsidiaries in the ordinary course of business as long as payments in respect
thereto are in accordance with the Budget covenant set forth in Section 5.23 in
all respects;

 

(g)           unsecured intercompany Debt between or among Loan Parties so long
as such Debt is expressly subordinated in all respects to the Loans and other
Obligations; provided, that (i) any subsequent issuance or other Disposition of
Equity Interests that results in any such Debt being held by a Person other than
a Loan Party and (ii) any sale or other Disposition of any such Debt to a Person
that is not a Loan Party, will be deemed, in each case, to constitute an
incurrence of such Debt by such Loan Party, that was not permitted by this
Section 6.02(g);

 

(h)           endorsements of negotiable instruments for collection in the
ordinary course of business and in accordance with the Budget covenant set forth
in Section 5.23;

 

(i)            Guarantees by the Borrower and its Subsidiaries in respect of
Debt permitted to be incurred pursuant to this Section 6.02; provided that if
the Debt being guaranteed is subordinated to or

 

64

--------------------------------------------------------------------------------


 

pari passu with the Loans, then the Guarantee must be subordinated or pari
passu, as applicable, to the same extent as the Debt guaranteed;

 

(j)            Debt arising under take or pay arrangements or gas balancing
agreements which do not give rise to liability in the aggregate on a
consolidated basis for the Borrower in excess of $2,000,000 at any one time
outstanding;

 

(k)           Debt incurred in the ordinary course of the Borrower’s business in
respect of Hedging Agreements in existence as of the Closing Date, permitted
under Section 6.18 to the extent obligations thereunder are not in excess of
$300,000; and

 

(l)            any obligation arising from agreements of the Borrower and any
Subsidiary providing for indemnification or adjustment of purchase price, in
each case, incurred or assumed in connection with the disposition or acquisition
of any business, asset or Equity Interest of a Subsidiary in a transaction
permitted under this Agreement; and

 

(m)          other Debt not to exceed $250,000 in the aggregate principal amount
at any one time outstanding,

 

Section 6.03.        Liens. Each Loan Party will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien on any of
its Properties (now owned or hereafter acquired), except:

 

(a)           Liens securing the payment of any Obligations;

 

(b)           Excepted Liens;

 

(c)           Liens described on Schedule 6.03;

 

(d)           Adequate Protection Liens;

 

(e)           Liens securing the payment of any Debt arising under the Existing
First Lien Credit Agreement or the Existing Second Lien Credit Agreement;

 

(f)            Liens securing Debt permitted by Section 6.02(e), provided that
such Liens extend only to the property purchased and/or financed with the
proceeds of such Debt;

 

(g)           [reserved];

 

(h)           (i) leases and subleases of the properties of the Loan Parties or
any of its Subsidiaries granted to third parties, in each case, in the ordinary
course of business  and (ii) any interest of title of a lessor or sublessor
under any leases entered into by the Borrower or its Subsidiaries in the
ordinary course of business;

 

(i)            Liens attaching solely to cash earnest money deposits in
connection with an Investment permitted by Section 6.05; and

 

(j)            Liens not otherwise permitted by the foregoing clauses of this
Section 6.03; provided that the aggregate amount of all Debt secured under this
clause (j) shall not exceed $100,000 at any time outstanding.

 

65

--------------------------------------------------------------------------------


 

Section 6.04.        Restricted Payments. Each Loan Party will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to its
stockholders or make any distribution of its Property to its Equity Interest
holders, except Subsidiaries of the Borrower may declare and pay dividends to
the Borrower or another Subsidiary of the Borrower that is a Loan Party.

 

Section 6.05.        Investments, Loans and Advances. Each Loan Party will not,
and will not permit any of its Subsidiaries to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

 

(a)           Investments existing on the Closing Date that are, in the case of
Investments made prior to the date of the financial statements referred to in
Section 4.04(a), reflected in the financial statements referred to in
Section 4.04(a) and, in any event, described on Schedule 6.05;

 

(b)           accounts receivable arising in the ordinary course of business;

 

(c)           direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

 

(d)           commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s;

 

(e)           [reserved];

 

(f)            [reserved];

 

(g)           Investments made by the Borrower in or to any Subsidiary or by any
Subsidiary in or to another Subsidiary;

 

(h)           subject to Section 6.06, Investments in direct ownership interests
in additional Oil and Gas Properties, gas gathering, processing and
transportation systems and all other assets contemplated by the permitted
business of the Borrower located within the geographic boundaries of the United
States of America in accordance with the Budget covenant in Section 5.23 and
pursuant to acreage trades permitted under Section 6.11;

 

(i)            Investments in EHH (or another direct or indirect Subsidiary of
EHH) in an aggregate amount not to exceed amounts made prior to the Closing Date
plus additional amounts (if any) in accordance with the Budget covenant set
forth in Section 5.23;

 

(j)            entry into operating agreements, working interests, royalty
interests, mineral leases, processing agreements, farm-out agreements (to the
extent permitted under Section 6.11), contracts for the sale, transportation or
exchange of oil and natural gas, unitization agreements, polling arrangements,
area of mutual interest agreements or other similar or customary agreements,
transactions, properties, interests or arrangements, and Investments and
expenditures in connection therewith or pursuant thereto, in each case, made or
entered into in the ordinary course of the oil and gas business, excluding,
however, Investments in other Persons;

 

(k)           [reserved];

 

66

--------------------------------------------------------------------------------


 

(l)            Investments arising from the endorsement of financial instruments
in the ordinary course of business and in accordance with the Budget covenant
set forth in Section 5.23 in all respects;

 

(m)          Guarantees permitted under Section 6.02;

 

(n)           Investments (other than Investments in GreenHunter Energy, Inc.)
not to exceed $250,000 in the aggregate outstanding at any time;

 

(o)           [reserved];

 

(p)           Investments in securities or other assets of trade creditors or
customers in the ordinary course of business received in settlement or bona fide
disputes or upon foreclosure or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers;

 

(q)           (i) Investments consisting of earnest money deposits in connection
with an Investment otherwise permitted by this Section 6.05, and (ii) lease,
utility or similar deposits in the ordinary course of business and in accordance
with the Budget covenant set forth in Section 5.23;

 

Section 6.06.        Nature of Business; International Operations. Each Loan
Party will not, and will not permit any of its Subsidiaries to, engage in any
business other than the Oil and Gas Business. From and after the Closing Date,
each Loan Party or any of its Subsidiaries will not acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries or territorial waters of the United States or Canada.

 

Section 6.07.        Limitation on Leases. Each Loan Party will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any obligation for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding Capital Leases and leases of
Hydrocarbon Interests), under leases or lease agreements which would cause the
aggregate amount of all payments made by the Loan Parties and its Subsidiaries
pursuant to all such leases or lease agreements, including, without limitation,
any residual payments at the end of any lease, to exceed $2,000,000 in any
period of 12 consecutive calendar months during the life of such leases.

 

Section 6.08.        Use of Proceeds. The Borrower will not permit the proceeds
of the Loans to be used for any purpose other than those specified in
Section 5.21. Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Exchange Act or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent (acting at the direction of the
Required Lenders), the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

 

Section 6.09.        Sale or Discount of Receivables. Except for receivables
obtained by the Loan Parties or any of its Subsidiaries out of the ordinary
course of business or the settlement of joint interest billing accounts in the
ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, none of the

 

67

--------------------------------------------------------------------------------


 

Loan Parties nor any of its Subsidiaries will discount or sell (with or without
recourse) to any other Person that is not the Borrower any of its notes
receivable or accounts receivable.

 

Section 6.10.        Mergers, Etc. Neither the Loan Parties nor any of its
Subsidiaries will merge into or with or consolidate with any other Person, or
sell, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its Property to any other Person
(any such transaction, a “consolidation”); provided that (a) any Subsidiary may
participate in a consolidation with the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or any other Loan Party
(provided that such Loan Party shall be the continuing or surviving Person) and
(b) the Loan Parties and their Subsidiaries may consummate any Investment or
disposition in compliance with Section 6.05 or Section 6.11, respectively.

 

Section 6.11.        Sale of Assets. Each Loan Party will not, and will not
permit any Subsidiary to Dispose of any Property or interest therein whether by
way of merger, casualty, condemnation, assignment, farm-out or Production
Payment to any Person other than any Loan Party except for:

 

(a)           the sale of Hydrocarbons in the ordinary course of business;

 

(b)           farmouts, sales or other Dispositions of undeveloped acreage or
Oil and Gas Properties with no associated Proved Reserves and assignments in
connection with such transactions in the ordinary course of business;

 

(c)           the sale or other Disposition of equipment in the ordinary course
of business or that is no longer necessary for the business of the Loan Parties
or any of its Subsidiaries or is replaced by equipment of at least comparable
value and use and the sale or other Disposition of assets that are obsolete or
no longer necessary for the business of the Loan Parties or any of its
Subsidiaries;

 

(d)           Dispositions of claims against customers, working interest owners,
other industry partners or any other Person in connection with workouts or
bankruptcy, insolvency or other similar proceedings with respect thereto;

 

(e)           Dispositions between or among Loan Parties;

 

(f)            sales and other dispositions of seismic, geologic or other data,
licenses and similar rights or assets in the ordinary course of business and
consistent with past practice;

 

(g)           Casualty or condemnation events so long as the proceeds thereof
are applied in accordance with Section 2.13;

 

(h)           any ordinary course or other Disposition approved by the
Bankruptcy Court pursuant to an order in form and substance satisfactory to
Required Lenders;

 

(i)            Permitted Asset Sales; and

 

(j)            Dispositions of other assets from time to time provided the
aggregate fair market value of all such property disposed of under this clause
(j) does not exceed $250,000 in the aggregate.

 

Section 6.12.        Environmental Matters. Each Loan Party will not, and will
not permit any of its Subsidiaries to, cause or permit any of its Property to be
in violation of, or do anything or permit anything to be done which will subject
any such Property to any Remedial Work under any applicable

 

68

--------------------------------------------------------------------------------


 

Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

 

Section 6.13.        Transactions with Affiliates. Each Loan Party will not, and
will not permit any of its Subsidiaries to, enter into any transaction,
including, without limitation, any purchase, sale, lease, exchange or other
Disposition of Property or the rendering of any service, with any Affiliate
(other than the Loan Parties) other than transactions or arrangements in place
as of October 15, 2015 (including contractual obligations in place at such time)
or approved by the Bankruptcy Court pursuant to an order in form and substance
satisfactory to the Required Lenders.

 

Section 6.14.        Subsidiaries. Each Loan Party shall not, and shall not
permit any of its Subsidiaries to, create or acquire any additional Subsidiary
unless the Borrower complies with Section 5.16.  Each Loan Party shall not, and
shall not permit any of its Subsidiaries to, sell, assign or otherwise dispose
of any Equity Interests in any Subsidiary except in compliance with
Section 6.11.

 

Section 6.15.        Subsidiary Obligations and Preferred Stock. Each Loan Party
will not and will not permit any of its Subsidiaries to issue preferred stock or
create, incur or assume any Debt, except for preferred stock and Debt, in each
case permitted under Section 6.02.

 

Section 6.16.        Negative Pledge Agreements. Each Loan Party will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any contract, agreement or understanding which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property in favor of the Collateral Agent, Administrative Agent and the
Lenders or restricts any Loan Party from paying dividends or making
distributions to any other Loan Party, or which requires the consent of or
notice to other Persons in connection therewith; provided, however, that the
preceding restrictions will not apply to encumbrances or restrictions arising
under or by reason of (a) this Agreement or the Security Instruments, (b) any
leases or licenses or similar contracts as they affect any Property or Lien
subject to a lease or license, (c) any contract, agreement or understanding
creating Liens on Capital Leases or purchase money Debt permitted by
Section 6.03(c) or Debt set forth on Schedule 6.02 (but in each case only to the
extent related to the Property on which such Liens were created), (d) any
restriction with respect to a Subsidiary imposed pursuant to an agreement
entered into for the direct or indirect sale or disposition of all or
substantially all the equity or Property of such Subsidiary (or the Property
that is subject to such restriction) pending the closing of such sale or
disposition, (e) customary provisions with respect to the distribution of
Property in joint venture agreement or (f) any restrictions under the Gas
Gathering Agreement.

 

Section 6.17.        Gas Imbalances, Take-or-Pay or Other Prepayments. Each Loan
Party will not allow gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of a Loan Party or any of its Subsidiary
that would require such Loan Party or Subsidiary to deliver Hydrocarbons at some
future time without then or thereafter receiving full payment therefor to exceed
500 mmcf equivalent in the aggregate at all times except for such amounts that
are covered by adequate reserves, which reserves (or the future cash flow
therefrom) are excluded from the most recent Reserve Report.

 

Section 6.18.        Hedging Agreements.  Each Loan Party will not, and will not
permit any of its Subsidiary to, enter into or in any manner be liable on any
Hedging Agreements with any Person.

 

Section 6.19.        Sale and Leaseback Transactions. Each Loan Party will not,
and will not permit any of its Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter

 

69

--------------------------------------------------------------------------------


 

acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

 

Section 6.20.        Certain Amendments and Modifications; Other Debt. Each Loan
Party will not, and will not permit any of its Subsidiaries to permit any
amendment of its organizational documents in a manner that would be adverse in
any material respect to the Lenders.

 

Section 6.21.        Contracts and Leases. No Loan Party shall, or shall permit
any of its Subsidiaries to, except as otherwise permitted pursuant to the DIP
Order, any plan of reorganization confirmed in the Bankruptcy Orders or a motion
filed by or after consultation of the Required Lenders or a motion to assume the
RSA, assume, assume and assign or reject any executory contract or unexpired
lease not assumed, assumed and assigned or rejected on or before the date
hereof.

 

Section 6.22.        Marketing of EHH.  Unless contemplated by the RSA, upon the
failure to satisfy the Conditions Precedent to the Third Borrowing, the Debtors
shall not take any action including, without limitation, engaging an investment
banker, contacting potential bidders, or seeking approval of a motion to approve
bidding procedures, with regard to the Debtors’ Equity Interest in EHH or any of
EHH’s Affiliates or Subsidiaries, without the consent of both the Required
Backstop Lenders.

 

ARTICLE VII

 

Events of Default; Remedies

 

Section 7.01.        Events of Default. One or more of the following events
shall constitute an “Event of Default”:

 

(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof, by acceleration or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 7.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days.

 

(c)           any representation or warranty made or deemed made by or on behalf
of a Loan Party or any of its Subsidiaries in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect when made or deemed made in any material respect;

 

(d)           any Loan Party or any of their respective Subsidiaries shall fail
to observe or perform any covenant, condition or agreement contained in
(i) Sections 5.01(d), 5.01(e)(y), 5.01(g), 5.01(h), 5.01(l), 5.03, 5.06, 5.08,
5.11, 5.12, 5.14, 5.16, 5.17, 5.20, 5.21, 5.22 5.23, 5.24 and 5.25 or in
Article VI or (ii) Section 5.01 (other than 5.01(d),(e)(y), (g),(h) (l)), and
Section 5.12 and such failure shall continue unremedied for a period of three
Business Days;

 

(e)           any Loan Party or any of their respective Subsidiaries shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in Section 7.01(a), Section 7.01(b) or
Section 7.01(d)) or any other Loan Document, and such failure shall

 

70

--------------------------------------------------------------------------------


 

continue unremedied for a period of 15 days after the earlier to occur of
(i) notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender) or (ii) a Responsible Officer of the
Borrower or such Subsidiary otherwise becoming aware of such default;

 

(f)            [reserved];

 

(g)           any event or condition occurs that results in any Prepetition
Material Debt that is not stayed by the automatic stay in the Bankruptcy Cases
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Prepetition Material Debt or any trustee or agent on its or their behalf
to cause any Prepetition Material Debt to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity or require the Borrower or any Subsidiary to make an
offer in respect thereof; provided that in the case of a breach of a financial
covenant in such Prepetition Material Debt shall not result in an Event of
Default that is not stayed by the automatic state in the Bankruptcy Cases under
this clause (g) unless the holders of such Prepetition Material Debt cause such
Debt to become due prior to its scheduled maturity;

 

(h)           a period of fifteen (15) consecutive trading days shall occur
during which  natural gas prices as published by NYMEX are less than $1.65 per
MMBtu;

 

(i)            [reserved];

 

(j)            [reserved];

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $500,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer has been notified, does not dispute
coverage and is not subject to an insolvency proceeding) shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed (including subject to the automatic
stay under the Bankruptcy Cases), or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

 

(l)            the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Guarantor party thereto, or shall be repudiated by any
Loan Party, or cease to create a valid and perfected Lien of the priority
required thereby on any material portion of the Collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or the Borrower or any Subsidiary or any of their Affiliates shall so state in
writing;

 

(m)          an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect;

 

(n)           [reserved];

 

(o)           any Guarantee under the Guaranty for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under the
Guaranty (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents);

 

71

--------------------------------------------------------------------------------


 

(p)                                 a Change in Control shall occur;

 

(q)                                 an order shall have been entered by the
Bankruptcy Court (i) dismissing the Bankruptcy Cases or (ii) converting the
Bankruptcy Cases to a Chapter 7;

 

(r)                                    the Bankruptcy Court shall enter an order
denying, terminating or modifying (i) the Exclusivity Period, (ii) the exclusive
right of any Loan Party to file a chapter 11 plan pursuant to section 1121 of
the Bankruptcy Code or (iii) the Loan Parties’ use of cash collateral or any
other Termination Event shall occur, without the prior written consent of the
Required Lenders;

 

(s)                                   an order with respect to the Bankruptcy
Cases shall be entered by the Bankruptcy Court appointing, or any Loan Party or
any of their respective Subsidiaries shall file an application for an order with
respect to the Bankruptcy Cases seeking the appointment of, (i) a trustee under
Section 1104 of the Bankruptcy Code, or (ii) an examiner with enlarged powers
relating to the operation of the Business of the Loan Parties (beyond those set
forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1106(b) of the Bankruptcy Code;

 

(t)                                    any order shall have been entered by the
Bankruptcy Court granting any relief from or modifying any stay of proceedings,
including, without limitation, the automatic stay, to allow any third party
creditor to execute upon or enforce a Lien in any of a Loan Party’s asset or
assets securing a claim with a value in excess of $500,000 (unless the Required
Lenders shall have granted prior written consent to such relief or such relief
consists solely of insurance proceeds payable to such creditor);

 

(u)                                 the entry of an order in the Bankruptcy
Cases granting any other superpriority administrative claim or Lien pari passu
with or superior to that granted to the Collateral Agent, on behalf of itself
and Lenders (other than the Carve-Out or as otherwise contemplated by the
applicable DIP Order), or any Loan Party or any of their respective Subsidiaries
shall file any pleading requesting such relief (without the prior written
consent of Collateral Agent);

 

(v)                                 the entry of an order in the Bankruptcy
Cases confirming (or the filing of any motion or pleading requesting
confirmation of) a plan of reorganization that does not comply with the terms of
the RSA;

 

(w)                               the Interim Order or the Final Order shall
have been stayed, amended, modified, reversed, vacated, subject to appeal or
otherwise modified without the express prior written consent of the Required
Backstop Lenders;

 

(x)                                 any payment of or grant of adequate
protection with respect to any prepetition debt (other than as described herein,
in the other Loan Documents or the applicable DIP Order) without the consent of
the Required Backstop Lenders and approval of the Bankruptcy Court;

 

(y)                                 any Liens or DIP Superpriority Claims
granted with respect to the DIP Facility shall cease to be valid, perfected and
enforceable in all respects with the priority in the applicable Order, or
(ii) the disallowance, expungement, extinguishment or impairment of any portion
of the DIP Superpriority Claim;

 

(z)                                  [reserved];

 

(aa)                          the commencement of any adversary proceeding,
contested matter or other action by any Debtor either asserting any claims and
defenses or otherwise against any creditors of the Existing

 

72

--------------------------------------------------------------------------------


 

First Lien Credit Agreement or Existing Second Lien Credit Agreement, except as
may be permitted under the DIP Order; or

 

(bb)                          any Debtor shall fail to comply with any of the
Milestones.

 

Section 7.02.                         Remedies.

 

(a)                                 In the case of an Event of Default, at any
time thereafter during the continuance of such Event of Default (1) the
Administrative Agent shall promptly (upon receipt of notice), at the request of
the Required Tranche Lenders, (i) deliver a notice to the Borrower of the Event
of Default, (ii) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (iii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder and under the Loan Documents), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor, (iv) terminate the DIP
Facility and (v) charge the default rate of interest on the Loans and (2) upon
three (3) Business Day’s written notice to the Borrower from the Required
Tranche Lenders, in their sole and absolute discretion, the automatic stay of
Section 362 of the Bankruptcy Code shall be terminated without order of the
Bankruptcy Court, without the need for filing any motion for relief from the
automatic stay or any other pleading, for the purpose of permitting the Lenders
to do any of the following: (i) direct the Collateral Agent to foreclose on the
Collateral; and (ii) enforce all of their rights under the Guaranty;.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent and the Collateral Agent and the Lenders will
have all other rights and remedies available at law and equity.

 

(c)                                  All proceeds realized from the liquidation
or other Disposition of collateral or otherwise received after maturity of the
Loans or the Notes, whether by acceleration or otherwise, shall be applied:
first, to reimbursement of expenses and indemnities provided for in this
Agreement and the Security Instruments, such reimbursement paid (i) first to the
Administrative Agent and the Collateral Agent and then (ii) second to the
Lenders, pro rata to the extent incurred; second, to accrued interest on the
Loans; third, to fees; fourth, pro rata to principal outstanding on the Loans
and Obligations referred to in clause (iii) of the definition of Obligations;
fifth, to any other Obligations; and any excess shall be paid to the Borrower or
as otherwise required by any Governmental Requirement.

 

(d)                                 Furthermore, in the case of an Event of
Default, at any time thereafter during the continuance of such Event of Default,
upon three (3) Business Day’s written notice to the Borrower from the Required
Tranche Lenders, in their sole and absolute discretion, the Required Tranche
Lenders shall be entitled to require the Debtors to sell their equity interests
in EHH pursuant to section 363 of the Bankruptcy Code, at such price and upon
such other terms as the Required Tranche Lenders deem commercially reasonable,
and the Lenders shall be entitled to credit bid all or a portion of the
outstanding Obligations in such sale.

 

73

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

The Administrative Agent

 

Section 8.01.                         Appointment and Authority. Each Lender
hereby irrevocably appoints the Administrative Agent and the Collateral Agent
(the Administrative Agent and the Collateral Agent are referred to collectively
as the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to negotiate, enforce or the settle any claim,
action or proceeding affecting the Lenders in their capacity as such, at the
direction of the Required Lenders, which negotiation, enforcement or settlement
will be binding upon each Lender.  It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent or the Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

Section 8.02.                         Actions by Agents.  Other than matters
that are ministerial in nature (including, for example, maintaining the Register
under Section 9.04(e) and taking perfection actions with respect to the
Collateral), the Agents shall not take any action or exercise any powers
(whether expressly contemplated by the terms of this Agreement or otherwise)
except as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances) and in
all cases they shall be fully justified in failing or refusing to act hereunder
or under any other Loan Documents unless they shall (a) receive written
instructions from the applicable percentage of Lenders (including, in the
Agent’s discretion, instructions by e-mail from counsel to the Required
Lenders)  or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be required under the circumstances) specifying the action
to be taken and (b) be indemnified to each of their satisfaction by the Lenders
against any and all liability and expenses which may be incurred by it by reason
of taking or continuing to take any such action.  The instructions as aforesaid
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders.  If a Default has occurred and is continuing, then the
Collateral Agent shall take such action with respect to such Default as shall be
directed by the Administrative Agent (acting at the direction of the requisite
Lenders in the written instructions (accompanied by indemnity satisfactory to
the Administrative Agent or the Loan Administrator, as applicable) described in
this Section 8.03), provided that, unless and until the Administrative Agent or
the Loan Administrator (as applicable) shall have received such directions, the
Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the Agents be
required to take any action which exposes either of them to personal liability
or which is contrary to this Agreement, the Loan Documents or applicable law. 
The Agents shall not be liable for any action taken or not taken by either of
them with the consent or at the request of the Required Lenders or the Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances), and otherwise the Agents shall not be liable for any action
taken or not taken by it hereunder or under any other Loan Document or under any
other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith including its own ordinary negligence, except
for its own gross negligence or willful misconduct (as determined by a final
order of a court of competent jurisdiction not subject to further appeal).

 

Section 8.03.                         Rights as a Lender. The institution
serving as the Administrative Agent and/or the Collateral Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates

 

74

--------------------------------------------------------------------------------


 

may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not an Agent hereunder.

 

Section 8.04.                         Exculpatory Provisions.

 

(a)                                 No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (i) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (ii) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08), and (iii) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
and/or Collateral Agent or any of its Affiliates in any capacity.

 

(b)                                 No Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.08) or in the absence of its
own gross negligence or willful misconduct. No Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender.

 

(c)                                  No Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent, (vi) the existence, value, perfection or priority of
any Collateral security or the financial or other condition of the Borrower and
its Subsidiaries or any other obligor or guarantor, or (vii) any failure by the
Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein.

 

Section 8.05.                         Reliance by Agent. Each Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed or
sent by the proper Person. Each Agent may also rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 8.06.                         Delegation of Duties. Each Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by it. Each Agent and any such sub-agent
may perform any and all its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to

 

75

--------------------------------------------------------------------------------


 

their respective activities in connection with the syndication of the DIP
Facility as well as activities as Agent. No Agent shall be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the applicable Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

 

Section 8.07.                         Resignation of Agent. Subject to the
appointment and acceptance of a successor Agent as provided below, any Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank. If
no successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent and/or Collateral Agent, as the case
may be. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

 

Section 8.08.                         Non-Reliance on Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 

Section 8.09.                         Agency Provisions Relating to Collateral;
Release of Liens and Guarantees.  Each Lender hereby irrevocably authorizes and
ratifies the Collateral Agent’s entry into this Agreement and the Security
Instruments for the benefit of the Secured Parties.  Each Lender hereby
irrevocably agrees that any action taken by the Collateral Agent with respect to
the Collateral in accordance with the provisions of this Agreement or the
Security Instruments, and the exercise by the Collateral Agent of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized by and binding upon all Lenders.  The
Collateral Agent is hereby irrevocably authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from any Lender to
take any action with respect to any Collateral or the Loan Documents which may
be necessary to perfect and maintain perfected Collateral Agent’s Liens upon the
Collateral, for its benefit and the ratable benefit of Lenders.  Lenders hereby
irrevocably agree that the Liens granted to or held by the Collateral Agent upon
any Collateral shall be automatically released upon any disposition of
Collateral that is expressly permitted under Section 6.11.  Except as provided
in the preceding sentence, the Collateral Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders.  Any
such release shall not in any manner discharge, affect or impair the Obligations
or any Liens (other than those expressly being released) upon (or obligations of
the Obligors in respect of) all interests retained by the Obligors, including
the proceeds of any sale, all of which shall continue to

 

76

--------------------------------------------------------------------------------


 

constitute part of the Collateral.  Upon request by the Collateral Agent at any
time, Lenders will confirm in writing the Collateral Agent’s authority to
release particular types or items of Collateral pursuant hereto.  Except with
respect to the standard of care described below, the Collateral Agent shall have
no obligation to perfect or determine whether the Liens granted to the
Collateral Agent herein or pursuant to the Security Instruments have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority.  With respect to the perfection of
any Liens granted hereunder, the Collateral Agent shall be entitled to rely
solely on the direction of the Required Lenders and their representatives and
counsel as to whether such Liens have been properly granted.  Except as directed
by the Required Lenders (subject to the terms hereof), the exercise of
reasonable care in the custody of any collateral in its possession and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property.  The Loan Parties and
Lenders hereby irrevocably authorize the Agents, based upon the instruction of
the Required Lenders, to credit bid and purchase (either directly or through one
or more acquisition vehicles) or to sell or otherwise dispose of (or to consent
to any such sale or other disposition of) all or any portion of the Collateral
at any sale thereof conducted by the Collateral Agent under the provisions of
the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the Bankruptcy Code, including
Section 363 of the Bankruptcy Code or pursuant to a plan of reorganization, or
at any sale or foreclosure conducted by the Collateral Agent (whether by
judicial action or otherwise) in accordance with applicable law.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01.                         Notices; Electronic Communications.
Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

 

(i)                                     if to the Borrower, to it at Magnum
Hunter Resources Corporation, 1046 Texan Trail, Grapevine, Texas 76051,
Attention Joseph C. Daches (Fax No. 832-369-6992);

 

(ii)                                  if to the Administrative Agent, to Cantor
Fitzgerald Securities, 110 East 59th Street, New York, New York 10022, Attention
Nils Horning (Magnum Hunter Resources DIP) (Telecopy No. (646) 219-1180), with a
copy to Cantor Fitzgerald Securities, 900 West Trade Street, Suite 725,
Charlotte, North Carolina 28202, Attention Bobbie Young (Telecopy No. (646)
390-1764);

 

(iii)                               if the Collateral Agent, to Cantor
Fitzgerald Securities, 110 East 59th Street, New York, New York 10022, Attention
Nils Horning (Magnum Hunter Resources DIP) (Telecopy No. (646) 219-1180), with a
copy to Cantor Fitzgerald Securities, 900 West Trade Street, Suite 725,
Charlotte, North Carolina 28202, Attention Bobbie Young (Telecopy No. (646)
390-1764; and

 

(iv)                              if to a Lender, to it at its address (or fax
number) set forth on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender shall have become a party hereto.

 

77

--------------------------------------------------------------------------------


 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01;
however, notices to the Agents shall only be effective upon actual receipt. As
agreed to among the Borrower, the Agents and the applicable Lenders from time to
time, notices and other communications may also be delivered by e-mail to the
e-mail address of a representative of the applicable Person provided from time
to time by such Person.

 

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent.  In
addition, the Borrower agrees, and agrees to cause its Subsidiaries, to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information:
(1) the Loan Documents, (2) notification of changes in the terms of the DIP
Facility and (3) all information delivered pursuant to Sections 5.01(a) and
(b).  Each Lender hereby agrees that any Lender that is a Company Competitor
shall be deemed a Public Lender for purpose of Section 9.01 hereof.

 

78

--------------------------------------------------------------------------------


 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE AGENTS NOR ANY
OF THEIR RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document. Notwithstanding anything
contained herein to the contrary, under no circumstances shall (a) any Loan
Party have (or be deemed to have) a cleansing obligation with respect to any
Lender (including any Public Lender) on account of any information provided
pursuant to any Loan Document or (b) any Lender (including any Public Lender)
have (or be deemed to have) a cleansing right on account of any information
provided pursuant to any Loan Document.

 

Section 9.02.                         Survival of Agreement. All covenants,
agreements, representations and warranties made by the Borrower herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under

 

79

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated. The provisions of Sections 2.14,
2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

 

Section 9.03.                         Binding Effect. This Agreement shall
become effective when it shall have been executed by the Borrower, the Lenders,
the Collateral Agent and the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto.

 

Section 9.04.                         Successors and Assigns.

 

(a)                                 Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.

 

(b)                                 Each Lender may assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it), with the prior written consent of the Administrative
Agent (not to be unreasonably withheld or delayed); provided further, however,
that (i) unless the assignment is to a Lender or an Affiliate of a Lender, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall be in an
integral multiple of, and not less than, $500,000 (except (x) in the case of any
assignment pursuant to the last paragraph of this Section 9.04(b) or (y) as may
be agreed otherwise by the Administrative Agent), or, if less, the entire
remaining amount of such Lender’s Commitment or Loans; provided that
simultaneous assignments by two or more Related Funds shall be combined for
purposes of determining whether the minimum assignment requirement is met,
(ii) the parties to each assignment shall (x) (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent) and
(y) become a party to the RSA pursuant to the terms thereof, and (iii) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws) and all applicable
Tax forms. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Assumption, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement,  and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees
accrued for its account and not yet paid).  Notwithstanding

 

80

--------------------------------------------------------------------------------


 

anything set forth herein to the contrary, the effectiveness of any assignment
hereunder is conditioned upon the assignee concurrently becoming a party to the
RSA in accordance with the terms and conditions thereof (and any purported
assignment that does not satisfy such condition shall be null and void ab
initio).

 

Subsequent to entry of the Interim Order and on or prior to the Final Order
Funding Date, (i) each Backstop Tranche A Lender shall assign, pro rata based on
its Tranche A Commitment on the Closing Date (in the case of any Tranche A Loans
funded by Cantor Fitzgerald on the Closing Date, after giving effect to any
subsequent assignments by Cantor Fitzgerald), to one or more Existing Second
Lien Lenders (other than any Backstop Tranche A Lender) that elect to
participate in the DIP Facility (each an “Electing Second Lien Lender”),
pursuant to the procedures and documentations satisfactory to the Backstop
Tranche A Lenders and the Borrower, a portion of its Tranche A Commitment and
the Tranche A Loans at the time owing to it at par such that each such Electing
Second Lien Lender may hold up to its pro rata share of the Tranche A Loans and
Tranche A Commitments based on the share of the Loans (as defined in the
Existing Second Lien Credit Agreement) held by such Electing Second Lien Lender
on the December 21, 2015 (the “Tranche A Solicitation Assignment”); and
(ii) each Backstop Tranche B Lender shall assign, pro rata based on its Tranche
B Commitment on the Closing Date (in the case of any Tranche A Loans funded by
Cantor Fitzgerald on the Closing Date, after giving effect to any subsequent
assignments by Cantor Fitzgerald), to one or more Noteholders (other than any
Backstop Tranche B Lender) that elect to participate in the DIP Facility (each,
an “Electing Noteholder”), pursuant to the procedures and documentations
satisfactory to the Backstop Tranche B Lenders and the Borrower, a portion of
its Tranche B Commitment and the Tranche B Loans at the time owing to it at par
such that each such Electing Noteholder may hold up to its pro rata share of the
Tranche B Loans and Tranche B Commitment based on the share of the Senior Notes
held by such Electing Noteholder on the December 21, 2015 (the “Tranche B
Solicitation Assignment”), in each case,  subject to the execution by each such
Electing Second Lien Lender or Electing Noteholder, as the case may be, of a
joinder to the RSA.  The Tranche A Solicitation Assignments and the Tranche B
Solicitation Assignments may be documented by one or more master assignments and
assumptions substantially in the form of the Assignment and Acceptance with
modifications acceptable to the Administrative Agent, the Backstop Lenders and
to the extent inconsistent with any of the terms hereof, the Borrower.  The
Tranche A Solicitation Assignment and the Tranche B Solicitation Assignment may
be consummated on the Final Order Funding Date and the payment of the purchase
prices by the Electing Second Lien Lenders and the Electing Noteholders to the
applicable Backstopping Lenders may be made through the Administrative Agent
pursuant to a netting arrangement in connection with the funding of the Final
Order Date Borrowing.

 

(c)                                  By executing and delivering an Assignment
and Assumption, the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim; (ii) except as set forth in (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto, or the financial
condition of the Loan Parties or any of its Subsidiaries or the performance or
observance by the Loan Parties or any of its Subsidiaries of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 4.04(a) or delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate to make

 

81

--------------------------------------------------------------------------------


 

its own credit analysis and decision to enter into such Assignment and
Assumption; (v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices in The City of New York a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive and the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Collateral Agent and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(e)                                  Upon its receipt of, and consent to, a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee, an Administrative Questionnaire completed in respect of the assignee
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) above, if applicable, and the
written consent of the Administrative Agent and, if required, the Borrower to
such assignment and any applicable Tax forms, the Administrative Agent shall
(i) accept such Assignment and Assumption and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

 

(f)                                   Each Lender may without the consent of the
Borrower or the Administrative Agent sell participations to one or more banks or
other Persons (each a “Participant”) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other Persons shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but, with
respect to any particular participant, to no greater extent than the Lender that
sold the participation to such participant, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation) and (iv) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or Person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
Person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest or fees on the Loans in which such
participating bank or Person has an interest, increasing or extending the
Commitments in which such participating bank or Person has an interest or
releasing all or substantially all of the value of the Guarantees or all or
substantially all of

 

82

--------------------------------------------------------------------------------


 

the Collateral). To the extent permitted by law, each participating bank or
other Person also shall be entitled to the benefits of Section 9.06 as though it
were a Lender, provided that such participating bank or other Person agrees to
be subject to Sections 2.18 and 2.20 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(g)                                  Any Lender or participant may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 9.04, disclose to the assignee or
participant or proposed assignee or participant any information relating to the
Borrower furnished to such Lender by or on behalf of the Borrower; provided
that, prior to any such disclosure of information designated by the Borrower as
confidential, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

 

(h)                                 Any Lender may at any time assign all or any
portion of its rights under this Agreement to secure extensions of credit to
such Lender or in support of obligations owed by such Lender; provided that no
such assignment shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPV”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan and (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPV hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPV shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, it will not institute against, or join any other Person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.04, any SPV may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender as long as such Granting Lender is a party to the
RSA and (ii) disclose on a confidential basis any non-

 

83

--------------------------------------------------------------------------------


 

public information relating to its Loans to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancement
to such SPV.  For the avoidance of doubt, nothing in this paragraph provides an
exception to the requirement that each Lender must be a party to the RSA.

 

(j)                                    The Borrower shall not assign or delegate
any of its rights or duties hereunder without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.

 

Section 9.05.                         Expenses; Indemnity.

 

(a)                                 The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Backstop
Lenders (limited, in the case of professional fees, to the (a) reasonable and
documented out-of-pocket fees, expenses and disbursement of one primary counsel
and one local counsel in each relevant local jurisdiction for all Backstop
Lenders constituting Tranche A Lenders, taken as a whole, and one financial
adviser for the Backstop Lenders that are Tranche A Lenders, taken as a whole,
and (b) reasonable and documented out-of-pocket fees, expenses and disbursement
of one primary counsel and one local counsel in each relevant local jurisdiction
for all Backstop Lenders constituting Tranche B Lenders, taken as a whole, and
one financial adviser for the Backstop Lenders that are Tranche B Lenders, taken
as a whole, in each case, as invoiced by such professionals, and in accordance
with their engagement letters entered into with the Borrower), in connection in
any manner with the discussion, negotiations, diligence, preparation, execution
and delivery of any documents in connection with the DIP Facility, including the
funding of all Loans under the DIP Facility, the syndication (including
printing, distribution and bank meeting) of the DIP Facility, the preparation
and administration of this Agreement and the other Loan Documents,
transportation, audit, insurance, field examination, appraisal and consultant
costs and expenses, and all search, filing and recording fees, incurred or
sustained by the Lenders in connection with the DIP Facility, the Loan Documents
or the transactions contemplated thereby, or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby or thereby contemplated shall be consummated) including the
reasonable and documented fees, charges and disbursements of Shipman & Goodwin
LLP, counsel for the Administrative Agent and the Collateral Agent (and, if
necessary, by a firm of local counsel for the Administrative Agent and
Collateral Agent) and (ii) all reasonable and documented out-of-pocket expenses
(subject to the limitations in clause (i) above) incurred by the Administrative
Agent, the Collateral Agent, the Backstop Lenders constituting Tranche A
Lenders, taken as a whole, and the Backstop Lenders constituting Tranche B
Lenders, taken as a whole, in connection with the administration of this
Agreement and the Loan Documents, the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made hereunder, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent or the Backstop Lenders constituting
Tranche A Lenders, taken as a whole, or the Backstop Lenders constituting
Tranche B Lenders, taken as a whole.

 

(b)                                 The Borrower agrees to indemnify the
Administrative Agent, the Collateral Agent, each Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including, without limitation,
reasonable fees, charges and disbursements of counsel or financial advisors,
incurred by or asserted or awarded against any Indemnitee arising out of, in any
way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the DIP Facility), (ii) the
use of the proceeds of the Loans, (iii) any claim, litigation, investigation or
proceeding relating to any of the

 

84

--------------------------------------------------------------------------------


 

foregoing (including the preparation of any defense in connection therewith),
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates) or (iv) any actual or alleged presence or
Release of Hazardous Materials on any property currently or formerly owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or the Subsidiaries; provided that
such indemnity shall not, as to any Indemnitee, be available (a) to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted primarily from the gross negligence or willful misconduct of such
Indemnitee and (b) to the extent arising from a proceeding not involving an act
or omission by the Borrower or its Affiliates that is brought by an Indemnitee
against any other Indemnitee (other than disputes involving claims against an
Agent in its capacity as such). In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.05(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, any of its directors, security-holders or
creditors, an Indemnitee or any other person, or an Indemnitee is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
Collateral Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or the Collateral Agent, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Collateral Agent in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of outstanding Loans (in each case, determined
as if no Lender were a Defaulting Lender).

 

(d)                                 To the extent permitted by applicable law,
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions or any Loan or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender. All amounts due under
this Section 9.05 shall be payable on written demand therefor.

 

Section 9.06.                         Right of Setoff. If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitation, Hedging Agreements with the
Borrower or any Subsidiary) at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower or any Subsidiary against any of
and all the obligations of the Borrower or any Subsidiary owed to such Lender
now or hereafter existing under this Agreement or any other Loan Document,
irrespective of whether or not such Lender shall have made any

 

85

--------------------------------------------------------------------------------


 

demand under this Agreement or any other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender or its Affiliates may have.

 

Section 9.07.                         Applicable Law. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT (INCLUDING ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS
AGREEMENT WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE) (IN EACH
CASE, OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT
IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK, BUT
INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE.

 

Section 9.08.                         Waivers; Amendment.

 

(a)                                 No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders;
provided, however, that no such agreement shall (i) decrease the principal
amount of, or extend the maturity of or any scheduled principal payment date or
date for the payment of any interest on any Loan, or waive or excuse any such
scheduled payment or any part thereof, or decrease the rate of interest on any
Loan, without the prior written consent of each Lender directly adversely
affected thereby, (ii) increase or extend the Commitment or decrease or forgive
the amount of, or extend the date for, payment of any Fees, any principal or
interest of any Loan without the prior written consent of such Lender,
(iii) amend or modify the pro rata requirements of Section 2.17, the provisions
of Section 9.04(j) or the provisions of this Section or release all or
substantially all of the value of the Guarantees or all or substantially all of
the Collateral, without the prior written consent of each Lender, (iv) modify
the protections afforded to an SPV pursuant to the provisions of
Section 9.04(i) without the written consent of such SPV, (v) reduce the
percentage contained in the definition of the term “Required Lenders” or amend
this Section 9.08(b) without the prior written consent of each Lender,
(vi) impose any additional restrictions on any Lender’s ability to assign any of
its rights and obligations under Section 9.04 without prior written consent of
each Lender, (vii) amend or modify the provisions of Section 7.02(a), 9.19 or
9.20 without the prior written consent of the Required Tranche Lenders or
(viii) amend or modify definitions of the terms “Backstop Tranche A Lenders”,
“Backstop Tranche B Lenders”, “Backstop Tranche A Commitments”, “Backstop
Tranche B Commitments”, “Backstop Tranche A Loans”, “Backstop Tranche B Loans”,
“Required Backstop Lenders”, “Required Tranche Lenders” or any other

 

86

--------------------------------------------------------------------------------


 

provisions of this Agreement related to voting arrangements among the Lenders
without the prior written consent of each applicable Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent or the Collateral Agent.

 

(c)                                  The Administrative Agent and the Borrower
may amend any Loan Document to correct administrative or immaterial errors or
omissions, or to effect administrative changes that are not adverse to any
Lender. Notwithstanding anything to the contrary contained herein, such
amendment shall become effective without any further consent of any other party
to such Loan Document.

 

Section 9.09.                         Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively, the “Charges”) shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

Section 9.10.                         Entire Agreement.  This Agreement, the
other Loan Documents and any written agreement regarding the payment of Fees
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

 

Section 9.11.                         WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.

 

Section 9.12.                         Severability. In the event any one or more
of the provisions contained in this Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any

 

87

--------------------------------------------------------------------------------


 

other jurisdiction). The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 9.13.                         Counterparts. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 9.03. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

Section 9.14.                         Headings. Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.

 

Section 9.15.                         Jurisdiction; Consent to Service of
Process.

 

(a)                                 EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON- EXCLUSIVE
JURISDICTION OF THE BANKRUPTCY COURT, AND IF THE BANKRUPTCY COURT DOES NOT HAVE
(OR ABSTAINS FROM) JURISDICTION, NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE DIP AGENT, THE COLLATERAL AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(b)                                 EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

88

--------------------------------------------------------------------------------


 

Section 9.16.                         Confidentiality.  (a)  Each of the
Administrative Agent, the Collateral Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ officers, directors,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (provided in the case
of any subpoena or similar process, the Administrative Agent will endeavor to
provide the Borrower reasonable advance notice thereof, to the extent permitted
by law, to afford the Borrower an opportunity to limit or protest the
disclosure), (d) in connection with the exercise of any remedies hereunder or
under the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 9.16, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or any of its respective Subsidiaries or the
facilities hereunder, (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
facilities or (iii) market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent in connection
with the administration, settlement and management of this Agreement and the
Loan Documents, (g) with the consent of the Borrower or (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16. For the purposes of this Section, “Information” means all
information received from the Borrower or any other Loan Party and related to
the Borrower, any other Loan Party, EHH, any of their respective Subsidiaries,
or any of their respective businesses, other than any such information that was
available to the Administrative Agent, the Collateral Agent or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower or such Loan
Party; provided that, in the case of Information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.

 

Section 9.17.                         Lender Action. Each Lender agrees that it
shall not take or institute any actions or proceedings, judicial or otherwise,
for any right or remedy against any Loan Party or any other obligor under any of
the Loan Documents (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, unless expressly provided for herein or in any other Loan Document,
without the prior written consent of the Administrative Agent. The provisions of
this Section 9.17 are for the sole benefit of the Lenders and shall not afford
any right to, or constitute a defense available to, any Loan Party.

 

Section 9.18.                         USA PATRIOT Act Notice. Each Lender, the
Administrative Agent and the Collateral Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender, the
Administrative Agent or the Collateral Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.

 

89

--------------------------------------------------------------------------------


 

Section 9.19.                         Option to Purchase.

 

(a)                                 The Backstop Tranche B Lenders agree that if
the RSA is terminated, on the date of such termination, the Backstop Tranche B
Lenders will be deemed to have automatically offered (the “Purchase Offer”) to
the Backstop Tranche A Lenders the option to purchase (the “Purchase”) a portion
of the unpaid principal balance of the Loans and Commitments hereunder not to
exceed 15.00% of the aggregate amount of all unpaid principal balance of the
Loans and Commitments as of such date of such Purchase (plus accrued and unpaid
interest on the Loans so offered) at a purchase price equal to 100% of the
principal amount and accrued and unpaid interest purchased.  Interest shall be
calculated to but excluding the Business Day on which such purchase shall occur
if the amounts so paid by the Backstop Tranche A Lenders that have exercised
such option to the bank account designated by the Administrative Agent are
received in such bank account prior to 1:00 p.m., New York time and interest
shall be calculated to and including such Business Day if the amounts so paid by
such Backstop Tranche A Lenders to the bank account designated by the
Administrative Agent are received in such bank account later than 1:00 p.m., New
York time on such Business Day. The Purchase shall be made without recourse
against the Backstop Tranche B Lenders or warranty or representation of any kind
by the Backstop Tranche B Lenders and shall be made on a pro rata basis across
the Backstop Tranche B Lenders.

 

(b)                                 The Backstop Tranche A Lenders shall
irrevocably accept or reject the Purchase Offer within ten (10) days of the
termination of the RSA by written notice to the Backstop Tranche B Lenders, and
the parties shall endeavor to close promptly thereafter, but in no event later
than five (5) Business Days after the date of such notice.  If the Backstop
Tranche A Lenders accept the Purchase Offer, it shall be exercised, subject to
the provisions of Section 9.19(a) above, pursuant to documentation mutually
acceptable to the Backstop Tranche A Lenders and the Backstop Tranche B
Lenders.  If the Backstop Tranche A Lenders reject the Purchase Offer (or do not
so irrevocably accept the Purchase Offer within the required timeframe), the
Backstop Tranche B Lenders shall have no further obligations pursuant to this
Section 9.19.

 

Section 9.20.                         Additional Funding.  If the aggregate
funding of Loans under this Agreement is ever increased above $200,000,000, then
the incremental increase above $200,000,000 may only be funded 48% by the
Backstop Tranche A Lenders and 52% by the Backstop Tranche B Lenders.

 

Section 9.21.                         DIP Orders. In the event of any
discrepancy or inconsistency between the terms of any Loan Document and the
terms of the applicable DIP Order, the terms of the DIP Order shall control.

 

Section 9.22.                         Other Financings. Notwithstanding anything
contained herein or in any other Loan Document to the contrary, under no
circumstances shall the Loan Documents be construed to prohibit or restrict any
Loan Party’s ability to market, consider or negotiate alternative
debtor-in-possession financings to refinance the Obligations outstanding
hereunder.

 

[Signatures Begin Next Page]

 

90

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

 

BORROWER

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Senior Vice President And Chief Financial Officer

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

 

 

 

Cantor Fitzgerald Securities

 

 

 

 

By:

/s/ James Bond

 

Name:

James Bond

 

Title:

Chief Operating Officer

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

Cantor Fitzgerald Securities

 

 

 

By:

/s/ James Bond

 

Name:

James Bond

 

Title:

Chief Operating Office

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AmTrust International Insurance, Ltd.

 

 

 

By:

/s/ Harry Schlachter

 

Name:

Harry Schlachter

 

Title:

Treasurer

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

National General Reinsurance, Ltd

 

 

 

 

By:

/s/ Peter Rendall

 

Name:

Peter Rendall

 

Title:

COO & Treasurer

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Kayne Anderson Capital Income Partners (QP), L.P.

 

By: Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

 

By:

/s/ Michael O’Neil

 

Name:

Michael O’Neil

 

Title:

Chief Compliance Officer

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Kayne Anderson Income Partners, L.P.

 

 

 

By: Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

By:

/s/ Michael O’Neil

 

Name:

Michael O’Neil

 

Title:

Chief Compliance Officer

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Kaiser Foundation Hospitals

 

 

 

By: Kayne Anderson Capital Advisors, L.P., its Investment Manager

 

 

 

By:

/s/ Michael O’Neil

 

Name:

Michael O’Neil

 

Title:

Chief Compliance Officer

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Kayne Energy Credit Opportunities, L.P.

 

 

 

By: Kayne Anderson Capital Advisors, L.P., its General Partner

 

 

 

By:

/s/ Michael O’Neil

 

Name:

Michael O’Neil

 

Title:

Chief Compliance Officer

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Young Men’s Christian Association Retirement Fund

 

 

 

By: Kayne Anderson Capital Advisors, L.P., its Investment Manager

 

 

 

By:

/s/ Michael O’Neil

 

Name:

Michael O’Neil

 

Title:

Chief Compliance Officer

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

River Birch Master Fund L.P.

 

 

 

By:

/s/ Edward O’Connell

 

Name:

Edward O’Connell

 

Title:

Director of Operations

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

P River Birch Ltd.

 

 

 

By:

/s/ Edward O’Connell

 

Name:

Edward O’Connell

 

Title:

Authorized Signer

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

1199 SEIU Health Care Employees Pension Fund

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Allegheny Technologies Incorporated Master Pension Trust,

 

 

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Ascension Alpha Fund, LLC

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Ascension Health Master Pension Trust

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Blue Cross Blue Shield of Michigan - High Yield

 

 

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

California State Teachers’ Retirement System,

 

 

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Employees’ Retirement System of the State of

Rhode Island,

 

By: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

International Union, UAW - Strike Trust

 

By: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

International Union, UAW Master Pension,

 

By: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

John Hancock Fund II Floating Rate Income Fund,

 

By: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

John Hancock II High Yield Fund,

 

By: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

John Hancock Variable Insurance Trust - High Yield Trust,

 

By: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Kaiser Foundation Hospitals,

 

By: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Kaiser Permanente Group Trust,

 

By: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Kern County Employees Retirement Association,

 

By: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Legg Mason Partners Variable Income Trust -

Legg Mason Western Asset Variable Global

High Yield Bond Portfolio,

 

By: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Legg Mason Western Asset Global High Yield Bond Fund,

 

By: Western Asset Management Company as

Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Legg Mason Western Asset Senior Loans Fund,

 

 

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Legg Mason Western Asset US High Yield Fund

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LMP Corporate Loan Fund, Inc.,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Southern California Edison Company Retirement Plan Trust,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Stichting Pensioenfonds DMS Nederland,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

The Walt Disney Company Retirement Plan Master Trust,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Vantagepoint Funds High Yield Fund

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Bank Loan (Multi-Currency) Master Fund,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Bank Loan (Offshore) Fund

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Floating Rate High Income Fund, LLC

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Global High Income Fund Inc.,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Global High Yield Bond Fund,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Global Partners Income Fund Inc.,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset High Income Fund II Inc.,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset High Income Opportunity Fund Inc. (HIO),

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset High Yield Defined Opportunity Fund Inc.,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset High Yield Fund,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Macro Opportunities Fund

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Managed High Income Fund Inc.,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Middle Market Debt Fund Inc.,

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Middle Market Income Fund Inc.,

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Opportunistic US Dollar High Yield Securities Portfolio, LLC,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Premier Bond Fund,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Short Duration High Income Fund,

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Strategic US Dollar High Yield Portfolio LLC,

 

By: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AST Academic Strategies Asset Allocation Portfolio

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Employees’ Retirement System of the State of Hawaii

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Indiana University

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset High Yield Credit Energy Portfolio, LLC

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Opportunistic Value Portfolio, LLC

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Legg Mason Western Asset Global Credit Absolute Return Fund

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Legg Mason Global Multi Strategy Bond Fund

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Western Asset Global Multi Strategy, LLC

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Guidestone Global Bond Fund

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Diago Pension Scheme

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Highbridge Principal Strategies - NDT Senior Loan Fund L.P.

 

By: Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Highbridge Principal Strategies - Specialty Loan VG Fund, L.P.

 

By: Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Highbridge Specialty Loan Institutional Holdings Limited

 

By: Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HPS Specialty Loan Sector D Investment Fund, L.P.

 

By: Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Highbridge Aiguilles Rouges Sector A Investment Fund, L.P.

 

By: Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Highbridge Principal Strategies - Specialty Loan Institutional Fund III, L.P.

 

By: Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Highbridge Principal Strategies - Specialty Loan Fund III, L.P.

 

By: Highbridge Principal Strategies, LLC its Investment Manager

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Fifth Street Station LLC

 

 

 

By:

/s/ Sean Meeker

 

Name:

Sean Meeker

 

Title:

Analyst

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Asset Management, L.P., on behalf of its participating funds and
accounts listed on Schedule A

 

 

 

By:

/s/ Jean Joseph

 

Name:

Jean Joseph

 

Title:

Managing Director

 

Signature Page to Debtor-in-Possession Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF NOTE

 

$[           ]

, 201  

 

FOR VALUE RECEIVED, MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation
(the “Borrower”), hereby promises to pay [                 ] (the “Lender”)
[               ] DOLLARS ($[            ]) (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Loans made by the Lender to
the Borrower under the Credit Agreement), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement referred to below, on the dates and in
the amounts set forth in the Credit Agreement.  All capitalized terms used
herein and not otherwise defined that are defined in the Credit Agreement have
the meanings as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time from the date hereof until such principal
amount is paid in full, at the place and at such interest rates as are specified
in the Credit Agreement.

 

This Note is one of the Notes referred to in, and the Note and all provisions
herein are entitled to the benefits and are subject to the terms of, the Debtor
in Possession Credit Agreement, dated as of December 17, 2015, among the
Borrower, Cantor Fitzgerald Securities, as Administrative Agent and Collateral
Agent, and the lenders signatory thereto (including the Lender) (as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

 

The obligations of the Borrower hereunder are secured by the Security
Instruments (subject to the limitations contained in the Security Instruments
and the Credit Agreement).  The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified, and for
limitations on the amount of interest paid such that no provision of the Credit
Agreement or this Note shall require the payment or permit the collection of
interest in excess of the maximum non-usurious interest rate, that at any time
or from time to time may be contracted for, charged, taken, reserved or received
by a Lender under applicable laws with respect to an Obligation.

 

The Borrower waives grace, demand, presentment for payment, notice of dishonor
or default, notice of intent to accelerate or acceleration, protest and notice
of protest and diligence in collecting and bringing of suit against any party
hereto.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.

 

 

MAGNUM HUNTER RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF BORROWING REQUEST

 

[              ], 201[ ]

 

Magnum Hunter Resources Corporation, a Delaware corporation (the “Borrower”),
pursuant to Section 2.03 of the Debtor in Possession Credit Agreement dated as
of December 17, 2015 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”), among the Borrower, Cantor
Fitzgerald Securites, as Administrative Agent and Collateral Agent and the
lenders (the “Lenders”) which are or become parties thereto (unless otherwise
defined herein, each capitalized term used herein is defined in the Credit
Agreement), hereby requests a Borrowing as follows:

 

(i)                                     Aggregate amount of the requested
Borrowing is $[                          ];

 

(ii)                                  Date of such Borrowing is
[                       ], 201[ ];

 

(iii)                               Requested Borrowing is to be a Eurodollar
Borrowing;

 

(iv)                              In the case of a Eurodollar Borrowing, the
initial Interest Period applicable thereto is [one month];

 

(viii)                        Location and number of the Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.03 of the Credit Agreement, is as follows:

 

[                                                                                                                                           
]

 

[                                                                                                                                           
]

 

Exhibit B-1

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower.

 

 

MAGNUM HUNTER RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF

COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he/she is the [            ] of Magnum
Hunter Resources Corporation, a Delaware corporation (the “Borrower”), and that
as such he/she is authorized to execute this certificate on behalf of the
Borrower.  With reference to the Debtor in Possession Credit Agreement dated as
of December 17, 2015 (together with all amendments, restatements, supplements or
other modifications thereto being the “Agreement”), among the Borrower, Cantor
Fitzgerald Securities, as Administrative Agent and Collateral Agent and the
lenders (the “Lenders”) which are or become a party thereto, the undersigned
represents and warrants as follows (each capitalized term used herein having the
same meaning given to it in the Agreement unless otherwise specified), to my
knowledge after reasonable investigation:

 

(a)                                 There exists no Default [or specify Default
and describe].

 

(b)                                 No change in GAAP or the application thereof
has occurred since the date of the audited financial statements referred to in
Section 4.04 of the Agreement [or specify change].

 

(c)                                  There exists no filing or commencement of,
or the threat in writing of, any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against the
Borrower or any Affiliate thereof not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration previously disclosed to the Lenders that, in either
such case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect [or specify and describe action taken or proposed action
to be taken].

 

(d)                                 No ERISA Event has occurred that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect [or specify and describe action
taken or proposed action to be taken].

 

(e)                                  Since [date of the last Compliance
Certificate], there has not been any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect [or specify and
describe action taken or proposed action to be taken].

 

EXECUTED AND DELIVERED this [      ] day of [            ], 201[ ].

 

 

MAGNUM HUNTER RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

INTERIM ORDER

 

(See attached)

 

Exhibit D-1

--------------------------------------------------------------------------------


 

EXHIBIT E-1

FORM OF SECURITY AGREEMENT

 

(See attached)

 

Exhibit E-1-1

--------------------------------------------------------------------------------


 

EXHIBIT E-2

FORM OF GUARANTY

 

(See attached)

 

Exhibit E-2-1

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Debtor In Possession Credit Agreement, dated as of
December 17, 2015 (as amended, restated, supplemented or otherwise modified from
time to time and in effect on the date hereof, the “Credit Agreement”), among
Magnum Hunter Resources Corporation, the Lenders named therein and Cantor
Fitzgerald Securities, as Administrative Agent and Collateral Agent for the
Lenders.  Capitalized terms defined in the Credit Agreement are used herein with
the same meanings.

 

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, but excluding (i) accrued interest and fees to and excluding
the Assignment Date, and (ii) except with respect to any assignment of the
Backstop Commitment or Backstop Loans, any Backstop Fee.  The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement.  From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.  Notwithstanding
anything set forth herein to the contrary, the effectiveness of this Assignment
and Assumption (and the assignment evidenced hereby) is conditioned upon the
Assignee concurrently becoming a party to the RSA in accordance with the terms
and conditions thereof (and any purported assignment that does not satisfy such
condition shall be null and void ab initio).

 

This Assignment and Assumption is being delivered to the Administrative Agent
(with a copy to the Borrower) together with (i) if the Assignee is a Foreign
Lender, any documentation required to be delivered by the Assignee pursuant to
Section 2.20(e) of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in a form approved by the
Administrative Agent, duly completed by the Assignee.  The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to
Section 9.04(b) of the Credit Agreement.

 

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

[for each Assignee, indicate [another Lender] [Affiliate of Assignor] [Related
Fund of Assignor] [Company Competitor]

 

Exhibit F-1

--------------------------------------------------------------------------------


 

Assignee’s Address for Notices:

 

Effective Date of Assignment (“Assignment Date”):

 

Exhibit F-2

--------------------------------------------------------------------------------


 

Assignor[s]

 

Assignee[s]

 

Tranche
[A/B]

 

Aggregate Amount of
Commitment/Loans for all
Lenders in such Tranche

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans in such
Tranche(1)

 

Is it a Tranche
A/B
Solicitation
Assignment?

 

Amount of Commitment/Loans
Assigned that are Backstop
Commitment/Backstop Loans(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unfunded Commitment: $

 

Unfunded Commitment: $

 

 

 

[Yes/No]

 

Unfunded Backstop Commitment: $

 

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

Outstanding Loans: $

 

Outstanding Loans: $

 

 

 

 

 

Outstanding Backstop Loans: $

 

 

 

 

 

 

Unfunded Commitment: $

 

Unfunded Commitment: $

 

 

 

[Yes/No]

 

Unfunded Backstop Commitment: $

 

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

Outstanding Loans: $

 

Outstanding Loans: $

 

 

 

 

 

Outstanding Backstop Loans: $

 

 

 

 

 

 

Unfunded Commitment: $

 

Unfunded Commitment: $

 

 

 

[Yes/No]

 

Unfunded Backstop Commitment: $

 

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

Outstanding Loans: $

 

Outstanding Loans: $

 

 

 

 

 

Outstanding Backstop Loans: $

 

 

--------------------------------------------------------------------------------

(1)  Set forth, to at least 8 decimals, as a percentage of the Facility and the
aggregate Loans of all Lenders thereunder.

 

(2)  If the assigned interest has previously been the subject of any Tranche A/B
Solicitation Assignment, then the amount of Backstop Loans/Backstop Commitment
assigned is $0.

 

Exhibit F-2

--------------------------------------------------------------------------------


 

The terms set forth above are hereby agreed to:

 

 

[Name of Assignor], as Assignor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit F-3

--------------------------------------------------------------------------------


 

The undersigned hereby consent to the within assignment:(3)

 

 

CANTOR FITZGERALD SECURITIES, as
Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(3)         Consents to be included to the extent required by Section 9.04(b) of
the Credit Agreement.

 

Exhibit F-4

--------------------------------------------------------------------------------


 

EXHIBIT G

FORM OF JOINDER AGREEMENT

 

ADDENDUM AND JOINDER TO
SECURITY AGREEMENT AND GUARANTY AGREEMENT

 

THIS ADDENDUM AND JOINDER TO SECURITY AGREEMENT AND GUARANTY AGREEMENT (this
“Addendum”) dated as of             , 201 , is between                     , a
               (the “New Subsidiary”) and Magnum Hunter Resources Corporation, a
Delaware corporation (the “Borrower”) in favor of the Lenders (as defined in the
Credit Agreement defined below) and Cantor Fitzgerald Securities, as
Administrative Agent and Collateral Agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent (collectively,
the “Original Parties”) are parties to that certain Debtor in Possession Credit
Agreement dated December 17, 2015 (as the same has been or may be amended,
modified or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower and the Guarantors are parties to that certain Security
and Pledge Agreement dated as of even date with the Credit Agreement (as the
same has been or may be amended, modified or supplemented from time to time, the
“Security Agreement”);

 

WHEREAS, the Guarantors are parties to that certain Guaranty Agreement dated as
of even date with the Credit Agreement (as the same has been or may be amended,
modified or supplemented from time to time, the “Guaranty Agreement”);

 

WHEREAS, the New Subsidiary is required to execute this Addendum pursuant to
Section 5.16 of the Credit Agreement; and

 

WHEREAS, the New Subsidiary desires to become a party to the Security Agreement
and the Guaranty Agreement as a “Guarantor” and to receive all of the benefits
of and to become subject to the obligations thereof as a Guarantor;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the above-named parties agree as follows:

 

1.                                      Terms.  Capitalized terms used in the
opening paragraph, the recitals and otherwise herein and not defined have the
same meaning assigned to such terms in the Credit Agreement.

 

2.                                      Joinder to and Ratification of Security
Agreement and Guaranty Agreement.  By executing and delivering this Addendum,
the New Subsidiary hereby (i) becomes a party to the Security Agreement and the
Guaranty Agreement as a Guarantor as if the New Subsidiary had originally signed
the Security Agreement and Guaranty Agreement and (ii) expressly assumes all
obligations and liabilities of a Guarantor thereunder.  The New Subsidiary
hereby makes as of the date hereof each of the representations and warranties
made by the Guarantors in the Security Agreement and the Guaranty Agreement;
provided that (a) any such representations and warranties that were made by the
other Guarantors as of an earlier specific date are (i) deemed to be made by the
New Subsidiary as of the date hereof rather than as of such earlier date and
(ii) deemed to be made by the New Subsidiary only as to information, disclosures
and matters as it relates to such New Subsidiary, and (b) any such
representations and warranties made as to matters disclosed or set forth in an
Annex to the Security Agreement are deemed to be made as to the corresponding
Annex attached hereto.  After giving effect to this Addendum, all of the
obligations of the Borrower and the Guarantors contained in the Credit Agreement
and the other Loan Documents and all of the rights, privileges and interests of
the Lenders arising therefrom are hereby agreed to, ratified, renewed, confirmed
and brought forward in all respects and the Security Agreement shall serve as
security for the Obligations of the New Subsidiary.  All of the terms and
conditions of the Security Agreement and the Guaranty Agreement are hereby
incorporated herein by reference and are hereby deemed restated in their
entirety for the benefit of the Administrative Agent and the Lenders.

 

Exhibit G-1

--------------------------------------------------------------------------------


 

3.                                      Security Interest.  As security for the
Obligations, the New Subsidiary hereby grants to the Administrative Agent, for
the benefit of the Lenders, to the maximum extent allowed by applicable law, a
lien and security interest on all of the assets of the New Subsidiary described
as Collateral in the Security Agreement, subject to the exclusions contained in
the Security Agreement, whether now held or hereafter acquired, of any kind,
pursuant to, and in accordance with the terms of the Security Agreement.

 

4.                                      Authorization to Take Further Action. 
The New Subsidiary hereby authorizes the Administrative Agent to file such
financing statements and any amendments and extensions thereof as may be
necessary or desirable in order to perfect the Liens under the Security
Agreement or any modification, extension or ratification thereof.

 

5.                                      Reliance.  All parties hereto
acknowledge that the Administrative Agent and the Lenders are relying on this
Addendum, the accuracy of the statements herein contained and the performance of
the conditions placed upon the New Subsidiary hereunder.  The New Subsidiary
shall execute such further documents and undertake any such measure as may be
necessary to effect and carry out the terms of this Addendum and the
implementation thereof.

 

6.                                      Warranties.  The New Subsidiary
(a) represents and warrants that it is legally authorized to enter into this
Addendum, (b) confirms that it has received copies of the Credit Agreement, the
Security Agreement, the Guaranty Agreement and all related documents, and that
on the basis of its review and analysis of this information has decided to enter
into this Addendum, (c) confirms that it is a Subsidiary of the Borrower that it
is required to enter into this Addendum pursuant to Section 5.16 of the Credit
Agreement, (d) confirms and agrees that it shall perform each and every covenant
applicable to it as a Guarantor as provided in the Security Agreement and the
Guaranty Agreement and that it will at all times be in compliance with the terms
of the Security Agreement and the Guaranty Agreement and all of the obligations
and covenants set forth therein to the same extent as though each and every such
agreement and covenant were set forth in their entirety in this Addendum, and
(e) agrees to execute and deliver such other documents as may be reasonably
required by the Administrative Agent in connection herewith.

 

7.                                      Updated Information.  Concurrently with
this Addendum, the New Subsidiary is delivering a completed New Subsidiary
Information List, attached as Attachment A hereto.  The Borrower and the New
Subsidiary acknowledge and agree that Annexes 1 through 16, inclusive, of the
Security Agreement, have been updated with respect to the New Subsidiary only by
the information contained in Attachment A hereto, and, with respect to the New
Subsidiary only, are true, accurate and complete representations of the
information described and referenced in the corresponding sections of the
Security Agreement after giving effect to this Addendum.

 

8.                                      Choice of Law.  This Addendum shall be
governed by and construed under the laws of the State of New York.

 

9.                                      Ratification; Conflicts.  Any and all
conflicts or inconsistencies between the terms and provisions of this Addendum
and the Credit Agreement shall be governed and controlled by the terms and
provisions of this Addendum.  Except as modified hereby, the Security Agreement
and the Guaranty Agreement remain in full force and effect according to their
terms.

 

10.                               Effectiveness.  Upon execution of this
Addendum by the New Subsidiary and the Borrower, this Addendum shall become
immediately effective and enforceable as to the New Subsidiary and all of the
Original Parties.

 

[Signatures on following pages]

 

Exhibit G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement and agreed to the
provisions contained herein effective as of                 , 201 .

 

 

NEW SUBSIDIARY:

 

                                                                                               ,

 

a

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BORROWER:

 

MAGNUM HUNTER RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit G-3

--------------------------------------------------------------------------------


 

ATTACHMENT A

ADDITIONAL INFORMATION REGARDING THE NEW SUBSIDIARY

 

The following Annexes as described in the Security Agreement:

 

Annex 1

Copyright Collateral

Annex 2

Patent Collateral

Annex 3

Securities Collateral

Annex 4

Trademark Collateral

Annex 5

Filing Offices

Annex 6

Debtor Information

Annex 7

Previous Names and Transactions

Annex 8

Offices and Locations of Records

Annex 9

Locations of Inventory and Equipment

Annex 10

Deposit Accounts

Annex 11

Securities Accounts and Commodity Accounts

Annex 12

Instruments and Tangible Chattel Paper

Annex 13

Electronic Chattel Paper

Annex 14

Letters of Credit

Annex 15

Commercial Tort Claims

Annex 16

Third Party Locations

 

Exhibit G-4

--------------------------------------------------------------------------------


 

Entity Documents

 

 

Provide a copy of all that apply:

 

 

 

 

 

Corporation:

 

Filed Articles of Incorporation/Amendments and Bylaws/Resolutions with
Incumbency Certificate

Partnership:

 

Partnership Agreement and filed/recorded Certificate of Partnership

Limited Liability Company (LLC):

 

Article of Organization and Operating Agreement/Member or Manager Consent with
Incumbency Certificate

Limited Liability Partnership (LLP):

 

Certificate of registered partnership and partnership agreement

 

Exhibit G-5

--------------------------------------------------------------------------------


 

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Debtor in Possession Credit Agreement dated as
of December 17, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Magnum Hunter Resources
Corporation, a Delaware corporation (the “Borrower”), the various financial
institutions that are or may become a party thereto (collectively, the
“Lenders”), Cantor Fitzgerald Securities, as administrative agent and collateral
agent for the Lenders (in such capacity together with any successors thereto,
the “Administrative Agent”), and the other agents which are or may become
parties thereto.

 

Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Administrative Agent and the Borrower in writing, and (2) the undersigned
shall have at all times furnished the Administrative Agent and the Borrower with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit H-1-1

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

Exhibit H-1-2

--------------------------------------------------------------------------------


 

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Debtor in Possession Credit Agreement dated as
of December 17, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Magnum Hunter Resources
Corporation, a Delaware corporate (the “Borrower”), the various financial
institutions that are or may become a party thereto (collectively, the
“Lenders”), Cantor Fitzgerald Securities, as administrative agent and collateral
agent for the Lenders (in such capacity together with any successors thereto,
the “Administrative Agent”), and the other agents which are or may become
parties thereto.

 

Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit H-2-1

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

Exhibit H-2-2

--------------------------------------------------------------------------------


 

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Debtor in Possession Credit Agreement dated as
of December 17, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Magnum Hunter Resources
Corporation, a Delaware corporation (the “Borrower”), the various financial
institutions that are or may become a party thereto (collectively, the
“Lenders”), Cantor Fitzgerald Securities, as administrative agent and collateral
agent for the Lenders (in such capacity together with any successors thereto,
the “Administrative Agent”), and the other agents which are or may become
parties thereto.

 

Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit H-3-1

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

Exhibit H-3-2

--------------------------------------------------------------------------------


 

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Debtor in Possession Credit Agreement dated as
of December 17, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Magnum Hunter Resources
Corporation, a Delaware corporation (the “Borrower”), the various financial
institutions that are or may become a party thereto (collectively, the
“Lenders”), Cantor Fitzgerald Securities, as administrative agent and collateral
agent for the Lenders (in such capacity together with any successors thereto,
the “Administrative Agent”), and the other agents which are or may become
parties thereto.

 

Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Administrative
Agent and the Borrower in writing, and (2) the undersigned shall have at all
times furnished the Administrative Agent and the Borrower with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit H-4-1

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

Exhibit H-4-2

--------------------------------------------------------------------------------


 

Schedule 1.01

 

Permitted Asset Sale

 

1.              Primrose Field Asset Divestiture — Triad Hunter, LLC (“Triad”)
has received offers to purchase all of its right, title and interest in and to
approximately 2,400 acres in the Primrose Field located in Lee County,
Kentucky.  On October 7, 2015, Triad received two alternative offers to purchase
its Primrose Field properties from a buyer. The first bid proposed to acquire
all depths for a sum not less than $7,600,000 nor greater than $10,000,000. The
second bid proposed to acquire depths from the surface down to the base of the
Knox Formation for a sum not less than $6,400,000 nor greater than $8,000,000.
Both offers propose to fund the acquisitions with cash due at closing of
$4,000,000, to be followed by three annual payments of $1,200,000 in respect of
the first bid or three annual payments of $800,000 in respect of the second bid.
The remainder would be paid as a fixed portion of the properties’ net revenue
over the baseline oil price of $50/bbl until the total maximum consideration is
reached, subject to certain limitations.

 

2.              West Virginia Acreage Trade and Divestiture — Triad and a
counterparty have verbally agreed to a trade approximately 490 net acres of
leasehold located Ritchie, Tyler and Pleasants Counties, West Virginia and the
counterparty also has offered to purchase a 5-year term assignment for $3,500
per net acre on 1,200 to 1,600 net acres from the Rhinestreet Formation down to
all further depths. Triad would agree to deliver an 83.5% net revenue interest
and retain the existing shallow production. The anticipated purchase price is
between $4,200,000 and $5,600,000, with closing to occur within 60 days of
execution of a definitive agreement.

 

3.              Western Kentucky Acreage Divestiture - MHPI is considering the
potential sale of interests in the Haley’s Mill, Possum Run, Licking River and
Waterflood fields located in Western Kentucky. These assets encompass
approximately 2,718 net acres and 120 wellbores. Included in this group of
assets is a four to 8” gathering pipeline approximately 10 miles in total
length. It is anticipated that the purchase price for this divestiture may be
between $1,500,000 and $2,500,000, with closing to occur within 60 days of the
execution of a definitive agreement.

 

4.              Washington & Monroe County, Ohio lease trade - Triad and
counterparty have proposed to trade leases in Monroe & Washington Counties,
Ohio.  Trade is an NRI acreage based transaction with totals as follows: Triad
will trade to counterparty approximately 1,634 NRI acres; counterparty will
trade to Triad approximately 1,454 NRI acres. This trade would allow Triad
Hunter to substantially increase its Working Interest in nine (9) total units (6
JV Units 3 Non JV Units) and form two (2) new units. Trade would also allow
counterparty to form two (2) new Units. The approximated reasonable equivalent
value is between $1,500,000 and $2,500,000.  The closing of this transaction is
to occur within 45 days after execution of definitive agreement.

 

--------------------------------------------------------------------------------


 

Schedule 4.05

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.14

 

Subsidiaries

 

Subsidiary

 

Owner

 

Percent of
Ownership

 

Jurisdiction

 

Organizational
ID Number

Magnum Hunter Resources GP, LLC

 

Borrower

 

100%

 

Delaware

 

4587811

Magnum Hunter Resources LP

 

Borrower

 

98%

 

Delaware

 

4587813

 

Magnum Hunter Resources GP, LLC

 

2%

 

 

 

Shale Hunter, LLC

 

Borrower

 

100%

 

Delaware

 

5305083

Triad Hunter, LLC

 

Borrower

 

100%

 

Delaware

 

4743815

Alpha Hunter Drilling, LLC

 

Triad Hunter, LLC

 

100%

 

Delaware

 

4776425

Hunter Real Estate, LLC

 

Triad Hunter, LLC

 

100%

 

Delaware

 

4776468

NGAS Hunter, LLC

 

Borrower

 

100%

 

Delaware

 

4876985

Bakken Hunter, LLC

 

Borrower

 

100%

 

Delaware

 

4877001

Magnum Hunter Production, Inc.

 

NGAS Hunter, LLC

 

100%

 

Kentucky

 

0193715

Energy Hunter Securities, Inc.

 

NGAS Hunter, LLC

 

100%

 

Kentucky

 

0580835

Sentra Corporation

 

Borrower

 

100%

 

Kentucky

 

0300833

NGAS Gathering, LLC

 

Magnum Hunter Production, Inc.

 

100%

 

Kentucky

 

0602945

54NG, LLC

 

Magnum Hunter Production, Inc.

 

100%

 

Kentucky

 

0728213

Williston Hunter ND, LLC

 

Borrower

 

100%

 

Delaware

 

4876995

Magnum Hunter Midstream, LLC

 

Borrower

 

100%

 

Delaware

 

5036220

Triad Hunter Gathering, LLC

 

Magnum Hunter Midstream, LLC

 

100%

 

Delaware

 

5036224

Magnum Hunter Marketing, LLC

 

Borrower

 

100%

 

Delaware

 

5036221

Viking International Resources Co., Inc.

 

Triad Hunter, LLC

 

100%

 

Delaware

 

2159398

Hunter Aviation, LLC

 

Borrower

 

100%

 

Delaware

 

5058564

Magnum Hunter Services, LLC

 

Borrower

 

100%

 

Delaware

 

5126444

VIRCO Pipeline of West Virginia, LLC

 

Viking International Resources Co., Inc.

 

100%

 

West Virginia

 

299110

VIRCO Pipeline of Ohio, LLC

 

Viking International Resources Co., Inc.

 

100%

 

Ohio

 

2028128

Daugherty Petroleum N.D. Ventures LLC

 

Magnum Hunter Production, Inc.

 

100%

 

Kentucky

 

0626769

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Owner

 

Percent of
Ownership

 

Jurisdiction

 

Organizational
ID Number

MHR Management, LLC

 

Borrower

 

100%

 

Delaware

 

5472683

NSE Hunter, LLC

 

Borrower

 

100%

 

Delaware

 

5472414

PRC Williston LLC

 

Borrower

 

100%

 

Delaware

 

4281692

Outback Shale Hunter Pty, Ltd.

 

Borrower

 

100%

 

Australia

 

169-963-820

Bakken Hunter Canada, Inc.

 

Borrower

 

100%

 

Alberta

 

813037777

MHR Acquisition Company I, LLC

 

Borrower

 

100%

 

Delaware

 

5576565

MHR Acquisition Company II, LLC

 

Borrower

 

100%

 

Delaware

 

5576568

MHR Acquisition Company III, LLC

 

Borrower

 

100%

 

Delaware

 

5576569

Arkoma Gathering, LLC

 

NGAS Gathering, LLC

 

25%

 

Delaware

 

3459913

Triad Holdings, LLC

 

Triad Hunter, LLC

 

100%

 

Ohio

 

GL7764

 

--------------------------------------------------------------------------------


 

Schedule 4.16

 

Properties

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.18

 

Gas Imbalances

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.19

 

Marketing Contracts

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.20

 

Hedging Agreements

 

ISDA Master Agreement dated as of December 12, 2011 between Citibank, N.A. and
Magnum Hunter Resources Corporation, together with all schedules, annexes and
confirmations related thereto, the material terms of which are as follows:

 

Type

 

Term

 

Effective
Date

 

Termination
Date

 

Volume

 

Price

Crude Oil

 

January - December 2015

 

December 1, 2015

 

December 31, 2015

 

259 bbl per day / 1,570 bbl per day

 

Floor: $70/bbl
High: $120/bbl

 

--------------------------------------------------------------------------------


 

Schedule 5.20

 

Post-Closing Matters

 

1.              On or before December 31, 2015 (or such later date as acceptable
to the Required Tranche Lenders in their sole discretion), the Borrower shall
deliver to the Collateral Agent, in form and substance reasonably satisfactory
to the Required Tranche Lenders, endorsements naming the Collateral Agent as an
additional insured and loss payee under all insurance policies to be maintained
with respect to the properties of the Borrower and its subsidiaries forming part
of the Collateral.

 

2.              On or before December 31, 2015 (or such later date as acceptable
to the Required Tranche Lenders in their sole discretion), the Borrower shall
deliver to the Collateral Agent, in form and substance reasonably satisfactory
to the Required Tranche Lenders, a fully completed copy of Annex 16 (Third Party
Locations) to the Security Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Debt

 

Debt and other obligations arising under and in connection with:

 

1.              The Existing First Lien Credit Agreement.

 

2.              The Existing Second Lien Credit Agreement.

 

3.              The Senior Notes.

 

4.              The insurance premium financing with Aon.

 

Existing Other Secured Debt

 

Debt and other obligations arising under and in connection with:

 

1.              Loan and Security Agreement, dated as of February 12, 2010, as
amended, restated, modified, supplemented or replaced from time to time prior to
the Petition Date, between Alpha Hunter and Wesbanco Bank, Inc., as lender.

 

2.              Master Loan and Security Agreement, dated as of January 23,
2014, as amended, restated, modified, supplemented or replaced from time to time
prior to the Petition Date, between Alpha Hunter and CIT Finance LLC, as lender,
including Schedule No. 1 thereunder, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

3.              Loan Agreement, dated as of December 14, 2011, as amended,
restated, modified, supplemented or replaced from time to time prior to the
Petition Date, between the Borrower and Capital One, National Association, as
lender.

 

4.              Business Loan Agreement, dated as of February 17, 2010, as
amended, restated, modified, supplemented or replaced from time to time prior to
the Petition Date, between MH Production (as successor to Daugherty
Petroleum, Inc.) and Traditional Bank, Inc., as lender.

 

--------------------------------------------------------------------------------


 

Schedule 6.03

 

Liens

 

The insurance premium financing with Aon is secured by a lien on the financed
insurance policy.

 

Liens arising from and in connection with the Existing Other Secured Debt.

 

--------------------------------------------------------------------------------


 

Schedule 6.05

 

Investments

 

Minority investments in GreenHunter Resources, Inc., Redstar Gold Corp. and
Eureka Hunter Holdings, LLC and their subsidiaries outstanding as of the Closing
Date.

 

--------------------------------------------------------------------------------